Exhibit 10.1

CONTRIBUTION AGREEMENT

BETWEEN

CAIMAN ENERGY, LLC

AND

WILLIAMS PARTNERS L.P.

DATED AS OF MARCH 19, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Article 1 DEFINITIONS

     1   

Section 1.1 Definitions

     1   

Section 1.2 Construction

     10   

Article 2 PURCHASE AND SALE

     11   

Section 2.1 Purchase and Sale

     11   

Section 2.2 Closing

     11   

Section 2.3 Purchase Price Adjustments

     13   

Section 2.4 Purchase Price Allocation

     15   

Section 2.5 Tax Treatment of Contribution

     16   

Article 3 REPRESENTATIONS AND WARRANTIES REGARDING CONTRIBUTOR AND THE COMPANY

     16   

Section 3.1 Organization

     16   

Section 3.2 Authority; Enforceability

     17   

Section 3.3 No Conflicts; Consents and Approvals

     17   

Section 3.4 Capitalization; Ownership

     18   

Section 3.5 Financial Statements

     18   

Section 3.6 Absence of Certain Changes

     19   

Section 3.7 No Undisclosed Material Liabilities; Debt

     20   

Section 3.8 Material Contracts

     21   

Section 3.9 Litigation

     23   

Section 3.10 Compliance with Laws; Permits

     23   

Section 3.11 Properties

     24   

Section 3.12 Intellectual Property

     25   

Section 3.13 Environmental Matters

     26   

Section 3.14 Employees

     28   

Section 3.15 Benefit Plans

     29   

Section 3.16 Taxes

     30   

Section 3.17 Insurance

     31   

Section 3.18 Brokers’ Fees

     31   

Section 3.19 Sufficiency of Assets

     31   

Section 3.20 Related Party Transactions

     31   

Section 3.21 Banks; Power of Attorney

     32   

Section 3.22 Corporate Records

     32   

Section 3.23 Investment Representations

     32   

Section 3.24 Investigation; No Other Representations

     33   

Article 4 REPRESENTATIONS AND WARRANTIES OF ACQUIRER

     34   

Section 4.1 Organization

     34   

Section 4.2 Authority; Enforceability

     34   

Section 4.3 No Conflicts; Consents and Approvals

     35   

Section 4.4 Investment Representations

     35   

 

i



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

     Page  

Section 4.5 Litigation

     36   

Section 4.6 Financing

     36   

Section 4.7 Foreign Person

     36   

Section 4.8 Brokers’ Fees

     36   

Section 4.9 Capitalization

     37   

Section 4.10 Organizational Documents

     37   

Section 4.11 SEC Filings; Controls; Financial Statements

     37   

Section 4.12 Investigation; No Other Representations

     38   

Article 5 COVENANTS

     39   

Section 5.1 Conduct and Operations

     39   

Section 5.2 Access to Information

     42   

Section 5.3 Resignation of Officers and Managers

     44   

Section 5.4 Use of Contributor’s Names and Marks

     44   

Section 5.5 Efforts; Further Assurances

     45   

Section 5.6 Public Announcements

     47   

Section 5.7 Surety Bonds

     47   

Section 5.8 Employee Matters

     47   

Section 5.9 Termination and Release Relating to Related-Party Transactions

     50   

Section 5.10 Monthly Financial Statements

     50   

Section 5.11 Repayment and Satisfaction of Scheduled Debt

     50   

Section 5.12 Environmental Matters

     50   

Section 5.13 Exclusive Dealing

     51   

Section 5.14 Restrictions on Transfer of Equity Consideration

     51   

Section 5.15 Non-Competition; Non-Solicitation

     52   

Section 5.16 Casualty Event

     53   

Section 5.17 Assignment of Certain Insurance Policies

     54   

Section 5.18 Financing Cooperation

     55   

Article 6 TAX MATTERS

     55   

Section 6.1 Transfer Taxes

     55   

Section 6.2 Tax Returns

     55   

Section 6.3 Pre-Effective Straddle Period Taxes

     56   

Section 6.4 Amended Tax Returns

     56   

Section 6.5 Tax Refunds

     56   

Section 6.6 Cooperation

     56   

Article 7 CONDITIONS TO CLOSING

     57   

Section 7.1 Conditions to Obligations of All Parties

     57   

Section 7.2 Conditions to Obligations of Acquirer

     57   

Section 7.3 Conditions to Obligations of Contributor

     58   

Section 7.4 Frustration of Closing Conditions

     59   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

     Page  

Article 8 TERMINATION

     59   

Section 8.1 Grounds for Termination

     59   

Section 8.2 Effect of Termination

     60   

Article 9 SURVIVAL; Indemnification

     60   

Section 9.1 Survival

     60   

Section 9.2 Indemnification

     61   

Section 9.3 Third-Party Claim Procedures

     64   

Section 9.4 Direct Claim Procedures

     66   

Section 9.5 Calculation of Losses

     66   

Section 9.6 Exclusivity

     67   

Section 9.7 Non-Recourse

     67   

Article 10 MISCELLANEOUS

     67   

Section 10.1 Notices

     67   

Section 10.2 Amendments and Waivers

     69   

Section 10.3 Expenses

     69   

Section 10.4 Successors and Assigns; Assignment

     69   

Section 10.5 Governing Law

     69   

Section 10.6 Consent to Jurisdiction

     69   

Section 10.7 Counterparts; Effectiveness; Third-Party Beneficiaries

     70   

Section 10.8 Notification of Certain Matters

     70   

Section 10.9 Entire Agreement

     71   

Section 10.10 Severability

     71   

Section 10.11 Disclosure Schedules

     71   

Section 10.12 Specific Performance

     71   

Section 10.13 Waiver of Conflicts; Attorney Client Privilege

     72   

Section 10.14 No Presumption Against Drafting Party

     72   

Section 10.15 Mediation

     72   

 

iii



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT (this “Agreement”) is entered into as of March 19,
2012 by and between Caiman Energy, LLC, a Delaware limited liability company
(“Contributor”), and Williams Partners L.P., a Delaware limited partnership
(“Acquirer”). Each of the parties to this Agreement is sometimes referred to
individually in this Agreement as a “Party” and all of the parties to this
Agreement are sometimes collectively referred to in this Agreement as the
“Parties.”

W I T N E S S E T H :

WHEREAS, Contributor owns 100% of the outstanding membership interests
(collectively, the “Purchased Interests”) of Caiman Eastern Midstream, LLC, a
Texas limited liability company (the “Company”); and

WHEREAS, subject to the terms and conditions set forth in this Agreement,
Acquirer desires to acquire from Contributor, and Contributor desires to sell to
Acquirer, all of the Purchased Interests.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions.

(a) As used herein, the following terms have the following meanings:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or Under Common Control with such Person.
After the Closing, the Company shall not be considered an Affiliate of
Contributor and the Company shall be deemed an Affiliate of Acquirer.

“Balance Sheet Date” means December 31, 2011.

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in Dallas, Texas are authorized or required by Law to close.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. § 9601 et seq.

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

1



--------------------------------------------------------------------------------

“Company Intellectual Property Rights” means Intellectual Property Rights owned
by the Company.

“Contract” means any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement, contract or other legally binding instrument or contractual
obligation (other than any Right-of-Way).

“Contributor’s Names and Marks” means any trade name, trademark, service mark or
logo used by Contributor or the Company prior to the Closing, including
“Caiman,” “Caiman Energy” and “Caiman Eastern Midstream” and all formatives
thereof and any Internet domain names comprising the foregoing.

“Control,” including the correlative terms “Controlling,” “Controlled by” and
“Under Common Control with” means possession, directly or indirectly (through
one or more intermediaries), of the power to direct or cause the direction of
management or policies (whether through ownership of securities or any
partnership or other ownership interest, by contract or otherwise) of a Person.

“Co-Employer” means Insperity PEO Services LP, a Delaware limited partnership.

“Debt Financing Sources” means, collectively, the agents, lead arrangers,
bookrunners, lenders and other entities that have committed to provide or
otherwise entered into agreements in connection with any Debt Financing.

“Disclosure Schedules” means the disclosure schedule dated the date of this
Agreement regarding this Agreement that has been provided by Contributor to
Acquirer prior to the execution and delivery of this Agreement.

“Employee Plan” means each “employee benefit plan” within the meaning of
Section 3(3) of ERISA (including multiemployer plans within the meaning of
Section 3(37) of ERISA and multiple employer plans within the meaning of 29 CFR
§ 4001.2) and any and all employment, deferred compensation, change in control,
severance, termination, employee loan (or advance), employee benefit, retiree
benefit, retention, bonus, pension, profit sharing, savings, retirement,
welfare, incentive compensation, stock or equity based compensation, stock
purchase, stock appreciation, fringe benefit, vacation, paid time off,
supplemental retirement, commission incentive or other similar agreements,
plans, programs, policies, understandings or arrangements, under which any
current or former employees, directors, members, managers or independent
contractors of the Company participate or have any present or future right to
benefits or with respect to which the Company has or could have any liability
(contingent or otherwise).

“Environmental Covenant” means the Environmental Covenant dated August 15, 2011
by and between the Company, Olin Corporation and Honeywell International, Inc.

“Environmental Laws” means any existing Law relating to the protection of the
environment, natural resources or wildlife, or relating to the use, refinement,
handling, treatment, removal, storage, production, manufacture, transportation,
Release or threatened Release of Hazardous Materials, including CERCLA and any
Law relating to exposure to Hazardous Materials or to human health.

 

2



--------------------------------------------------------------------------------

“Environmental Permits” means any and all Permits and registrations, in each
case required under any Environmental Laws.

“EPA” means the United Stated Environmental Protection Agency.

“Equity Interests” means capital stock, partnership or membership interests or
units (whether general or limited), and any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of
the issuing entity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” of any entity means any other entity (whether or not
incorporated) which, together with such entity, would be treated as a single
employer under Section 414 of the Code.

“Escrow Agent” means Wells Fargo N.A.

“Escrow Account” has the meaning ascribed to such term in the Escrow Agreement.

“Escrow Agreement” means an escrow agreement among Contributor, Acquirer and the
Escrow Agent, substantially in the form attached hereto as Exhibit B.

“Escrow Property” means, with respect any particular point in time, the
aggregate amount of Escrow Units or cash, as applicable, then contained in the
Escrow Account.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fraud” means actual fraud involving a knowing and intentional misrepresentation
of a material fact and, for the avoidance of doubt, does not include negligent
misrepresentation or omission.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means any federal, state, tribal or local governmental
authority, department, court or agency, including any political subdivision
thereof, and any arbitrating body, commission or quasi-governmental authority or
self-regulating organization of competent authority exercising or enlisted to
exercise similar power or authority.

“Hazardous Materials” means any substance, material or waste, whether solid,
liquids or gaseous, that is listed, defined, regulated, classified, or otherwise
characterized under or pursuant to any Environmental Laws, as a “hazardous
substance,” “toxic substance,” “pollutant,” “radioactive material” or
“contaminant” and shall include petroleum and its by-products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, hazardous waste, universal
waste and mold.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

3



--------------------------------------------------------------------------------

“Indebtedness” means, without duplication, all obligations (including any
accrued and unpaid interest and any prepayment penalties and other obligations
assuming payment at Closing) for (i) any indebtedness of the Company for
borrowed money (including accrued and unpaid interest), (ii) any other
indebtedness or other liability of the Company that is evidenced by a note, bond
(other than a surety bond) or debenture, (iii) interest rate caps or derivatives
related to the Indebtedness described in clauses (i) or (ii) above, (iv) any
deferred purchase price for property or services (other than current trade
payables incurred in the ordinary course of business) payable by the Company,
(v) any indebtedness of the Company under any leases which are or should have
been, in accordance with GAAP, recorded as capital leases, (vi) all obligations
of the Company in respect of any letters of credit (to the extent drawn),
(vii) hedging obligations of the Company, (viii) indebtedness of the type
referred to in clauses (i) through (vii) above secured by any lien or
encumbrance on, or security interest in, property (including accounts and
contract rights) owned by the Company, and (ix) obligations under direct or
indirect guaranties in respect of, and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of others of the kinds referred to in
clauses (i) through (viii) above. For the avoidance of doubt, the term
“Indebtedness” shall include any Indebtedness owed to any Affiliate of the
Company.

“Indebtedness Amount” means the aggregate amount of Indebtedness, as of 11:59
p.m. local time on the day immediately preceding the Closing Date.

“Intellectual Property Right” means rights in any of the following to the extent
subject to protection under Law: (i) trademarks, service marks and trade names;
(ii) patents; (iii) copyrights; (iv) Internet domain names; (v) trade secrets
and other proprietary and confidential information; and (vi) any registrations
or applications for registration for any of the foregoing.

“Knowledge” means, (i) with respect to Contributor, the actual knowledge of Jack
Lafield, Stephen L. Arata, Richard D. Moncrief and Danny L. Thompson, after
reasonable inquiry of the officers and employees of Contributor and Alan Kane,
and (ii) with respect to Acquirer, the actual knowledge of James Scheel, Curt
Carmichael and Darrell Bull, after reasonable inquiry.

“Licensed Intellectual Property Rights” means any Intellectual Property Rights
owned by a Third Party that are licensed to the Company.

“Law” means any applicable law (statutory, common or otherwise), regulation,
rule, ordinance, statute, act, code (including the Code), constitutional
provision, order, decree, ruling, proclamation, resolution, judgment,
injunction, decision, declaration, or interpretative or advisory opinion or
letter of a domestic, foreign, tribal or international Governmental Authority.
For the avoidance of doubt, “Laws” shall include all Laws enacted or promulgated
with respect to any and all matters related to health and safety of employees,
temporary employees, independent contractors or employees of independent
contractors at the properties, premises, sites or other locations of employment
of applicable employers.

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, claim, preferential purchase right (including right
of first refusal and right of first offer), drag-along right, tag-along right or
encumbrance in respect of such property or asset.

 

4



--------------------------------------------------------------------------------

“Losses” means any and all losses, debts, damages, diminution in value,
penalties, fines, interests, amounts paid in settlement, liens, costs of
remediation and corrective action, costs of investigations, capital
improvements, Third Party expenses (including reasonable attorneys’ fees and
other professionals’ fees), adverse claims, liabilities and obligations of any
kind, character or description, whether accrued or fixed, known or unknown,
absolute or contingent, matured or unmatured or determined or determinable,
direct or indirect, asserted or unasserted, liquidated or unliquidated, due or
to become due, whether in contract, tort, strict liability or otherwise and
including all costs and expenses relating thereto, including those arising under
any Law, claim, suit, action, litigation, arbitration, audit, hearing,
investigation, inquiry or other proceeding, those arising under any order,
injunction, judgment, decree, ruling, writ, assessment or arbitration award of a
Governmental Authority, in each case as qualified by Section 9.5(b).

“Material Adverse Effect” means any change, event, circumstance, development or
occurrence that, individually or in the aggregate with all other changes,
events, circumstances, developments and occurrences, (a) is materially adverse
to the financial condition, business, assets, liabilities or results of
operation of the Company (it being understood and agreed that, if the aggregate
amount of Losses resulting therefrom is $125,000,000 or more, then such change,
event, circumstance, development or occurrence shall be deemed to constitute a
Material Adverse Effect) or (b) materially and adversely affects the ability of
Contributor to consummate the transactions contemplated by this Agreement;
provided that, in the case of clause (a) above, none of the following changes,
events, circumstances, developments or occurrences shall be deemed to
constitute, nor shall any be taken into account in determining whether there is
or is likely to be a Material Adverse Effect: (i) this Agreement (including the
execution and announcement thereof and compliance with the terms set forth
herein), the transactions contemplated by this Agreement or Acquirer’s ownership
of the Purchased Interests from and after the Closing, (ii) changes or
conditions generally affecting the industries in which the Company operates,
(iii) changes in prices or market conditions for energy commodities,
(iv) changes in economic, market, financial, regulatory or political conditions
generally, (v) any national or international event or occurrence, including acts
of war, terrorism, earthquakes, hurricanes, tornadoes or other natural
disasters, (vi) changes in Law or GAAP, (vii) seasonal fluctuations generally
affecting the Company or the industries in which the Company operates,
(viii) the failure of the Company to meet any internal forecasts or budgets for
any period prior to, on or after the date of this Agreement, or (ix) any adverse
change in or effect on the Company’s business that is caused by any delay in
consummating the Closing as a result of any violation or breach by Acquirer of
any covenant, representation or warranty contained in this Agreement which has
prevented the satisfaction of any condition set forth in Article 7, except to
the extent any of the changes, events, circumstances, developments or
occurrences referred to in clauses (ii) through (vii) above disproportionately
impact the Company, as compared to other companies in the industries in which
the Company operates.

“Net Working Capital” means an amount equal to the current assets of the Company
minus the current liabilities and long-term deferred revenues of the Company, in
each case as of 11:59 p.m. local time on the day immediately preceding the
Closing Date as presented on the Estimated Closing Date Balance Sheet or the
Final Closing Date Balance Sheet, as applicable, in each case prepared in
accordance with Section 2.3, including Schedule 2.3. For purposes of clarity,
expenditures which are incurred but not paid prior to the Closing will be
included as liabilities in Net Working Capital.

 

5



--------------------------------------------------------------------------------

“Noncompetition Agreements” means the noncompetition agreements between Acquirer
and each of EnCap Energy Infrastructure Fund, L.P., Jack Lafield, Stephen L.
Arata, Richard D. Moncrief and Danny L. Thompson, substantially in the form
attached hereto as Exhibit C.

“Olin Environmental Obligations” means any and all liabilities, Losses,
responsibilities, indemnities and other obligations of Olin Corporation under
Section 5 of the Olin Purchase Agreement.

“Olin Purchase Agreement” means the Purchase Agreement (Moundsville, West
Virginia) dated as of May 9, 2011, between Olin Corporation and Contributor, as
amended.

“Organizational Documents” means, with respect to any Person, the articles of
incorporation, certificate of incorporation, certificate of formation,
certificate of limited partnership, bylaws, limited liability company agreement,
operating agreement, partnership agreement, stockholders’ agreement and all
other similar documents, instruments or certificates executed, adopted or filed
in connection with the creation, formation or organization of such Person,
including any amendments or modifications thereto.

“Pending Claims Account” has the meaning ascribed to such term in the Escrow
Agreement.

“Permit” means any approval, authorization, consent, license, permit,
certificate, waiver or exemption of a Governmental Authority.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.

“Pre-Approved Capital Expenditures” means those capital expenditures set forth
on Schedule 1.1(a).

“Pre-Closing Capital Expenditures Amount” means the dollar amount of gross
capital expenditures (as determined in accordance with GAAP) (a) incurred by the
Company on Pre-Approved Capital Expenditures during the period commencing on
January 1, 2012 and ending at 11:59 p.m. local time on the day immediately
preceding the Closing Date or (b) incurred by the Company pursuant to any AFE
(Approval for Expenditure) approved by the Company after the date of this
Agreement and consented to by Acquirer, in Acquirer’s sole discretion, in either
case less the sum of (i) aid in construction receipts from January 1, 2012
through the date of the Estimated Closing Balance Sheet and (ii) aid in
construction receivables on the Final Closing Date Balance Sheet, all as
described in great detail on Schedule 2.3.

“Pre-Closing Taxes” means (i) any Taxes owed by Contributor and any of its
Affiliates (other than the Company) for any taxable period, (ii) any Taxes
imposed upon the Company with respect to (A) any period ending on or before
Closing (a “Pre-Effective Period”) or (B) any taxable period beginning on or
before, and ending after, the Closing Date (a “Straddle Period”), but only with
respect to the portion of such Straddle Period ending on and including the
Closing Date (such portion, a “Pre-Effective Straddle Period”) as determined
pursuant to Section 6.3, (iii) any Taxes attributable to periods, or portions
thereof, ending on or before Closing for which the Company is held liable (A) as
a transferee or otherwise through operation of law by reason of

 

6



--------------------------------------------------------------------------------

a transaction occurring prior to Closing, or (B) as a result of any Tax sharing,
Tax indemnity or Tax allocation agreement or any express agreement to indemnify
any other Person entered into prior to Closing, and (iv) any Taxes imposed as a
result of the Company having filed any Tax Return on a combined, consolidated,
unitary, affiliated or similar basis with another Person prior to the Closing
Date; provided, however, that no Tax shall be treated as a Pre-Closing Tax to
the extent such Tax was taken into account in the determination of Final Net
Working Capital.

“Purchase Price Adjustment Amount” means an amount (whether a positive or
negative number) equal to (i) the sum of the Net Working Capital of the Company
and the Pre-Closing Capital Expenditures Amount, less (ii) the sum of the Target
Net Working Capital and the Target Pre-Closing Capital Expenditures Amount, less
(iii) the Indebtedness Amount.

“Registration Rights Agreement” means the registration rights agreement between
Acquirer and Contributor, substantially in the form attached hereto as
Exhibit D.

“Release” means, when referring to Hazardous Materials, any release, spill,
leak, deposit, dispersal, discharge, disposal of, pumping, pouring, emitting,
emptying, injecting, escaping, leaching, migration or dumping into the indoor or
outdoor environment, including, without limitation, any movement through or in
the air, soil, surface water, sediment, groundwater or property.

“Representatives” means, with respect to any Person, the officers, directors,
managers, employees, agents, accountants, advisors, attorneys, bankers and other
representatives of such Person.

“Scheduled Debt” means the aggregate amount of Indebtedness, including all
principal, interest, fees, prepayment premiums and penalties, if any, identified
on Schedule 1.1(b).

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Superfund Site” means the Hanlin-Allied-Olin Superfund Site located in
Moundsville, Marshall County, West Virginia, EPA ID# WVD024185373.

“Target Net Working Capital” means $30,000,000.

“Target Pre-Closing Capital Expenditures Amount” means $149,686,472 plus an
amount equal to $3,500,000 for each month (pro-rated for partial months) between
March 31, 2012 and the Closing Date.

“Tax” means all taxes, assessments, fees and other charges of any kind imposed
by any Governmental Authority, including income, profits, gross receipts, net
proceeds, alternative or add on minimum, ad valorem, value added, turnover,
sales, use, property, personal property (tangible and intangible),
environmental, stamp, leasing, lease, user, excise, duty, franchise, capital
stock, transfer, registration, license, withholding, social security (or
similar), unemployment, disability, payroll, employment, social contributions,
fuel, excess profits, occupational, premium, windfall profit, severance,
estimated, or other charge of any kind whatsoever, including any interest,
penalty or addition thereto, whether disputed or not.

 

7



--------------------------------------------------------------------------------

“Tax Return” means any return, declaration, report, statement, information
statement, and other document required to be filed with respect to Taxes.

“Territory” means and includes Pennsylvania (except the Utica Shale in the
Counties of Lawrence, Mercer, Crawford and Erie) and West Virginia.

“Third Party” means any Person other than Contributor, Acquirer or any of their
respective Affiliates.

“Transaction Documents” means this Agreement, the Escrow Agreement, any
certificate required to be delivered hereunder, the Noncompetition Agreements,
the Registration Rights Agreement and the Transition Services Agreement.

“Transition Services Agreement” means the transition services agreement between
the Company and Contributor, substantially in the form attached hereto as
Exhibit E.

“Treasury Regulations” means the regulations (including temporary regulations)
promulgated by the United States Department of the Treasury pursuant to and in
respect of provisions of the Code. All references in this Agreement to sections
of the Treasury Regulations shall include any corresponding provisions or
provisions of succeeding, similar or substitute, temporary or final Treasury
Regulations.

“Uninsured Casualty Loss Amount” means, with respect to a Casualty Event, an
amount equal to the positive difference, if any, between (i) the amount of
Losses resulting from or arising out of the Damaged Portion in accordance with
Section 5.16 and (ii) the amount of net proceeds of Contributor’s insurance
policies in respect of such Casualty Event.

“WPZ Units” means common units representing limited partner interests of
Acquirer (Williams Partners L.P. (NYSE: WPZ)).

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

Acquirer

     Preamble   

Acquirer Fundamental Representations

     9.1(a)(i)   

Acquirer Indemnified Parties

     9.2(a)   

Acquirer SEC Documents

     4.11(a)   

Agreement

     Preamble   

Accounting Methodology Schedule

     2.3(a)   

Allocation

     2.4   

Antitrust Authority

     5.5(c)   

Assigned Insurance Policies

     5.17   

Antitrust Laws

     5.5(c)   

Basket Amount

     9.2(b)(i)   

Books and Records

     5.2(e)   

 

8



--------------------------------------------------------------------------------

Cash Consideration

     2.1(b)(ii)   

Casualty Event

     5.16(a)   

Casualty Event Notice

     5.16(a)   

Client Service Agreement

     3.14(b)   

Closing

     2.2(a)   

Closing Date

     2.2(a)   

Closing Purchase Price

     2.1(b)   

Company

     Recitals   

Company Systems

     5.16(a)   

Confidentiality Agreement

     5.2(b)   

Contributor

     Preamble   

Contributor Fundamental Representations

     9.1(a)(i)   

Contributor Indemnified Parties

     9.2(c)   

Covered Employees

     5.8(a)   

Creditors’ Rights

     3.2(b)   

Current Representation

     10.13(a)   

Customer

     5.15(a)(iii)   

Damaged Portion

     5.16(a)   

Debt Financing

     5.18(a)   

Designated Person

     10.13(a)   

Dispute

     10.15   

Disputed Item

     2.3(e)   

Environmental Liability Insurance Policy

     9.2(b)(iv)   

Equity Consideration

     2.1(b)(i)   

Escrow Period

     9.2(e)   

Escrow Units

     2.2(b)(ii)   

Estimated Closing Date Balance Sheet

     2.3(a)   

Estimated Indebtedness Amount

     2.3(a)   

Estimated Net Working Capital

     2.3(a)   

Estimated Pre-Closing Capital Expenditures Amount

     2.3(a)   

Estimated Purchase Price Adjustment Amount

     2.3(a)   

Final Closing Date Balance Sheet

     2.3(d)   

Final Indebtedness Amount

     2.3(d)   

Final Net Working Capital

     2.3(d)   

Final Pre-Closing Capital Expenditures Amount

     2.3(d)   

Final Pre-Closing Capital Expenditures Schedule

     2.3(d)   

Final Purchase Price

     2.1(b)   

Final Purchase Price Adjustment Amount

     2.3(d)   

Financial Statements

     3.5(a)   

Highstar

     5.14(b)   

Indemnified Party

     9.3(a)   

Indemnifying Party

     9.3(a)   

Independent Accounting Firm

     2.3(f)   

Material Contracts

     3.8(a)   

Material Permits

     3.10(b)   

Objection Period

     2.3(e)   

 

9



--------------------------------------------------------------------------------

Outside Date

     8.1(b)   

Owned Properties

     3.11(a)   

Party

     Preamble   

Permitted Liens

     3.11(a)   

Post-Closing Representation

     10.13(a)   

Pre-Effective Period

     1.1(a)   

Pre-Effective Straddle Period

     1.1(a)   

Purchased Interests

     Recitals   

Qualifying Offer

     5.8(a)   

Released Units

     9.2(e)(iv)   

Resolution Period

     2.3(e)   

Restricted Business

     5.15(a)(i)   

Resolution Period

     2.3(e)   

Related Persons

     3.20   

Right-of-Way

     3.11(c)   

Straddle Period

     1.1(a)   

Tax Proceeding

     6.6   

Third Party Agreement

     3.11(b)   

Third-Party Claim

     9.3(a)   

Transferred Employees

     5.8(a)   

Transfer Taxes

     6.1   

Section 1.2 Construction.

In this Agreement, unless a clear contrary intention appears: (a) pronouns in
the masculine, feminine and neuter genders shall be construed to include any
other gender, and words in the singular form shall be construed to include the
plural and vice versa; (b) if a term is defined as one part of speech (such as a
noun), it shall have a corresponding meaning when used as another part of speech
(such as a verb); (c) the term “including” (and all correlative terms) shall be
construed to be expansive rather than limiting in nature and to mean “including,
without limitation”; (d) the word “or” is inclusive; (e) references to Articles
and Sections refer to Articles and Sections of this Agreement; (f) the words
“this Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and words of similar
import refer to this Agreement as a whole, including the Schedules, and not to
any particular subdivision unless expressly so limited; (g) references in any
Article or Section or definition to any clause means such clause of such
Article, Section or definition; (h) references to Schedules are to the items
identified separately in writing by the Parties as the described Schedules
attached to this Agreement, each of which is hereby incorporated in this
Agreement and made a part of this Agreement for all purposes as if set forth in
full in this Agreement; (i) all references to money refer to the lawful currency
of the United States; (j) references to “federal” or “Federal” means
U.S. federal or U.S. Federal, respectively; (k) all accounting terms used in
this Agreement and not expressly defined shall have the meanings given to them
under GAAP; (l) any event contemplated by this Agreement requiring the payment
of cash or cash equivalents on a day that is not a Business Day shall be
deferred until the next Business Day; (m) the Table of Contents and the Article
and Section titles and headings in this Agreement are inserted for convenience
of reference only and are not intended to be a part of, or to affect the meaning
or interpretation of, this Agreement; and (n) any reference to “virtual data
room” means “DataSite Project Caiman Energy” and is limited to the electronic
files accessible to Acquirer and its Representatives as of the date of this
Agreement.

 

10



--------------------------------------------------------------------------------

ARTICLE 2

PURCHASE AND SALE

Section 2.1 Purchase and Sale.

(a) Upon the terms and subject to the conditions of this Agreement, at the
Closing, Contributor shall sell, assign, transfer, convey and deliver the
Purchased Interests to Acquirer, free and clear of Liens, other than
restrictions under applicable securities laws and Liens created by Acquirer, and
Acquirer shall purchase the Purchased Interests from Contributor, in exchange
for the aggregate consideration described herein. The aggregate consideration to
be paid to Contributor by Acquirer for the purchase of the Purchased Interests
shall be the Final Purchase Price (as defined below), an estimate of which equal
to the Closing Purchase Price (as defined below) shall be payable at the Closing
as provided in Section 2.2(b).

(b) For purposes of this Agreement, the term “Closing Purchase Price” means and
consists of the following:

(i) a number of WPZ Units with a value equal to $720,000,000 (the “Equity
Consideration”), which number shall be calculated by dividing $720,000,000 by a
price equal to the volume-weighted average trading price of WPZ Units for the
thirty (30) trading day period ending two (2) trading days prior to the date of
hereof; and

(ii) cash consideration (the “Cash Consideration”) consisting of an amount of
cash equal to:

(A) $1,780,000,000; minus

(B) the absolute value of the Estimated Purchase Price Adjustment Amount if the
Estimated Purchase Price Adjustment Amount (as defined in Section 2.3(a)) is a
negative number; plus

(C) the Estimated Purchase Price Adjustment Amount if the Estimated Purchase
Price Adjustment Amount is a positive number.

The Closing Purchase Price as finally adjusted pursuant to Section 2.3 below is
referred to in this Agreement as the “Final Purchase Price.”

Section 2.2 Closing.

(a) Subject to the terms and conditions of this Agreement, the closing (the
“Closing”) of the purchase and sale of the Purchased Interests shall take place
at the offices of

 

11



--------------------------------------------------------------------------------

Vinson & Elkins L.L.P., 1001 Fannin, Houston, Texas 77002, at 10:00 a.m. local
time two (2) Business Days after satisfaction or, to the extent permitted by
Law, waiver of all of the conditions set forth in Article 7 (other than any
conditions that by their nature are to be satisfied at the Closing but subject
to the satisfaction or waiver of such conditions at the Closing), or at such
other time or place as Acquirer and Contributor may agree in writing (the
“Closing Date”).

(b) At the Closing:

(i) Acquirer shall deliver or cause to be delivered to Contributor (or one or
more Affiliates of Contributor designated by Contributor prior to the Closing)
an amount equal to the Cash Consideration in immediately available funds by wire
transfer to an account of Contributor (or one or more Affiliates of Contributor
designated by Contributor prior to the Closing) designated in advance by
Contributor;

(ii) Acquirer shall deliver or cause to be delivered (A) to Contributor, a
portion of the Equity Consideration consisting of a number of WPZ Units with a
value equal to $545,000,000 (which number shall be calculated in accordance with
Section 2.1(b)(i)), issued to Contributor and recorded on the books and records
of Acquirer’s transfer agent, and (B) to the Escrow Agent, a portion of the
Equity Consideration consisting of a number of WPZ Units with a value equal to
$175,000,000 (which number shall be calculated in accordance with
Section 2.1(b)(i)), issued in the name of Contributor (or one or more Affiliates
of Contributor designated by Contributor at least three (3) Business Days prior
to the Closing) and recorded on the books and records of Acquirer’s transfer
agent, to be held in certificated form by the Escrow Agent under the terms of
the Escrow Agreement to satisfy any obligations of Contributor that may arise
hereunder after the Closing (the portion of the Equity Consideration described
in this clause (B), the “Escrow Units”);

(iii) Contributor shall deliver or cause to be delivered to Acquirer an
instrument assigning the Purchased Interests to Acquirer in substantially the
form attached hereto as Exhibit A;

(iv) each of Acquirer and Contributor shall deliver or cause to be delivered
each of the instruments and documents contemplated to be delivered by such Party
pursuant to Article 7;

(v) each of Acquirer and Contributor shall deliver or cause to be delivered duly
executed counterpart signatures to each of the other Transaction Documents to
which it is a party (and in the case of Contributor, to which the Company is a
party);

(vi) Contributor shall deliver or cause to be delivered such other documents as
Acquirer shall reasonably request, including counterpart signatures to each of
the Noncompetition Agreements; and

(vii) Acquirer shall pay off the amount of Scheduled Debt determined by Acquirer
(it being understood and agreed that any other Indebtedness shall remain with
the Company).

 

12



--------------------------------------------------------------------------------

Section 2.3 Purchase Price Adjustments.

(a) At least three (3) full Business Days prior to the Closing Date, Contributor
shall prepare and deliver to Acquirer: (i) Contributor’s good faith estimated
balance sheet of the Company as of 11:59 p.m. local time on the day immediately
preceding the Closing Date (the “Estimated Closing Date Balance Sheet”)
(provided that, such balance sheet shall not take into account any deferred Tax
assets or deferred Tax liabilities or any effects on the assets or liabilities
of the Company as a result of the transactions contemplated by this Agreement
and shall not be required to include any notes thereto); (ii) Contributors’ good
faith estimate of the Net Working Capital of the Company (the “Estimated Net
Working Capital”); (iii) Contributor’s good faith estimate of the Pre-Closing
Capital Expenditures Amount (the “Estimated Pre-Closing Capital Expenditures
Amount”); (iv) Contributor’s good faith estimate of the Indebtedness Amount (the
“Estimated Indebtedness Amount”); and (v) Contributor’s good faith estimate of
the Purchase Price Adjustment Amount (the “Estimated Purchase Price Adjustment
Amount”). The Estimated Closing Date Balance Sheet, the Estimated Net Working
Capital, the Estimated Pre-Closing Capital Expenditures Amount, the Estimated
Indebtedness Amount and the Estimated Purchase Price Adjustment Amount shall be
prepared and/or calculated in accordance with GAAP applied consistently and in a
manner consistent with the methodologies and examples (including the accounts
set forth thereon) set forth in Schedule 2.3 hereto (the “Accounting Methodology
Schedule”).

(b) If the Estimated Purchase Price Adjustment Amount is a positive number, the
Closing Purchase Price delivered by Acquirer at the Closing pursuant to
Section 2.2(b) shall be increased by an amount equal to the Estimated Purchase
Price Adjustment Amount (as contemplated by Section 2.1(b)(ii)).

(c) If the Estimated Purchase Price Adjustment Amount is a negative number, the
Closing Purchase Price delivered by Acquirer at the Closing pursuant to
Section 2.2(b) shall be decreased by an amount equal to the absolute value of
the Estimated Purchase Price Adjustment Amount (as contemplated by
Section 2.1(b)(ii)).

(d) Within one hundred twenty (120) days after the Closing Date, Acquirer shall
prepare and deliver, or cause to be prepared and delivered, to Contributor:
(i) a balance sheet of the Company as of 11:59 p.m. local time on the day
immediately preceding the Closing Date (the “Final Closing Date Balance Sheet”)
(provided that, such balance sheet shall not take into account any deferred Tax
assets or deferred Tax liabilities or any effects on the assets or liabilities
of the Company as a result of the transactions contemplated by this Agreement
and shall not be required to include any notes thereto); (ii) Acquirer’s
calculation of the Net Working Capital of the Company (the “Final Net Working
Capital”), together with a worksheet showing the difference, if any, between the
Estimated Net Working Capital and the Final Net Working Capital; (iii) a
schedule (the “Final Pre-Closing Capital Expenditures Schedule”) setting forth
Acquirer’s calculation of the Pre-Closing Capital Expenditures Amount (the
“Final Pre-Closing Capital Expenditures Amount”); (iv) Acquirer’s calculation of
the Indebtedness Amount (the “Final Indebtedness Amount”); and (v) Acquirer’s
calculation of the Purchase Price Adjustment Amount (the “Final Purchase Price
Adjustment Amount”). The Final Closing Date Balance

 

13



--------------------------------------------------------------------------------

Sheet, the Final Net Working Capital, the Final Pre-Closing Capital Expenditures
Amount, the Final Indebtedness Amount and the Final Purchase Price Adjustment
Amount shall be prepared and/or calculated in accordance with GAAP applied
consistently and in a manner consistent with the Accounting Methodology
Schedule. In connection with Contributor’s review of the Final Closing Date
Balance Sheet, the Final Pre-Closing Capital Expenditures Schedule and the
calculation of the Final Purchase Price Adjustment Amount, Acquirer shall, and
shall cause the Company to, (x) permit Contributor and its Representatives to
have reasonable access to the books, records and other documents (including
internal work papers, schedules, financial statements and memoranda) of the
Company, shall cooperate with Contributor and its Representatives in seeking to
obtain work papers from Acquirer and the Company pertaining to the calculation
of the Final Purchase Price Adjustment Amount and provide Contributor with
copies thereof (as reasonably requested by Contributor) and (y) provide
Contributor and its Representatives reasonable access to Acquirer’s and the
Company’s employees and accountants as reasonably requested by Contributor.

(e) Unless Contributor delivers to Acquirer written notice setting forth in
reasonable detail any specific items in Acquirer’s calculation of the Final
Purchase Price Adjustment Amount disputed by Contributor (each, a “Disputed
Item”) and a written statement setting forth Contributor’s calculation of each
such Disputed Item on or prior to the sixtieth (60th) day after Contributor’s
receipt of the Final Closing Date Balance Sheet and the Final Pre-Closing
Capital Expenditures Schedule (such period, the “Objection Period”), Contributor
will be deemed to have accepted and agreed to Acquirer’s calculation of the
Final Purchase Price Adjustment Amount and such agreement will be final, binding
and conclusive. Any items in Acquirer’s calculation of the Final Purchase Price
Adjustment Amount to which Contributor has not given notice of objection within
the Objection Period will be deemed to have been agreed upon by the Parties. If
Contributor so notifies Acquirer of its objections to Acquirer’s calculation of
the Final Purchase Price Adjustment Amount within the Objection Period, Acquirer
and Contributor shall, within thirty (30) days following such notice (the
“Resolution Period”), attempt to resolve the Disputed Items. Any resolution by
Acquirer and Contributor during the Resolution Period as to any Disputed Items
will be final, binding and conclusive.

(f) If Acquirer and Contributor do not resolve all Disputed Items by the end of
the Resolution Period, then Acquirer and Contributor shall submit all unresolved
Disputed Items to KPMG LLP or such other national independent accounting firm
mutually acceptable to Acquirer and Contributor (the “Independent Accounting
Firm”) as soon as practicable following the expiration of the Resolution Period.
In such event, each of Acquirer and Contributor shall submit to the Independent
Accounting Firm its calculation of the Final Purchase Price Adjustment Amount
together with such supporting documentation as it deems appropriate. The
Independent Accounting Firm will resolve such dispute by choosing in its
entirety the calculation of the Final Purchase Price Adjustment Amount proposed
by either Acquirer or Contributor and will make no other resolution of such
dispute (including by combining elements of either calculation of the Final
Purchase Price Adjustment Amount submitted by Acquirer and Contributor).
Acquirer and Contributor shall use their respective commercially reasonable
efforts to cause the Independent Accounting Firm to resolve such dispute within
thirty (30) days after the date on which the Independent Accounting Firm
receives the calculations of the Final Purchase Price Adjustment Amount
submitted by Acquirer and Contributor. The determination of the Independent
Accounting Firm shall be conclusive and

 

14



--------------------------------------------------------------------------------

binding upon the Parties and shall not be subject to appeal or further review
absent manifest error. The costs and expenses of the Independent Accounting Firm
will be paid by the Party whose calculation of the Final Purchase Price
Adjustment Amount is not chosen by the Independent Accounting Firm in its
resolution of the dispute. The Parties agree that the procedures set forth in
this Section 2.3 shall be the sole and exclusive method for resolving disputes
regarding the determination of the Final Purchase Price Adjustment Amount.

(g) Within five (5) Business Days after the Final Purchase Price Adjustment
Amount is finally determined pursuant to this Section 2.3:

(i) if the Final Purchase Price Adjustment Amount as finally determined pursuant
to this Section 2.3 exceeds the Estimated Purchase Price Adjustment Amount,
Acquirer shall promptly deliver to Contributor, by wire transfer of immediately
available funds to the account designated by Contributor, an amount equal to
such excess;

(ii) if the Estimated Purchase Price Adjustment Amount exceeds the Final
Purchase Price Adjustment Amount as finally determined pursuant to this
Section 2.3, Contributor shall promptly deliver to Acquirer, by wire transfer of
immediately available funds to the account designated by Acquirer, an amount
equal to such excess; and

(iii) if the Final Purchase Price Adjustment Amount as finally determined
pursuant to this Section 2.3 is equal to the Estimated Purchase Price Adjustment
Amount, neither Acquirer nor Contributor shall have any further obligation under
this Section 2.3.

Section 2.4 Purchase Price Allocation.

The purchase and sale of the Purchased Interests shall be treated for federal
and applicable state income Tax purposes as the sale and purchase of the assets
of the Company, and no Party or any Affiliate thereof shall take any position
inconsistent with such treatment. Contributor and Acquirer shall use
commercially reasonable efforts to agree to an allocation of the Final Purchase
Price, liabilities of the Company, and any other items constituting
consideration for applicable income Tax purposes among the assets of the Company
that complies with Schedule 2.4 and Section 1060 of the Code and the Treasury
Regulations promulgated thereunder within ninety (90) days after the Closing
Date (the “Allocation”). The Parties shall use commercially reasonable efforts
to update the Allocation in a manner consistent with Schedule 2.4 and
Section 1060 of the Code following any adjustment to the Final Purchase Price
pursuant to this Agreement. Contributor and Acquirer shall, and shall cause
their Affiliates to, report consistently with the Allocation, as adjusted, in
all Tax Returns, including IRS Form 8594 if required, and neither Contributor
nor Acquirer shall take any position in any Tax Return that is inconsistent with
the Allocation, as adjusted, in each case, unless required to do so by a final
determination as defined in Section 1313 of the Code. Each of Contributor and
Acquirer agree to promptly advise each other regarding the existence of any Tax
audit, controversy or litigation related to the Allocation.

 

15



--------------------------------------------------------------------------------

Section 2.5 Tax Treatment of Contribution.

The Parties intend that (i) the contribution and assignment of the Purchased
Interests by Contributor to Acquirer shall be treated as a contribution by
Contributor to Acquirer of the assets of the Company in exchange for the Equity
Interests in a transaction consistent with the requirements of Section 721(a) of
the Code; (ii) Acquirer shall be treated as assuming the liabilities of
Contributor or taking the assets of Contributor subject to the liabilities of
Contributor; and (iii) to the greatest extent permissible under
Section 1.707-4(d), the distribution of the Cash Consideration shall be treated
as a distribution to Contributor by Acquirer under Section 731 of the Code and
be treated as a reimbursement of capital expenditures. Unless otherwise required
by a change in applicable Law, the Parties agree to file all Tax Returns and
otherwise act at all times in a manner consistent with this intended treatment
set forth in this Section 2.5, including disclosing the distribution of the Cash
Consideration in accordance with the requirements of Section 1.707-3(c)(2) of
the Treasury Regulations.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES REGARDING CONTRIBUTOR AND THE COMPANY

Except as set forth in the Disclosure Schedules, Contributor represents and
warrants to Acquirer, as of the date of this Agreement, as follows:

Section 3.1 Organization.

(a) Contributor is a limited liability company duly formed, validly existing and
in good standing under the laws of the State of Delaware and has all limited
liability company power required to carry on its business as now conducted.
Contributor is duly qualified to do business in each other jurisdiction where
such qualification is necessary, except in those jurisdictions where the failure
to be so duly qualified or licensed would not reasonably be expected to have a
material adverse effect on Contributor’s ability to perform its obligations
under this Agreement.

(b) The Company is a limited liability company duly formed, validly existing and
in good standing under the laws of the State of Texas and has all limited
liability company power required to carry on its business as now conducted. The
Company is duly qualified to do business in each other jurisdiction where such
qualification is necessary, except in those jurisdictions where the failure to
be so duly qualified or licensed that would not reasonably be expected to have a
Material Adverse Effect. Contributor has made available to Acquirer in the
virtual data room true and complete copies of the Organizational Documents of
the Company, as in effect on the date of this Agreement.

 

16



--------------------------------------------------------------------------------

Section 3.2 Authority; Enforceability.

(a) Contributor has all requisite limited liability company power and authority
to execute and deliver this Agreement and the other Transaction Documents to
which it is a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereunder and thereunder. The
execution, delivery and performance by Contributor of this Agreement and the
other Transaction Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby are within the limited liability
company power of Contributor and have been duly authorized by all necessary
limited liability company action on the part of Contributor.

(b) This Agreement has been duly and validly executed by Contributor, and each
of the other Transaction Documents will be duly and validly executed by
Contributor, and (assuming this Agreement is a valid and binding obligation of
Acquirer) this Agreement constitutes, and each of the other Transaction
Documents entered into or to be entered at the Closing by it will constitute
when entered into, a valid and binding agreement of Contributor (assuming such
Transaction Document is a valid and binding obligation of Acquirer), enforceable
against Contributor in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, fraudulent transfer, moratorium
and similar Laws relating to or affecting creditors’ rights generally and
subject, as to enforceability, to legal principles of general applicability
governing the availability of equitable remedies (regardless of whether such
enforceability is considered in a proceeding in equity or at law) (collectively,
“Creditors’ Rights”).

Section 3.3 No Conflicts; Consents and Approvals.

The execution, delivery and performance by Contributor of this Agreement and the
other Transaction Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby do not and will not:

(a) conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the Organizational Documents of Contributor or the
Company;

(b) except as set forth on Schedule 3.3(b), require any consent or other action
by any Person, result in a violation of or result in a breach of or default (or
give rise to any right of termination, cancellation, modification or
acceleration or any right or obligation of Company or to a loss of any benefit
to which the Company is entitled) under (with or without the giving of notice,
the lapse of time, or both) any Material Contract, except for (i) such consents
and approvals the failure of which to obtain or such breaches or defaults the
occurrence of which would not materially impact the operations of the Company or
(ii) such consents and approvals which are required as a result of the
activities of Acquirer or its Affiliates; or

(c) assuming compliance with any applicable requirements of applicable Antitrust
Laws and that all required filings, waivers, approvals, consents, authorizations
and notices set forth on Schedule 3.3(c) shall have been made or obtained,
(i) conflict with, violate or breach any term or provision of, in any material
respect, any applicable Law with respect to Contributor or the Company or
(ii) require any consent or approval of, notice to, or declaration, filing or
registration with any Governmental Authority under any applicable Law, other
than such consents, approvals, notices, declarations, filings or registrations
(x) which, if not made or

 

17



--------------------------------------------------------------------------------

obtained, would not have a material impact on the Company or Contributor’s
ability to perform its obligations under this Agreement or (y) required as a
result of the business activities of Acquirer and its Affiliates.

Section 3.4 Capitalization; Ownership.

(a) The Purchased Interests constitute all of the issued and outstanding
membership interests of the Company. Contributor is the record and beneficial
owner of the Purchased Interests, free and clear of any Liens other than Liens
arising pursuant to (i) this Agreement, (ii) the Organizational Documents of the
Company, (iii) the Liens arising under the Scheduled Debt (which Liens are
contemplated to be released pursuant to Section 5.11) or (iv) applicable
securities Laws. All of the Purchased Interests have been duly authorized and
validly issued, are fully paid and nonassessable and were issued and sold in
accordance with federal and applicable state securities Laws and were not issued
in violation of any statutory preemptive rights or any purchase or call options,
rights of first refusal, subscription rights, preemptive rights or similar
rights granted under the Organizational Documents of the Company. Except for the
rights created pursuant to this Agreement, there are no outstanding options,
warrants, convertible securities or other rights, agreements, arrangements or
commitments of any kind relating to the right to subscribe for or purchase
Equity Interests in the Company or obligating the Company to issue or sell any
Equity Interests in the Company. There are no outstanding contractual
obligations of the Company to repurchase, redeem or otherwise acquire any Equity
Interests in the Company or to provide funds to, or make any investment in, any
other Person. The Company has never owned and does not presently own any Equity
Interests or other securities in any other Person.

(b) There are no outstanding stock appreciation, phantom stock, profit
participation or similar rights with respect to the Company. There are no bonds,
debentures, notes or other indebtedness of the Company having the right to vote
or consent (or, convertible into, or exchangeable for, securities having the
right to vote or consent) on any matters on which members, parties or other
equityholders of the Company may vote. There are no voting trusts, irrevocable
proxies or other Contracts or understandings to which the Company is a party or
is bound with respect to the voting or consent of any shares of Equity Interests
of the Company.

(c) Contributor has the right, authority and power to sell, assign and transfer
the Purchased Interests to Acquirer. At the Closing, Contributor shall transfer,
and upon Acquirer’s payment of the Final Purchase Price and registration of the
Purchased Interests in the name of Acquirer in the books and records of the
Company, Acquirer shall acquire, good and valid title to the Purchased
Interests, free and clear of any Lien other than Liens created by (i) Acquirer
or (ii) applicable securities Laws.

Section 3.5 Financial Statements.

(a) Contributor has provided to Acquirer copies of (i) the audited consolidated
balance sheets of the Company as of December 31, 2011 and 2010, and the related
audited

 

18



--------------------------------------------------------------------------------

consolidated statements of operations, changes in stockholders’ equity and cash
flows of the Company for the years ended December 31, 2011, 2010 and 2009,
together with all related notes, accompanied by the reports thereon of the
Company’s independent auditors, and (ii) the unaudited balance sheet of the
Company as of February 29, 2012, and the related unaudited consolidated
statement of operations, changes in stockholders’ equity and cash flows of the
Company for the two (2) month period then ended (such documents in clauses (i)
and (ii) collectively referred to as the “Financial Statements”). The Financial
Statements have been prepared from the books and records of the Company in
accordance with GAAP applied on a consistent basis throughout the periods
indicated (except as may be indicated in the notes thereto) and fairly present,
in all material respects, the financial position and results of operations of
the Company as of the respective dates thereof and for the respective periods
indicated therein, in each case except as otherwise noted therein.

(b) The Company makes and keeps books, records and accounts which, in reasonable
detail, accurately and fairly reflect its transactions and dispositions of its
assets. The Company maintains systems of internal accounting controls sufficient
to provide reasonable assurances that: (i) transactions are executed in
accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit the preparation of
financial statements in conformity with GAAP and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with the actual levels at reasonable intervals and
appropriate action is taken with respect to any differences.

Section 3.6 Absence of Certain Changes.

(a) Since the Balance Sheet Date, there have been no changes, developments,
events, effects, conditions or occurrences that have had or would reasonably be
expected to have a Material Adverse Effect, and, except as set forth on
Schedule 3.6, the Company has not:

(i) amended its Organizational Documents;

(ii) issued or sold any of its Equity Interests or any options, warrants,
convertible or exchangeable securities, or other rights of any kind with respect
to its Equity Interests;

(iii) redeemed, repurchased or otherwise acquired any of its Equity Interests;

(iv) adopted a plan of complete or partial liquidation, dissolution,
recapitalization or other reorganization;

(v) made any material change in its method of accounting, other than as required
by GAAP or a change in applicable Law;

 

19



--------------------------------------------------------------------------------

(vi) made any material acquisition of all or any significant part of the assets,
properties, capital stock or business of any other Person, except in the
ordinary course of business consistent with past practice;

(vii) made or rescinded any election relating to Taxes or settled or compromised
any claim, action, suit, litigation, proceeding, arbitration, investigation,
audit or controversy relating to Taxes, or except as may be required by
applicable Law, made any change to any of its methods of reporting income or
deductions for federal income tax purposes from those employed in the
preparation of its most recently filed federal Tax Returns;

(viii) sold, transferred or disposed of any material assets, except in the
ordinary course of business consistent with past practice;

(ix) commenced or settled any material litigation;

(x) conducted the business of the Company outside of the ordinary course in a
manner inconsistent with past practice;

(xi) taken any action that would be in violation of Section 5.1 if taken after
the execution hereof; or

(xii) committed to do any of the foregoing.

(b) From the Balance Sheet Date through the date of this Agreement, there has
not been any damage, destruction or loss, whether or not covered by insurance,
that has not been fully repaired or restored, with respect to the property and
assets of the Company having a replacement cost of more than $1,000,000 for any
single loss or $5,000,000 for all such losses.

Section 3.7 No Undisclosed Material Liabilities; Debt.

(a) There are no liabilities of the Company of any kind (whether accrued or
fixed, absolute or contingent, matured or unmatured, determined or determinable
or otherwise), other than: (i) liabilities disclosed, reflected, reserved
against or otherwise provided for in the Financial Statements or disclosed in
the notes thereto; (ii) liabilities not required under GAAP to be shown on the
Company’s balance sheet included in the financial statements; (iii) liabilities
incurred in the ordinary course of business consistent with past practice since
the Balance Sheet Date; (iv) other undisclosed liabilities which individually or
in the aggregate, are immaterial; (v) liabilities set forth in Schedule 3.7; and
(vi) liabilities permitted to be incurred under Section 5.1 or incurred in
connection with the transactions contemplated by this Agreement.

(b) As of the date hereof, the Scheduled Debt constitutes and represents the
entirety of the Indebtedness of the Company.

 

20



--------------------------------------------------------------------------------

Section 3.8 Material Contracts.

(a) Schedule 3.8(a) sets forth all of the following Contracts to which the
Company is a party or by which it is bound or subject to as of the date of this
Agreement (collectively, the “Material Contracts”):

(i) any Contracts with customers pursuant to which the Company gathers,
processes, treats, fractionates, transports, stores, sells or purchases oil,
natural gas, condensate or natural gas liquids or other liquid or gaseous
hydrocarbons or the products therefrom, or provides services related thereto
(including any operation, operation servicing or maintenance Contract), other
than, in each case, any such Contracts described in Section 3.8(a)(viii);

(ii) any Contracts in effect as of the date of this Agreement for the
construction of gathering or other pipeline systems or processing, fractionation
or storage facilities other than any such Contracts requiring aggregate payments
of less than $1,000,000 or which are terminable by the Company on sixty
(60) days’ notice or less without payment by the Company of any material
penalty;

(iii) any Contracts (A) for the purchase or sale of any asset, equipment,
supplies, goods or property or provision of any service or (B) that grant a
right or option to purchase or sell any asset or property or receive services
other than, in each case, (x) any such Contracts requiring aggregate payments of
less than $1,000,000 or (y) any such Contracts described in Section 3.8(a)(i) or
Section 3.8(a)(ii);

(iv) any Contracts providing for the lease of any item or items of personal or
real property with annual rental expense under such lease in excess of $50,000
other than any such Contracts which are terminable by the Company on sixty
(60) days’ notice or less without payment by the Company of any material
penalty;

(v) any Contracts under which the Company has created, incurred, assumed or
guaranteed any outstanding Indebtedness;

(vi) any Contracts between (A) the Company, on the one hand, and any current or
former employee, officer, manager, member or Affiliate of the Company, on the
other hand, (B) the Company and any Employee, or (C) the Company and Contributor
or any of its Affiliates with respect to any Employee;

(vii) any collective bargaining Contracts;

(viii) any outstanding futures, swap, collar, put, call, floor, cap, option,
hedging, forward sale or other derivative Contracts involving natural gas or
other commodity sales or trading;

(ix) any Contracts (A) that purport to limit in any respect the freedom of the
Company to compete in any line of business or in any geographic area or not to

 

21



--------------------------------------------------------------------------------

solicit or hire any person with respect to employment or (B) that purport to
limit in any respect the freedom of any other Person to compete with the Company
in any line of business or in any geographical area or not to solicit or hire
any person with respect to employment;

(x) any partnership, joint venture, strategic alliance or limited liability
company agreements;

(xi) except as contemplated by clauses (i) and (ii) above, any sales,
distribution or other similar agreement providing for the sale by any of the
Company of materials, supplies, goods, services, equipment or other assets that
provides for annual payments to the Company of $1,000,000 or more;

(xii) Contracts relating to the acquisition (by merger, purchase of stock or
assets or otherwise) by the Company of any operating business or material assets
or Equity Interests of any other Person;

(xiii) any Contract with a term of two (2) years or more and requiring aggregate
payments by or to the Company in excess of $1,000,000 or, in any event, any
Contract with a term of three (3) years or more, other than any such Contracts
which are terminable by the Company on sixty (60) days’ notice or less without
payment by the Company of any material penalty;

(xiv) any Contract under which the Company has made advances or loans to any
other Person;

(xv) any material management Contract or any material Contract with independent
contractors or consultants (or similar arrangements) that are not cancelable
without penalty or further payment and on not more than thirty (30) days’
notice; and

(xvi) any other Contract not described in the foregoing clauses (i) through
(xv) pursuant to which the Company has future liability in excess of $1,000,000
for any year or $3,000,000 in the aggregate and that cannot be terminated by the
Company on not more than ninety (90) days’ notice or with payment by the Company
of a penalty not in excess of $50,000.

(b) As of the date of this Agreement, each Material Contract required to be
disclosed is a valid and binding agreement of the Company and is enforceable
against the Company in accordance with its terms, subject to Creditors’ Rights.
Except as set forth on Schedule 3.8(b), the Company is not in material breach or
default under the terms of any such Material Contract nor, to the Knowledge of
the Contributor, is any other party to any Material Contract in material breach
of or default thereunder and, to the Knowledge of the Contributor, no event has
occurred with respect to which the Company has determined that, with the lapse
of time or the giving of notice or both, such event would constitute a material
breach of or default under any Material Contract by any party thereto. Except as
set forth on Schedule 3.8(b), no party to any of the Material Contracts has
given written notice of any significant dispute with regard to such Material
Contract which would reasonably be expected to support a claim for breach or
default under such Material Contract, and, to the Knowledge of Contributor, no
such

 

22



--------------------------------------------------------------------------------

party has exercised any termination rights under, or indicated intent not to
renew, such Material Contract. The Company has made available to Acquirer in the
virtual data room prior to the date of this Agreement a true, complete and
correct copy of each Material Contract, including all amendments, exhibits,
schedules, appendices and other supplements thereto.

Section 3.9 Litigation.

(a) Except as set forth on Schedule 3.9, there are no actions, suits,
investigations or proceedings pending or, to the Knowledge of Contributor,
threatened in writing against the Company or any of its properties. Except as
set forth on Schedule 3.9, the Company is not subject to any outstanding
judgment, order or decree of any Governmental Authority (other than judgments,
orders or decrees and requirements of Government Authorities in connection with
permitting, interconnection requests, and similar requirements for project
development, in each case in the ordinary course).

(b) There is no legal proceeding pending or, to the Knowledge of Contributor,
threatened against Contributor or to which Contributor is otherwise a party
relating to this Agreement, the Transaction Documents or the transactions
contemplated hereby or thereby.

Section 3.10 Compliance with Laws; Permits.

(a) Except for Environmental Laws, which are addressed in Section 3.13 (and not
by this Section 3.10), and as set forth in Schedule 3.10(a), the Company is, and
has been since the Balance Sheet Date, in compliance in all material respects
with all Laws applicable to its business and operations, and the Company has not
received any notice of or been charged with a material violation of any
applicable Laws. To the Knowledge of Contributor, and except for Environmental
Laws, which are addressed in Section 3.13 (and not by this Section 3.10), and as
set forth on Schedule 3.10(a), no material investigation, proceeding or review
by any Governmental Authority is pending or threatened against the Company with
respect to a violation of any applicable Law or suspension, revocation or
modification of any Material Permit.

(b) Except for Environmental Permits, which are addressed in Section 3.13 (and
not by this Section 3.10), and as set forth on Schedule 3.10(b), the Company
currently holds, and has held, all material Permits that are or were (as
applicable) required under applicable Laws for the current and past operation,
lease or ownership of its business, properties and other assets, including
material Permits that are or were (as applicable) required for the current stage
of those portions of the Company’s systems or facilities that are under
construction or have not yet been constructed (“Material Permits”). (i) The
Material Permits associated with the Company’s current operation, lease or
ownership of its business, properties and other assets are valid, subsisting and
in full force and effect; (ii) the Company is not in default in any material
respect under or in breach or violation in any material respect (and no event
has occurred which, with notice or the lapse of time or both, would constitute
such default or such breach or violation) of any term, condition or provision of
any Material Permit to which it is a party; and (iii) the Company has not
received any written communication that any of the Material Permits are not
currently in good standing or that the Company is in default under or in breach
or violation of any Material Permit.

 

23



--------------------------------------------------------------------------------

(c) Neither the assets nor the business of the Company as currently owned and
operated is subject to regulation under the Federal Power Act; the Natural Gas
Act or the Natural Gas Policy Act of 1978, as amended, except the requirements
relating to physical purchases and sales of energy commodities, transportation
of energy commodities, and any related hedging activities of derivatives
transactions of the Pipeline Posting Requirements under Section 23 of the
Natural Gas Act, Order No. 720, FERC Stats. & Regs. 31,283 (2008), Order
No. 720-A, 75 FR 5178 (Jan. 21, 2010), FERC Stats. & Regs. 31,302 (2010), Order
No. 720-B, 75 FR 44,893 (July 30, 2010), FERC Stats. & Regs. 31,314 (2010),
Order No. 720-C and other related anti-market manipulation regulations. The
Company is, and has been at all relevant times, in compliance with Part 195 of
Title 49 of the Code of Federal Regulations.

Section 3.11 Properties.

(a) Schedule 3.11(a) sets forth a complete list of all real property and
interests in real property owned in fee by the Company (individually, an “Owned
Property” and collectively, the “Owned Properties”). The Company has good and
marketable title to all Owned Property and has good and marketable title to or
valid rights to use all personal property (whether tangible or intangible) in
each case that is necessary for the Company to conduct its business as it is
currently being conducted and currently intended by the Company to be conducted,
free and clear of all Liens of any nature whatsoever, except (A) Liens disclosed
on Schedule 3.11(a); (B) Liens disclosed in the Financial Statements or notes
thereto; (C) Liens for Taxes, assessments and similar charges that are not yet
past due or are being contested in good faith for which the Company has made
adequate reserves; (D) mechanic’s, materialman’s, carrier’s, repairer’s and
other similar statutory Liens arising or incurred in the ordinary course of
business, that are not yet due and payable, that are being contested in good
faith and for which the Company has made adequate reserves; (E) immaterial
defects in title which would not individually or in the aggregate be reasonably
expected to materially impact the operations of the Company; (F) grants to
others of Rights-of-Way, surfaces leases, crossing rights and amendments,
modifications and releases of Rights-of-Way, easements and surface leases in the
ordinary course of the business; and (G) restrictions on the exercise of the
rights under a granting instrument that are set forth therein or in another
executed agreement between the parties thereto; which in the cases of
clauses (E) and (F), do not, individually or in the aggregate, materially and
adversely impact the ownership, use or operation (as currently being conducted
and currently intended by the Company to be conducted) of such assets of the
Company (clauses (A) through (F) of this Section 3.11(a) being referred to
collectively as the “Permitted Liens”).

(b) All of the Owned Properties and the improvements, buildings, structures,
tanks, fixtures, pipelines, and other tangible assets owned by the Company
thereon are, in all material respects, in good operating condition (ordinary
wear and tear excepted), and all mechanical and other systems located thereon
are in good operating condition (ordinary wear and tear excepted). To the
Knowledge of Contributor, (i) none of the tangible assets of the Company are
subject to structural defects, (ii) no condition exists requiring material
repairs,

 

24



--------------------------------------------------------------------------------

alterations or corrections and (iii) none of the improvements located on the
Owned Properties constitutes a legal non-conforming use or otherwise requires
any special dispensation, variance or special permit under any Laws. The Owned
Properties are not subject to any leases, rights of first refusal, options to
purchase or rights of occupancy of any Third Party, except pursuant to the
agreements set forth on Schedule 3.11(b) (each, a “Third Party Agreement”).
There does not exist any actual or, to the Knowledge of Contributor, threatened
or contemplated condemnation or eminent domain proceedings that affect any Owned
Property or any part thereof, and none of the Company or Contributor has
received any notice, oral or written, of the intention of any Governmental
Authority or other Person to take or use all or any part thereof.

(c) Except with respect to Rights of Way (as defined below) necessary for those
portions of the Company’s systems or facilities that are under construction and
except as set forth on Schedule 3.11(c): (i) each easement, license,
right-of-way, Permit, servitude, leasehold estate, instrument creating an
interest in real property, and other similar real estate interest of the Company
(each, a “Right-of-Way”) is valid and free and clear of all Liens (other than
Permitted Liens), (ii) the Company conducts its businesses in a manner that does
not violate in any material respect any of the Rights-of-Way, (iii) the Company
has fulfilled and performed in all material respects all of its obligations with
respect to such Rights-of-Way, and (iv) the Company has not received written
notice of the occurrence of any ongoing event or circumstance that allows, or
after the giving of notice or the passage of time, or both, would allow
limitation, revocation or termination of any Right-of-Way or would result in any
impairment of the rights of the Company in and to any such Rights-of-Way. To the
Knowledge of Contributor, all pipelines operated by the Company are subject to
enforceable Rights-of-Way, and there are no gaps (including any gap arising as a
result of any breach by the Company of the terms of any Rights-of-Way) in the
pipeline systems for which enforceable Rights-of-Way, except those gaps listed
on Schedule 3.11(c) and other immaterial gaps.

(d) All items of tangible personal property which, individually or in the
aggregate, are material to the operation of the business of the Company are in
good condition (ordinary wear and tear excepted) and are suitable for the
purposes used.

Section 3.12 Intellectual Property.

(a) No material registrations or applications for registration are included in
the Company Intellectual Property Rights other than Contributor’s Names and
Marks. The Company owns, licenses or otherwise has a valid right to use, free
and clear of all Liens (other than Permitted Liens), all Intellectual Property
Rights reasonably necessary to the conduct of the business of the Company as
currently conducted or as currently intended by the Company to be conducted.

(b) Schedule 3.12 sets forth a list of all agreements (excluding licenses for
commercially available “off-the-shelf” software with annual fees of less than
$100,000) pursuant to which any material Licensed Intellectual Property Right is
licensed to the Company.

 

25



--------------------------------------------------------------------------------

(c) No Company Intellectual Property Right is subject to any outstanding
judgment, injunction, order or decree restricting the use or licensing thereof
by the Company in any material respect.

(d) To the Knowledge of Contributor, the conduct of the Company’s business as
currently conducted has not infringed or misappropriated, in any material
respect, any Intellectual Property Right of any Third Party.

(e) The consummation of the transactions contemplated hereby will not result in
the loss or impairment of any material right of the Company to own, use,
practice or exploit any Company Intellectual Property Rights or Licensed
Intellectual Property Rights.

Section 3.13 Environmental Matters.

(a) Except as to matters that would not be reasonably expected to result in
Losses in excess of $250,000 individually or $1,000,000 in the aggregate, or
except as set forth on Schedule 3.13(a):

(i) there are no actions, suits, investigations or proceedings pending or, to
the Knowledge of Contributor, threatened, which relate to the operations of the
Company or to any real property currently or, to the Knowledge of Contributor,
formerly owned, leased, operated or otherwise used by the Company, that allege a
violation of or liability under any Environmental Laws by the Company or allege
that the Company is or may be liable under any Environmental Laws, and neither
the Company nor Contributor has received any communication alleging that the
Company is in violation of any Environmental Law or is or may be liable under
any Environmental Laws;

(ii) the Company currently holds, and has held, all Environmental Permits
necessary for its operations as currently conducted, and as conducted in the
past, and is, or was, in compliance with, and has not violated, the terms of
such Environmental Permits; true and complete copies of all current
Environmental Permits (other than insignificant Environmental Permits) have been
made available to Acquirer in the virtual data room; all of such Environmental
Permits associated with the Company’s current operations are valid and in full
force and effect; the Company has applied or will apply on a timely basis for
the Environmental Permits necessary for the contemplated operation of its
business as currently contemplated by the Company; and all Environmental Permits
(other than insignificant Environmental Permits) applied for but not yet
obtained have been identified and made available to Acquirer in the virtual data
room;

(iii) the Company has obtained all Environmental Permits for the current stage
of construction and the Company has applied or will apply on a timely basis for
the Environmental Permits necessary for the construction and operation of the
two (2) gas processing plants at the Fort Beeler facility (Fort Beeler Cryo II
and Fort Beeler Cryo III) and two (2) NGL fractionation plants at the
Moundsville facility (Moundsville Frac I and Moundsville Frac II), and any
pipelines related to the operation of these facilities with expected operational
dates as follows: Moundsville Frac I—March 31, 2012;

 

26



--------------------------------------------------------------------------------

Moundsville Frac II—October 31, 2012; Fort Beeler Cryo II—March 2012; and Fort
Beeler Cryo III—August 31, 2012; true and complete copies of the following
documents have been made available to Acquirer in the virtual data room: (A) all
Environmental Permits for the current stage of construction, (B) all
applications for Environmental Permits that have been prepared or submitted by
the Company, the date on which each was submitted to a Governmental Authority,
and any further actions required by such Governmental Authority, and (C) all
Environmental Permits (other than insignificant Environmental Permits) that are
required for planned operation but for which applications have not yet been
submitted;

(iv) there has been no Release of any Hazardous Materials by the Company or, any
other Person at, on, under or about any real property currently or, to the
Knowledge of Contributor, formerly owned, leased, operated or used by the
Company or, by any other Person during the period any such property was owned,
leased, operated or used by the Company in each case in a manner that could
reasonably be expected to require remedial action under Environmental Laws or
that could reasonably be expected to give rise to the Company incurring any
liability under Environmental Laws;

(v) to the Knowledge of Contributor, there are no facts, circumstances or
conditions relating to the operation of the Company, or to any real property
currently or formerly owned, leased, operated or used by the Company, that could
reasonably be expected to result in the Company incurring any liability or
obligation under any applicable Environmental Law, or that currently requires
any capital expenditure not included in Section 5.1(b);

(vi) the execution, delivery and performance by Contributor of this Agreement
and each of the other Transaction Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby do not require
any notification or filing by the Company or Contributor with any Governmental
Authority under any Environmental Law;

(vii) Contributor has made available to Acquirer in the virtual data room true
and complete copies of all environmental studies, assessments, reports,
analyses, results of investigations, audits and other similar documents relating
to environmental matters that are in the custody and control of the Company that
have been performed or exist with respect to the Company, the operation of the
Company’s business, or any real property currently or formerly owned, leased,
operated or used by the Company;

(viii) Contributor is not currently subject or party to any Contract, order,
judgment or decree by or with any Governmental Authority or Third Party,
pursuant to which Contributor has assumed, incurred or suffered any liability or
obligation under any Environmental Laws (other than obligations under customary
indemnity provisions contained in service contracts entered into in the ordinary
course of business); and

(ix) Contributor has not received written notice of any potential liability
under any Environmental Laws for the transport and disposal of any Hazardous
Substance to any site; and to the Knowledge of Contributor, the Company is not
subject

 

27



--------------------------------------------------------------------------------

to any liability or obligation relating to the past or present use, management,
handling, transport, treatment, generation, storage or Release of any Hazardous
Materials, including the treatment, storage or disposal, or arrangement for
treatment, storage or disposal, of a Hazardous Substance at any location other
than the real property owned or leased by the Company.

(b) Contributor has provided to Acquirer a true, correct and complete copy of
the Olin Purchase Agreement and the Environmental Covenant, and:

(i) there has been no default or breach by Contributor or the Company of the
Olin Purchase Agreement, and there has been no default or breach by the Company
of the Environmental Covenant, in each case that would adversely affect the Olin
Environmental Obligations or Contributor’s Bona Fide Prospective Purchaser
Protection from the EPA;

(ii) to the Knowledge of Contributor, there has been no default or breach by
Olin Corporation of the Olin Environmental Obligations, and no default or breach
by Olin Corporation of other provisions of the Olin Purchase Agreement that
would adversely affect the Olin Environmental Obligations;

(iii) to the Knowledge of Contributor, the Olin Environmental Obligations and
other relevant provisions of the Olin Agreement are valid and binding
obligations of Olin Corporation and are enforceable by the Company against Olin
Corporation; and

(iv) to the Knowledge of Contributor, neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated by this
Agreement will adversely impair the Company’s ability to enforce the Olin
Environmental Obligations and obtain the full benefit of the same.

(c) Except as set forth in this Section 3.13, no representations or warranties
are being made (nor shall be deemed to have been made) with respect to matters
arising under or relating to Environmental Laws or other environmental matters.

Section 3.14 Employees.

(a) The Company is not, and has not been since its inception, a party to any
collective bargaining agreement or other similar agreement with any labor union
or organization and, to the Knowledge of Contributor, there has been no union
organizing activity with respect to employees since the Balance Sheet Date.

(b) The Company has no employees. Since its inception, the Company has not had
any employees, other than employees who are or were employed by both the Company
and the Co-Employer pursuant to an agreement between the Co-Employer and the
Company (the “Client Service Agreement”), a true and complete copy of which,
with all amendments, has been provided to Acquirer. The Client Service Agreement
has been terminated and no longer has any

 

28



--------------------------------------------------------------------------------

force or effect. The virtual data room contains a complete and correct list, as
of the date of this Agreement, of all employees of Contributor or its Affiliates
(including the Company) who provide substantial services to the Company and/or
whose costs are charged primarily to the Company, including the Covered
Employees, as well as the title/position, work location, work status, most
current base salary and annual bonus amount, years of service with Contributor
and its Affiliates (including the Company), and any other material compensation
for each of the Covered Employees.

(c) Except as set forth on Schedule 3.14(c) or as otherwise provided in this
Agreement, none of the Company, Contributor or any of their respective
Affiliates is a party or subject to any Contract, nor is any of them bound by
any covenant, rule or policy of, with or to any party (including the
Co-Employer), that would limit the right of the Company, Acquirer, Contributor
or any of their respective Affiliates to terminate the employment or change the
benefits or other conditions of employment of any Covered Employee or other
Person or give rise to any liability as a result thereof as to the Company,
Acquirer or any of its Affiliates.

Section 3.15 Benefit Plans.

(a) Schedule 3.15 sets forth a complete and correct list of each Employee Plan.
Each Employee Plan (and each related trust, insurance contract or fund) complies
in all material respects in form and in operation with the applicable
requirements of ERISA, the Code and all other applicable Laws, and has been
administered in all material respects in compliance with its terms. All of the
Employee Plans are sponsored by Contributor. The Company is not a sponsor of, or
a party to, any of the Employee Plans.

(b) No Employee Plan is subject to the requirements of Title IV of ERISA. No
Employee Plan is a “multiemployer plan” (as defined in Section 4001(a)(3) of
ERISA) and neither the Company nor any of its ERISA Affiliates has at any time
sponsored or contributed to, or has or had any liability or obligation in
respect of, any multiemployer plan, including withdrawal liability.

(c) The Company has not incurred, and none of the Company, Acquirer or any
Affiliate of Acquirer will incur, as a result of or in connection with the
transactions contemplated by this Agreement or by the other Transaction
Documents any current or projected liability under any Employee Plan.

(d) None of the Company, Acquirer or any Affiliate of Acquirer will incur any
liability, including any contingent liability, to any Employee or any current,
former or retired employee, director, member manager or independent contractor
of the Company or any of its Affiliates as a result or consequence of the
transactions contemplated by this Agreement or by the other Transaction
Documents.

 

29



--------------------------------------------------------------------------------

Section 3.16 Taxes.

(a) The Company is, and since its inception has been, an entity that is
disregarded for purposes of U.S. federal and applicable state income Tax
purposes and it has not made any filing with any Governmental Authority,
including Form 8832 with the Internal Revenue Service, to be treated as an
association taxable as a corporation for income Tax purposes.

(b) Except as set forth on Schedule 3.16, the Company has timely filed (or has
had timely filed on its behalf) with the appropriate Governmental Authorities
all material Tax Returns required to be filed by it (taking into account for
this purpose any extensions), and such Tax Returns were true, complete and
accurate in all material respects when filed.

(c) Except as set forth on Schedule 3.16, the Company has timely paid, withheld
or collected (or has had timely paid, withheld or collected on its behalf) all
material Taxes required to have been paid, withheld or collected by, or with
respect to, the Company and, to the extent required when due, have timely
remitted such withheld or collected Taxes to the proper Governmental Authority.

(d) Except as set forth on Schedule 3.16, as of the date of this Agreement,
there are (i) no asserted or threatened deficiencies or assessments of material
Taxes from any Governmental Authority with respect to the Company, (ii) no
ongoing audits or examinations of any of the Tax Returns relating to the Company
and no such audit or examination has been threatened in writing and (iii) no
outstanding requests, agreements, consents or waivers to extend the statutory
period of limitations applicable to the assessment of any material Taxes of the
Company.

(e) There are no Tax liens on the assets of the Company other than Permitted
Liens.

(f) The Company is not a party to any agreement or arrangement providing for the
allocation, indemnification or sharing of Taxes.

(g) Except as set forth on Schedule 3.16, the Company (i) has never been a
member of an affiliated group within the meaning of Section 1504(a) of the Code
(or any similar group defined under a similar provision of state, local or
foreign Law), (ii) is not subject to several liability for Taxes of any Person
under Treasury Regulation Section 1.1502-6 (or any similar provision of state,
local or foreign Law), and (iii) has not agreed to (or is not required) to make
any adjustment pursuant to Section 481 of the Code or any similar provision of
state, local or foreign Law and, to the Knowledge of Contributor, no
Governmental Authority has proposed any such adjustment.

(h) There are no written claims by any Governmental Authority in a jurisdiction
where the Company does not file Tax Returns that the Company is or may be
subject to taxation by that jurisdiction.

 

30



--------------------------------------------------------------------------------

(i) Contributor is not a “foreign person” as defined in Section 1445 of the
Code.

Section 3.17 Insurance.

Schedule 3.17 contains (a) a true and complete list of all material insurance
policies (all of which are in full force and effect) that as of the date of this
Agreement cover the Company and its assets, properties, officers and directors
and (b) a true and complete list of each claim made since the applicable
acquisition or formation date under any such insurance policy, including a brief
description of the claim and its resolution. As of the date of this Agreement,
there is no material claim pending under any such policies as to which coverage
has been denied by the insurer other than customary indications as to
reservation of rights by insurers, and the Company has not received written
notice of cancellation of, premium increase with respect to, or alteration of
coverage under, any such insurance policies. All premiums due on such insurance
policies have either been paid or, if due and payable prior to the Closing, will
be paid prior to the Closing in accordance with the payment terms of each
insurance policy. Except as specifically noted on Schedule 3.17, all such
policies are held by Contributor and its Affiliates (other than the Company),
and such policies will not be transferred to, or available to, the Company or to
the assets and properties owned by the Company following the Closing.

Section 3.18 Brokers’ Fees.

Except for Barclays Capital Inc. and Citigroup Global Markets, the fees of which
will be paid by Contributor pursuant to a separate agreement, there is no
investment banker, broker, finder or other intermediary that has been retained
by or is authorized to act on behalf of the Company that might be entitled to
any fee or commission in connection with the transactions contemplated by this
Agreement where such fee or commission would be payable by Acquirer or any of
its Affiliates (including the Company, after the Closing).

Section 3.19 Sufficiency of Assets.

Except as set forth in Schedule 3.19, the tangible and intangible assets owned
or leased by the Company (excluding Rights-of-Way which are covered only by
Section 3.11) constitute all of the material assets used in or held for use in
the business of the Company and are sufficient, in all material respects, for
Acquirer to conduct such business, as conducted as of the date hereof.

Section 3.20 Related Party Transactions.

Except as set forth in Schedule 3.20, no employee, officer, director,
stockholder, partner or member of the Company, any member of his or her
immediate family or any Affiliate of the foregoing (collectively, the “Related
Persons”) (i) owes any amount to the Company nor does the Company owe any amount
to, or has the Company committed to make any loan or extend or guarantee credit
to or for the benefit of, any Related Person, (ii) is involved in any business
arrangement or other relationship with the Company (whether written or oral),
(iii) owns any property or right, tangible or intangible, that is used by the
Company or (iv) has any claim or cause of action against the Company.

 

31



--------------------------------------------------------------------------------

Section 3.21 Banks; Power of Attorney.

Schedule 3.21 contains a complete and correct list of the names and locations of
all banks in which Company has accounts or safe deposit boxes and the names of
all persons authorized to draw thereon or to have access thereto. Except as set
forth in Schedule 3.21, no person holds a power of attorney to act on behalf of
the Company.

Section 3.22 Corporate Records.

The minute books of the Company previously made available to Acquirer in the
virtual data room contain true, correct and complete records of all meetings and
accurately reflect all other action of the members, partners, stockholders and
board of directors (including committees thereof), as applicable, of the
Company. The stock transfer ledgers of the Company previously made available to
Acquirer in the virtual data room are true, correct and complete. All stock
transfer taxes levied, if any, or payable with respect to all transfers of
equity of the Company prior to the date hereof have been paid and appropriate
transfer tax stamps affixed.

Section 3.23 Investment Representations.

Contributor is an investor experienced (or owned or managed by Persons
experienced) in evaluating investments and has the knowledge, experience and
resources to enable it to evaluate and to bear the risks of the investment
represented by the Equity Consideration. The Equity Consideration is being
acquired by Contributor for its own account for the purpose of investment and
not with a view to distribution in violation of the Securities Act or any
applicable state securities or blue sky laws. Contributor is an accredited
investor as defined in Rule 501(a) of Regulation D promulgated under the
Securities Act. Contributor understands that the Equity Consideration has not
been, and will not be (other than as expressly set forth in the Registration
Rights Agreement), registered under the Securities Act, by reason of a specific
exemption from the registration provisions of the Securities Act which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of Contributor’s representations as expressed herein. Contributor
acknowledges that the Equity Consideration constitutes “restricted securities”
under applicable U.S. federal and state securities Laws and that, pursuant to
these Laws, Contributor must hold the Equity Consideration indefinitely unless
they are registered with the SEC and qualified by state Governmental Authority,
or an exemption from such registration and qualification requirements is
available. Contributor further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including the time and manner of sale, the holding period for the
Equity Consideration, and on requirements relating to Acquirer which are outside
of Acquirer’s control, and which Acquirer may not be able to satisfy.
Contributor understands that the Equity Consideration and any securities issued
in respect of or exchange therefor, shall bear one or all of the following
legends: (a) a legend describing the restrictions relating to the Equity
Consideration contained in this Agreement; (b) the legends contemplated by the
Registration Rights Agreement; and (c) any legend required by the securities
Laws of any state to the extent such Laws are applicable to the Equity
Consideration represented by the certificate so legended; provided that, each
such legend shall be removed (i) at such time as such restrictions are no longer
applicable, which removal shall be completed within three (3) Business Days
after the request of the holder of the Equity Consideration, and (ii) with
respect to the restriction described in clause (c) above, upon delivery of a
customary opinion of counsel to such holder, which opinion is reasonably
satisfactory in form and substance to Acquirer and its counsel, that the

 

32



--------------------------------------------------------------------------------

restriction referenced in such legend is no longer required in order to ensure
compliance with applicable securities Laws, which removal shall be completed
within three (3) Business Days after delivery of such opinion of counsel that is
so reasonably satisfactory.

Section 3.24 Investigation; No Other Representations.

(a) Contributor acknowledges and agrees that the representations and warranties
of Acquirer set forth in the Transaction Documents constitute the sole and
exclusive representations and warranties of Acquirer in connection with the
transactions contemplated hereby. There are no representations, warranties,
covenants, understandings or agreements of Acquirer regarding Acquirer or the
Equity Consideration other than those set forth in the Transaction Documents.
Except for the representations and warranties of Acquirer expressly set forth in
the Transaction Documents, Contributor disclaims reliance on any representations
or warranties, either express or implied, by Acquirer, and Contributor
acknowledges and agrees that no material or information provided by or
communications made by Acquirer or information provided during due diligence
(including information available on the SEC website) will cause or create any
warranty, express or implied, as to the liabilities, operations, title,
condition, value or quality of the properties or the prospects (financial or
otherwise), risks and other incidents of ownership of the Equity Consideration
that is not expressly set forth in the Transaction Documents; provided that,
neither the conditions set forth in Section 7.3 nor the right to
indemnification, payment, reimbursement or other remedy based upon any the
representations, warranties, covenants, agreements or other obligations of
Acquirer herein shall be affected by any investigation conducted or any
knowledge acquired by Contributor at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of, or compliance or non-compliance with, such
representation, warranty, covenant, agreement or other obligation. Contributor
has conducted its own independent review and analysis of the Equity
Consideration and the businesses, operations, assets, liabilities, results of
operations, financial conditions, technologies and prospects of Acquirer.
CONTRIBUTOR FURTHER ACKNOWLEDGES AND AGREES THAT THE REPRESENTATIONS AND
WARRANTIES OF ACQUIRER SET FORTH IN THIS AGREEMENT TERMINATE AS SET FORTH IN
SECTION 9.1 OR UPON THE TERMINATION OF THIS AGREEMENT PURSUANT TO SECTION 8.1,
AND THAT FOLLOWING SUCH TERMINATION OF THE REPRESENTATIONS AND WARRANTIES,
CONTRIBUTOR SHALL HAVE NO RECOURSE WITH RESPECT TO ANY BREACH OF SUCH
REPRESENTATIONS AND WARRANTIES, EXCEPT AS PROVIDED IN SECTION 8.2.

(b) SUBJECT TO AND WITHOUT IN ANY WAY RESTRICTING OR LIMITING THE
REPRESENTATIONS AND WARRANTIES OF CONTRIBUTOR EXPRESSLY SET FORTH IN THIS
AGREEMENT OR IN ANY OTHER TRANSACTION DOCUMENT, (i) CONTRIBUTOR EXPRESSLY
DISCLAIMS ANY OTHER REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS
OR IMPLIED, AS TO THE LIABILITIES, OPERATIONS, TITLE, CONDITION, VALUE OR
QUALITY OF THE ASSETS OR PROPERTIES OF THE COMPANY OR THE PROSPECTS (FINANCIAL
AND OTHERWISE), RISKS AND OTHER INCIDENTS OF OWNERSHIP OF

 

33



--------------------------------------------------------------------------------

THE COMPANY AND ITS ASSETS AND PROPERTIES, AND (ii) CONTRIBUTOR SPECIFICALLY
DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF MERCHANTABILITY, USAGE, OR
SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH RESPECT TO THE ASSETS OR
PROPERTIES OF THE COMPANY, OR ANY PART THEREOF, OR AS TO THE WORKMANSHIP
THEREOF, OR THE ABSENCE OF ANY DEFECTS THEREIN, WHETHER LATENT OR PATENT.
NOTHING IN SECTION 4.12(a) OR THE FOREGOING SENTENCE, SHALL BE CONSTRUED OR
INTERPRETED TO RESTRICT, LIMIT, DIMINISH OR OTHERWISE ADVERSELY AFFECT
ACQUIRER’S RIGHT TO CLAIM BREACH OF ANY REPRESENTATION OR WARRANTY OF
CONTRIBUTOR EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY OTHER TRANSACTION
DOCUMENT AND TO SEEK REMEDY FOR SUCH BREACH PURSUANT TO THE TERMS OF THIS
AGREEMENT OR SUCH TRANSACTION DOCUMENT, AS APPLICABLE.

(c) Nothing contained in this Section 3.24 or elsewhere in this Agreement shall
limit, restrict or otherwise impair Contributor’s rights as a unitholder in
Acquirer after the Closing, including rights arising out of any inaccuracies in
the applicable registration statements, proxy statements, and other statements,
reports, schedules, forms and other documents filed by Acquirer with the SEC,
including all amendments thereto.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF ACQUIRER

Acquirer represents and warrants to Contributor, as of the date of this
Agreement, as follows:

Section 4.1 Organization.

Acquirer is a limited partnership duly formed, validly existing and in good
standing under the laws of the State of Delaware and has all limited partnership
power required to carry on its business as now conducted. Acquirer is duly
qualified to do business in each other jurisdiction where such qualification is
necessary, except in those jurisdictions where the failure to be so duly
qualified or licensed would not reasonably be expected to have a material
adverse effect on Acquirer’s ability to perform its obligations under this
Agreement.

Section 4.2 Authority; Enforceability.

(a) Acquirer has all requisite limited partnership power and authority to
execute and deliver this Agreement and the other Transaction Documents to which
it is a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereunder and thereunder. The
execution, delivery and performance by Acquirer of this Agreement and the other
Transaction Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby are within the limited partnership
power of Acquirer and have been duly authorized by all necessary limited
partnership action on the part of Acquirer.

 

34



--------------------------------------------------------------------------------

(b) This Agreement has been duly and validly executed by Acquirer, and each of
the other Transaction Documents will be duly and validly executed by Acquirer,
and (assuming this Agreement is a valid and binding obligation of Contributor)
this Agreement constitutes, and each of the other Transaction Documents entered
into or to be entered at the Closing by it will constitute when entered into, a
valid and binding agreement of Acquirer (assuming such Transaction Document is a
valid and binding obligation of Contributor), enforceable against Acquirer in
accordance with its terms, except as such enforceability may be limited by
Creditors’ Rights.

Section 4.3 No Conflicts; Consents and Approvals.

The execution, delivery and performance by Acquirer of this Agreement and the
other Transaction Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby do not and will not:

(a) conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the Organizational Documents of Acquirer;

(b) result in violation of or result in a breach of or default (or give rise to
any right of termination, cancellation, modification or acceleration or any
right or obligation of Acquirer or to a loss of any benefit to which Acquirer is
entitled) under (with or without the giving of notice, the lapse of time, or
both) any Contract to which Acquirer is a party, except for such breaches or
defaults the occurrence of which would not reasonably be expected to have a
material adverse effect on Acquirer’s ability to perform its obligations under
this Agreement; or

(c) assuming compliance with any applicable filing requirements of applicable
Antitrust Laws, (i) conflict with, violate or breach any term or provision of,
in any material respect, any Law applicable to Acquirer or (ii) require any
consent or approval of, notice to, or declaration, filing or registration with
any Governmental Authority under any applicable Law, other than such consents,
approvals, notices, declarations, filings or registrations which, if not made or
obtained, would not have a material impact on Acquirer’s ability to perform its
obligations under this Agreement.

Section 4.4 Investment Representations.

Acquirer is an investor experienced (or owned or managed by Persons experienced)
in evaluating investments and has the knowledge, experience and resources to
enable it to evaluate and to bear the risks of the investment represented by the
Purchased Interests. Acquirer understands that the sale of the Purchased
Interests under this Agreement will not be registered or qualified under the
Securities Act or any state securities or blue sky laws. The Purchased Interests
are being acquired by Acquirer for its own account for the purpose of investment
and not with a view to distribution in violation of the Securities Act or any
applicable state securities or blue sky laws. Acquirer will refrain from
transferring or otherwise disposing of the Purchased Interests in such manner as
to cause Contributor to be in violation of the registration requirements of the
Securities Act or applicable state securities or blue sky laws. Acquirer
understands that the Purchased Interests have not been, and will not be,
registered under the Securities Act, by reason of a specific exemption from the
registration provisions of the

 

35



--------------------------------------------------------------------------------

Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of Acquirer’s representations as
expressed herein. Acquirer acknowledges that the Purchased Interests constitute
“restricted securities” under applicable U.S. federal and state securities Laws
and that, pursuant to these Laws, Acquirer must hold the Purchased Interests
indefinitely unless they are registered with the SEC and qualified by state
Governmental Authority, or an exemption from such registration and qualification
requirements is available. Acquirer further acknowledges that if an exemption
from registration or qualification is available, it may be conditioned on
various requirements including the time and manner of sale, the holding period
for the Purchased Interests, and on requirements relating to Contributor which
are outside of Contributor’s control, and which Contributor may not be able to
satisfy.

Section 4.5 Litigation.

There are no actions, suits, investigations or proceedings pending or, to the
Knowledge of Acquirer, threatened in writing against Acquirer, nor are there any
outstanding judgments, orders or decrees of any Governmental Authority that
affect or bind Acquirer, that would reasonably be expected to result in the
issuance of a judgment, order or decree restraining, enjoining or otherwise
prohibiting or making illegal the purchase by Acquirer of the Purchased
Interests under this Agreement or the performance by Acquirer of its obligations
under this Agreement.

Section 4.6 Financing.

Acquirer has, or will have on the Closing Date, sufficient cash, available lines
of credit or other sources of immediately available funds to enable it to
consummate the Closing and make all payments required to be made pursuant to the
terms of this Agreement and other Transaction Documents. Acquirer acknowledges
and agrees that notwithstanding anything to the contrary contained herein,
Acquirer’s obligation to consummate the transactions contemplated by this
Agreement is not subject to any financing contingency or condition.

Section 4.7 Foreign Person.

Acquirer is not a foreign person for purposes of Section 721 of Title VII of the
defense Production Act of 1950, as amended by FINSA and otherwise (codified at
50 U.S.C. App. 2170) and regulations thereto, codified at 31 C.F.R. Part 800,
et. seq.).

Section 4.8 Brokers’ Fees.

There is no investment banker, broker, finder or other intermediary that has
been retained by or is authorized to act on behalf of Acquirer who might be
entitled to any fee or commission in connection with the transactions
contemplated by this Agreement where such fee or commission would be payable by
Contributor or any of its Affiliates.

 

36



--------------------------------------------------------------------------------

Section 4.9 Capitalization.

(a) As of February 23, 2012, the issued and outstanding limited partnership
interests of Acquirer consist of the following: 305,008,540 common units. All of
the outstanding limited partnership interests of Acquirer have been duly
authorized and validly issued, and are fully paid (to the extent required under
the Organizational Documents of Acquirer) and non-assessable. The Equity
Consideration, when issued and delivered to Contributor pursuant to the terms of
this Agreement, will be duly authorized, validly issued, fully paid and
non-assessable.

(b) Except as expressly set forth in this Agreement or the Registration Rights
Agreement: (i) none of the Equity Consideration is entitled or subject to any
preemptive right, right of repurchase or forfeiture, right of participation,
right of maintenance or any similar right; (ii) none of the Equity Consideration
is subject to any right of first refusal; and (iii) there is no Contract
relating to the voting or registration of, or restricting any Person from
purchasing, selling, pledging or otherwise disposing of (or from granting any
option or similar right with respect to), any Equity Consideration.

(c) Except as disclosed in the Acquirer SEC Documents (as defined below) or any
equity awards to be granted subsequent to the date hereof that are consistent
with the past practices of Acquirer, there is no: (i) outstanding subscription,
option, call, warrant or right (whether or not currently exercisable) to acquire
any common units of Acquirer; or (ii) outstanding security, instrument or
obligation that is or may become convertible into or exchangeable for any common
units of Acquirer or any other Equity Interests of Acquirer.

Section 4.10 Organizational Documents.

True, correct and complete copies of the Organizational Documents of Acquirer as
in effect on the date hereof are available on the SEC’s website or have
otherwise been provided to Contributor prior to the date hereof, including any
and all documents setting forth the terms of, restrictions on or otherwise
affecting the Equity Consideration.

Section 4.11 SEC Filings; Controls; Financial Statements.

(a) Accurate and complete copies of all registration statements, proxy
statements, and other statements, reports, schedules, forms and other documents
filed by Acquirer with the SEC, including all amendments thereto, since
January 1, 2011 (collectively, the “Acquirer SEC Documents”) are available on
the SEC’s website. All statements, reports, schedules, forms and other documents
required to have been filed by Acquirer (as applicable) with the SEC since
January 1, 2011 have been so filed on a timely basis. As of the time it was
filed with the SEC (or, if amended or superseded by a filing prior to the date
of this Agreement, then on the date of such filing): (i) each of the Acquirer
SEC Documents complied as to form in all material respects with the applicable
requirements of the Securities Act or the Exchange Act (as the case may be); and
(ii) none of the Acquirer SEC Documents contained any untrue

 

37



--------------------------------------------------------------------------------

statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(b) Acquirer maintains disclosure controls and procedures required by
Rule 13a-15 or 15d-15 under the Exchange Act. Such disclosure controls and
procedures are designed to ensure that all material information is made known to
members of senior management during the periods in which reports to be filed
with the SEC are being prepared. Acquirer is in material compliance with the
applicable listing requirements of the New York Stock Exchange. Acquirer has
not, since January 1, 2011, received any notice asserting any non-compliance
with the listing requirements of the New York Stock Exchange.

(c) The financial statements (including any related notes) contained or
incorporated by reference in the Acquirer SEC Documents: (i) complied as to form
in all material respects with the published rules and regulations of the SEC
applicable thereto; (ii) were prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered (except as may be indicated in
the notes to such financial statements or, in the case of unaudited financial
statements, as permitted by Form 10-Q, Form 8-K or any successor form under the
Exchange Act, and except that the unaudited financial statements may not contain
footnotes and are subject to normal and recurring year-end adjustments); and
(iii) fairly present, in all material respects, the consolidated financial
position of Acquirer and each of the consolidated subsidiaries as of the
respective dates thereof and the consolidated results of operations and cash
flows of Acquirer and each of the consolidated subsidiaries for the periods
covered thereby.

Section 4.12 Investigation; No Other Representations.

(a) Acquirer acknowledges and agrees that the representations and warranties of
Contributor set forth in the Transaction Documents constitute the sole and
exclusive representations and warranties of Contributor in connection with the
transactions contemplated hereby. There are no representations, warranties,
covenants, understandings or agreements of Contributor regarding the Company
other than those set forth in the Transaction Documents. Except for the
representations and warranties of Contributor expressly set forth in the
Transaction Documents, Acquirer disclaims reliance on any representations or
warranties, either express or implied, by Contributor, and Acquirer acknowledges
and agrees that no material or information provided by or communications made by
Contributor, the Company or any broker, investment banker or information
provided during due diligence (including information in any electronic data room
or in response to any information request provided by Acquirer) will cause or
create any warranty, express or implied, as to the liabilities, operations,
title, condition, value or quality of the properties or the prospects (financial
or otherwise), risks and other incidents of ownership of the Company and the
properties of the Company that is not expressly set forth in the Transaction
Documents; provided that, neither the conditions set forth in Section 7.2 nor
the right to indemnification, payment, reimbursement or other remedy based upon
any the representations, warranties, covenants, agreements or other obligations
of Contributor herein shall be affected by any investigation conducted or any
knowledge acquired by Acquirer at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date,

 

38



--------------------------------------------------------------------------------

with respect to the accuracy or inaccuracy of, or compliance or non-compliance
with, such representation, warranty, covenant, agreement or other obligation.
Acquirer has conducted its own independent review and analysis of the business,
operations, assets, liabilities, results of operations, financial condition,
technology and prospects of the Company and acknowledges that Acquirer has been
provided adequate access to personnel, properties, premises and records of the
Company for such purpose. ACQUIRER FURTHER ACKNOWLEDGES AND AGREES THAT THE
REPRESENTATIONS AND WARRANTIES OF CONTRIBUTOR SET FORTH IN THIS AGREEMENT
TERMINATE AS SET FORTH IN SECTION 9.1 OR UPON THE TERMINATION OF THIS AGREEMENT
PURSUANT TO SECTION 8.1, AND THAT FOLLOWING SUCH TERMINATION OF THE
REPRESENTATIONS AND WARRANTIES, ACQUIRER SHALL HAVE NO RECOURSE WITH RESPECT TO
ANY BREACH OF SUCH REPRESENTATIONS AND WARRANTIES, EXCEPT AS PROVIDED IN SECTION
8.2.

(b) SUBJECT TO AND WITHOUT IN ANY WAY RESTRICTING OR LIMITING THE
REPRESENTATIONS AND WARRANTIES OF ACQUIRER EXPRESSLY SET FORTH IN THIS AGREEMENT
OR IN ANY OTHER TRANSACTION DOCUMENT, (i) ACQUIRER EXPRESSLY DISCLAIMS ANY OTHER
REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED, AS TO
THE LIABILITIES, OPERATIONS, TITLE, CONDITION, VALUE OR QUALITY OF THE ASSETS OR
PROPERTIES OF ACQUIRER OR THE PROSPECTS (FINANCIAL AND OTHERWISE), RISKS AND
OTHER INCIDENTS OF OWNERSHIP OF ACQUIRER AND ITS ASSETS AND PROPERTIES, AND
(ii) ACQUIRER SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF
MERCHANTABILITY, USAGE, OR SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE
WITH RESPECT TO THE ASSETS OR PROPERTIES OF ACQUIRER, OR ANY PART THEREOF, OR AS
TO THE WORKMANSHIP THEREOF, OR THE ABSENCE OF ANY DEFECTS THEREIN, WHETHER
LATENT OR PATENT. NOTHING IN SECTION 3.24(a) OR THE FOREGOING SENTENCE, SHALL BE
CONSTRUED OR INTERPRETED TO RESTRICT, LIMIT, DIMINISH OR OTHERWISE ADVERSELY
AFFECT CONTRIBUTOR’S RIGHT TO CLAIM BREACH OF ANY REPRESENTATION OR WARRANTY OF
ACQUIRER EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY OTHER TRANSACTION
DOCUMENT AND TO SEEK REMEDY FOR SUCH BREACH PURSUANT TO THE TERMS OF THIS
AGREEMENT OR SUCH TRANSACTION DOCUMENT, AS APPLICABLE.

ARTICLE 5

COVENANTS

Section 5.1 Conduct and Operations.

(a) From the date of this Agreement until the Closing Date, except as
(i) disclosed on Schedule 5.1(a), (ii) contemplated by this Agreement,
(iii) required by applicable Law or (iv) consented to by Acquirer (such consent
not to be unreasonably withheld, conditioned or delayed) Contributor shall cause
the Company to: (A) conduct its businesses in the ordinary course consistent
with past practice, in all material respects; (B) use its commercially
reasonable

 

39



--------------------------------------------------------------------------------

efforts to preserve intact its business organizations and material relationships
with Third Parties and to keep available the services of its present officers
and key employees; and (C) continue to maintain its assets and properties in the
ordinary course consistent with past practice.

(b) Without limiting the generality of Section 5.1(a), from the date of this
Agreement until the Closing Date, except as (i) disclosed in Schedule 5.1(b),
(ii) required by applicable Law, (iii) consented to by Acquirer in Acquirer’s
sole discretion or (iv) contemplated by this Agreement, Contributor shall cause
the Company not to:

(i) adopt any change in any of its Organizational Documents;

(ii) (A) transfer, issue, sell, pledge, encumber or dispose of any Equity
Interests (including any securities convertible into or exercisable or
exchangeable for such Equity Interests) of the Company, (B) grant any options,
warrants, calls or other rights to purchase or otherwise acquire any Equity
Interests of the Company, (C) declare, set aside, make or pay any non-cash
dividend or other distribution in respect of any Equity Interests (including any
securities convertible into or exercisable or exchange for such Equity
Interests) of the Company, or (D) repurchase, redeem or otherwise acquire any
Equity Interests (including any securities convertible into or exercisable or
exchange for such Equity Interests) of the Company;

(iii) split, combine or reclassify any of its Equity Interests;

(iv) make any material acquisition (by merger, consolidation, acquisition of
stock or assets or otherwise) of the assets, properties, capital stock or
business of another Person, other than (A) in the ordinary course of business of
the Company consistent with past practice or (B) acquisitions with a purchase
price that does not exceed $500,000 individually or $2,000,000 in the aggregate;

(v) sell, transfer or otherwise dispose of any material assets, other than
(A) sale of inventory or immaterial assets in the ordinary course of business
consistent with past practice and (B) replacement of assets in the ordinary
course of business consistent with past practice or dispositions of obsolete or
worthless assets;

(vi) (A) issue, create, incur, assume, guarantee, endorse or otherwise become
liable or responsible with respect to (whether directly, contingently or
otherwise) any Indebtedness, except in the ordinary course of business
consistent with past practice, (1) make any loans, advances or capital
contributions to, or investments in, any other Person, other than in the
ordinary course of business consistent with past practice, or (2) except for
Permitted Liens, subject to any Lien or otherwise encumber or permit, allow or
suffer to be encumbered, any of the properties or assets (whether tangible or
intangible) of, or used by, the Company;

(vii) (A) make a material change in the Company’s methods of accounting, except
as required by GAAP or (B) make, change or revoke any material Tax election,
file any material amended Tax Return, settle or compromise any claim or
assessment in respect of a material amount of Taxes, surrender or forfeit any
right to claim a material Tax refund, or consent to any extension or waiver of
the limitation period applicable to any Tax Return or any claim or assessment in
respect of a material amount of Taxes;

 

40



--------------------------------------------------------------------------------

(viii) settle or compromise any material action, suit, investigation or
proceeding against the Company except (A) where the amount paid by the Company
in settlement or compromise does not exceed $500,000 individually or $2,000,000
in the aggregate or (B) where the amount paid in settlement does not exceed the
amount reserved against such matter in the Financial Statements (or the notes
thereto);

(ix) make any capital expenditures that are not Pre-Approved Capital
Expenditures, except for those capital expenditures that do not exceed
$1,000,000 for any individual commitment and $5,000,000 in the aggregate;

(x) (A) increase the level of wages, overall compensation or other benefits of
any Covered Employees (except for increases in salary or hourly wage rates in
the ordinary course of business consistent with past practice or the granting,
awarding or paying of bonuses in the ordinary course of business consistent with
past practice), (B) grant any severance or termination pay to any Covered
Employee, (C) loan or advance any money or other property to any Covered
Employee, (D) establish, adopt, enter into, amend or terminate any Employee
Plan, or (E) grant any equity or equity-based awards to any Covered Employees;

(xi) fail to maintain insurance coverage substantially equivalent to its
existing insurance coverage of its properties and assets as in effect on the
date of this Agreement unless such insurance coverage is not available on
commercially reasonable terms;

(xii) take any action with respect to or in contemplation of any plan of
complete or partial liquidation, dissolution, recapitalization or other
reorganization;

(xiii) enter into or agree to enter into any merger or consolidation with any
other Person;

(xiv) cancel or compromise any debt or claim or waive or release any material
right of the Company except in the ordinary course of business consistent with
past practice;

(xv) enter into any labor or collective bargaining agreement of the Company or,
through negotiation or otherwise, make any commitment or incur any liability to
any labor organization with respect to the Company;

(xvi) enter into any transaction or enter into, renew, terminate, amend,
restate, supplement or waive any rights under any Contract to which the Company
is a party, other than in the ordinary course of business consistent with past
practice;

(xvii) change or modify its credit, collection or payment policies, procedures
or practices, including acceleration of collections or receivables (whether or
not past due) or fail to pay or delay payment of payables or other liabilities;

 

41



--------------------------------------------------------------------------------

(xviii) except for transfers of cash pursuant to normal cash management
practices in the ordinary course of business consistent with past practice, make
any investments in or loans to, or pay any fees or expenses to, or enter into or
modify any Contract with any Related Persons;

(xix) enter into any Contract, understanding or commitment that restrains,
restricts, limits or impedes the ability of the Company to compete with or
conduct any business or line of business in any geographic area or solicit the
employment of any persons;

(xx) agree, resolve, authorize or commit to do anything prohibited by this
Section 5.1(b);

(xxi) amend, modify, cancel, waive or assign any rights under the Olin Purchase
Agreement that could affect in any way the Olin Environmental Obligations; or

(xxii) amend, modify, terminate, allow to lapse or expire, or fail to renew any
Environmental Permit.

(c) Notwithstanding anything in Section 5.1(a) to the contrary, Contributor may
cause the Company to (A) make Pre-Approved Capital Expenditures, (B) make
distributions of cash or cash equivalents from the Company to Contributor and
(C) take commercially reasonable actions (x) with respect to emergency
situations or (y) as required to comply with Applicable Law or by a Governmental
Authority, in the case of clause (C) as reasonably determined by Contributor so
long as Contributor shall immediately, upon becoming aware of the need to take
any such actions, orally inform Acquirer (promptly followed by written notice)
of any such actions that are taken outside the ordinary course of business.

Section 5.2 Access to Information.

(a) From the date of this Agreement until the Closing Date, Contributor shall
give Acquirer and its Representatives reasonable access to the offices,
personnel, properties and books and records (including work papers and data in
possession of the Company’s Representatives) of the Company. Any investigation
pursuant to this Section 5.2(a) shall (i) be conducted at Acquirer’s sole
expense, during normal business hours and in such manner so as not to interfere
with the conduct of the business of Contributor and the Company and, to the
extent so requested by Contributor, under the supervision of a Representative of
Contributor or the Company and (ii) not be conducted without reasonable prior
notice to, and approval (which consent shall not be unreasonably withheld,
conditioned or delayed) of, Contributor. Notwithstanding the foregoing, Acquirer
shall not: (x) have access to personnel records of Contributor or the Company
relating to individual performance or evaluation records, medical histories or
other information which in Contributor’s good faith determination is sensitive
or the disclosure of which could subject Contributor, the Company or any of
their Affiliates to risk of liability (unless such information is sufficiently
redacted in order to allow such disclosure) without prior written consent of
Contributor (which consent shall not be unreasonably withheld, conditioned or
delayed); (y) conduct any invasive sampling or testing of any soil, surface
water,

 

42



--------------------------------------------------------------------------------

groundwater, building materials or other environmental media, including the
conduct of a Phase II environmental site assessment; or (z) have access to any
information if doing so would reasonably likely constitute a breach by
Contributor, the Company or any of their respective Affiliates of any Contract
to which such Person is a party or would reasonably likely constitute a
violation of any Law to which Contributor, the Company or any of their
respective Affiliates is subject (provided that, in each such case Contributor
shall, and shall cause the Company and the applicable Affiliates to, use all
commercially reasonable efforts to provide Acquirer with access to such
information while avoiding a breach of any such Contract or a violation of any
such Law, including seeking applicable waivers or consents or redacting certain
information from documents), or which such Person believes in good faith could
jeopardize any attorney-client or other legal privilege.

(b) Neither Contributor nor any of its Representatives makes any representation
or warranty as to the accuracy of any information provided pursuant to this
Section 5.2, and Acquirer may not rely on the accuracy of any such information,
in each case, other than as expressly set forth in the representations and
warranties contained in the Transaction Documents. All information provided or
made available to Acquirer or any of its Representatives will be subject to the
Confidentiality Agreement, dated as of January 5, 2012, between Contributor and
Williams Field Services Group LLC (the “Confidentiality Agreement”), which
agreement shall remain in full force and effect until the Closing and shall
thereupon terminate except that the disclosure (but not the use to the extent
necessary to operate the business of the Company in the ordinary course) of any
Confidential Information (as defined in the Confidentiality Agreement) to the
extent related solely to Contributor or its Affiliates (for the avoidance of
doubt, other than the Company) shall continue to be governed by the terms of the
Confidentiality Agreement.

(c) After the Closing, Contributor and its Affiliates will hold, and will use
their commercially reasonable efforts to cause their respective Representatives
to hold, in confidence, unless compelled to disclose by applicable Law, all
confidential documents and information concerning the Company and the business
thereof, except to the extent that such information can be shown to have been
(i) previously known on a nonconfidential basis by Contributor, (ii) in the
public domain through no fault of Contributor or its Affiliates or (iii) later
lawfully acquired by Contributor from sources other than those related to its
prior ownership of the Company. The obligation of Contributor and its Affiliates
to hold any such information in confidence shall be satisfied if they exercise
the same care with respect to such information as they would take to preserve
the confidentiality of their own similar information.

(d) After the Closing, upon reasonable written notice, Contributor and Acquirer
shall furnish or cause to be furnished to each other and their Representatives
access, during normal business hours, to such information, the Books and Records
and assistance relating to the business of the Company as is necessary for any
reasonable business purposes, including the preparation and filing of any Tax
Return, the defense of any Tax claim or assessment, in connection with the
prosecution or defense of any investigation, claim (including any insurance
claims) or legal proceeding against or governmental investigations of
Contributor, Acquirer, the Company or any of their Affiliates (other than a
legal proceeding among the Parties in connection with the transactions
contemplated by this Agreement and the Transaction Documents) or in order to
enable Contributor or Acquirer to comply with their respective

 

43



--------------------------------------------------------------------------------

obligations under this Agreement. Each Party shall reimburse the other for
reasonable documented out-of-pocket costs and expenses incurred in assisting
such requesting Party pursuant to this Section 5.2(c).

(e) Acquirer shall, and shall cause the Company to preserve and keep the books,
records, documents, instruments, accounts, correspondence, writings, evidences
of title and other papers and electronic files relating to the business of the
Company (the “Books and Records”) in its possession or the possession of the
Company for at least seven (7) years following the Closing Date or for such
longer period as may be required by applicable Law; provided that, Contributor
may dispose of or destroy any such Books and Records for which Contributor has
offered to turn over possession thereof to Acquirer by written notice to
Acquirer at least ninety (90) days prior to the proposed date of such
disposition or destruction. Contributor shall, and shall cause its Affiliates
to, preserve and keep the Books and Records in its or their possession for at
least seven (7) years following the Closing Date or for such longer period as
may be required by applicable Law; provided that, Acquirer may dispose of or
destroy any such Books and Records for which Acquirer has offered to turn over
possession thereof to Contributor by written notice to Contributor at least
ninety (90) days prior to the proposed date of such disposition or destruction.

Section 5.3 Resignation of Officers and Managers.

At the Closing, Contributor shall deliver to Acquirer evidence reasonably
satisfactory to Acquirer of the resignation, effective as of the Closing, of any
managers and officers of the Company as requested by Acquirer at least five
(5) Business Days in advance of Closing.

Section 5.4 Use of Contributor’s Names and Marks.

(a) Acquirer agrees that (i) as soon as practicable following the Closing, but
in no event later than ten (10) days after Closing, Acquirer shall, and shall
cause the Company to, change the name of the Company to a name that does not
include any of Contributor’s Names and Marks or comprise any colorable
imitations thereof; and (ii) as soon as practicable following the Closing, but
in no event later than one hundred eighty (180) days after Closing, Acquirer
shall, and shall cause the Company to, cease and permanently discontinue any and
all uses of any of the Contributor’s Names and Marks and any colorable
imitations thereof, and remove or cover all Contributor’s Names and Marks from,
or destroy, any publications, signage, corporate letterhead, invoices,
stationery, business cards, marketing materials, website content or other
materials in the Company’s possession or under its control bearing any of the
Contributor’s Names and Marks, and provide Contributor with written confirmation
thereof. Notwithstanding the foregoing, Acquirer shall have a period of up to
twelve (12) months from the Closing to cause the Company to permanently remove
Contributor’s Names and Marks on pipeline markers or similar assets of the
Company.

(b) In no event shall Acquirer or any of its Affiliates use any of Contributor’s
Names and Marks after Closing in any manner or for any purpose different from
the use of such Contributor’s Names and Marks by the Company preceding the
Closing, and neither Acquirer

 

44



--------------------------------------------------------------------------------

nor any of its Affiliates shall affix any of the Contributor’s Names and Marks
or any colorable imitations thereof on any publications, signage, corporate
letterhead, invoices, stationery, business cards, marketing materials, website
content or other materials that are created or produced after the Closing.
Acquirer, for itself and its Affiliates, agrees that, after the Closing Date,
Acquirer and its Affiliates will not do business or represent themselves as
having any affiliation or business relationship with Contributor or any of its
subsidiaries, except pursuant to any separate agreement entered into, or assumed
by, Acquirer or its Affiliates on one hand, and Contributor or its Affiliates,
on the other hand.

(c) Acquirer expressly acknowledges and confirms that Contributor is not
transferring or assigning, and Acquirer shall not receive, any right, title or
interest in or to Contributor’s Names and Marks, except the limited right to use
Contributor’s Names and Marks for the sole purpose of permitting Acquirer to
complete the phase-out of such use in strict compliance with this Section 5.4.
Acquirer expressly acknowledges and confirms that Contributor is not
transferring or assigning, and Acquirer shall not receive, any right, title or
interest in or to Contributor’s Names and Marks (except the limited right to use
for the sole purpose of permitting Acquirer to complete the phase-out in strict
compliance with this Section 5.4). Notwithstanding anything to the contrary
herein or in the other Transaction Documents, prior to the Closing Date,
Contributor shall be permitted to cause the Company to assign and transfer to
Contributor or its Affiliates (other than the Company) any and all right, title
and interest that the Company has or may have in or to Contributor’s Names and
Marks, including any goodwill therein. Furthermore, all use of Contributor’s
Names and Marks by Acquirer during the phase-out period described in
Section 5.4(a) shall be at all times subject to Contributor’s direction and
control, Acquirer shall, and shall cause the Company to, comply with
Contributor’s instructions and direction at all times and any and all use
thereof by Acquirer or the Company shall inure to the exclusive benefit of
Contributor.

(d) Notwithstanding anything in this Section 5.4, Acquirer and the Company may
continue to use the Contributor’s Names and Marks for so long as is reasonably
necessary (but in no event longer than thirty (30) months following the Closing)
to maintain the Permits of the Company or to avoid unreasonable delays with
respect to Permits. Acquirer agrees to and shall indemnify and hold harmless
Contributor against any liabilities, obligations or losses which Contributor may
incur as a result of such use by Acquirer of Contributor’s Names and Marks.
Furthermore, Acquirer will use commercially reasonable efforts to have the
Permits reissued in the new name as soon as possible following the Closing.

Section 5.5 Efforts; Further Assurances.

(a) Subject to the terms and conditions of this Agreement, each Party will use
its reasonable best efforts to take, or cause to be taken, all actions and to
do, or cause to be done, all things necessary or desirable under applicable Law
to consummate the transactions contemplated by this Agreement. The Parties
agree, and Contributor, prior to the Closing, and Acquirer, after the Closing,
agree to cause the Company, to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be necessary or desirable in order to consummate or implement expeditiously
the transactions

 

45



--------------------------------------------------------------------------------

contemplated by this Agreement in accordance with the terms hereof. Contributor
shall transfer, assign, convey and deliver the properties, assets and rights set
forth on Schedule 5.5(i) to the Company on or prior to the Closing. If, at any
time following the date of this Agreement, either Party discovers that
Contributor or any of its Affiliates (other than the Company and EnCap Energy
Infrastructure Fund, L.P.) has ownership or possession of any property, asset or
right used in connection with the operation of the Company, then Contributor
shall effect the transfer, assignment, conveyance and delivery of such property,
asset or right to the Company as soon as reasonably practicable. Notwithstanding
the foregoing, Acquirer acknowledges to Contributor that none of the assets
described or set forth on Schedule 5.5(ii) shall be transferred to the Company.

(b) In furtherance and not in limitation of the foregoing, each of Acquirer and
Contributor shall: (i) use reasonable best efforts to obtain, or in the case of
Contributor, cause the Company to obtain, all necessary consents, waivers,
authorizations and approvals of all Governmental Authorities, and of all other
Persons, required in connection with the execution, delivery and performance of
this Agreement; and (ii) make an appropriate filing of a Notification and Report
Form pursuant to the HSR Act with respect to the transactions contemplated by
this Agreement as promptly as reasonably practicable and in any event within ten
(10) days after the date of this Agreement and shall supply as promptly as
reasonably practicable any additional information and documentary material that
may be requested pursuant to the HSR Act. Each of Acquirer and Contributor shall
request expedited treatment of any such filings, shall promptly furnish each
other with copies of any notices, correspondence or other written communication
from the relevant Governmental Authority, shall promptly make any appropriate or
necessary subsequent or supplemental filings and shall cooperate in the
preparation of such filings as is reasonably necessary and appropriate; provided
that, neither Acquirer nor Contributor shall be required to, in the absence of a
mutually acceptable joint defense agreement, waive the attorney client, work
product or any other applicable privilege protecting information from being
disclosed to Third Parties. Each of Acquirer and Contributor further agree to
consult and cooperate with the other Party with respect to, and to permit, to
the extent reasonably practicable, the other Party to be present at conferences
and meetings for the purpose of obtaining, clearance under the HSR Act.

(c) Each of Acquirer and Contributor shall cooperate in good faith with all
Governmental Authorities and shall not take any action that could reasonably be
expected to adversely affect or delay receiving any approval, clearance or
expiration of any applicable waiting period to be obtained from any Governmental
Authority charged with enforcing, applying, administering, or investigating any
applicable Law designed to prohibit, restrict or regulate actions for the
purpose or effect of monopolization, restraining trade or abusing a dominant
position (collectively, “Antitrust Laws”), including the United States Federal
Trade Commission, the Antitrust Division of the United States Department of
Justice, any attorney general of a state of the United States or any other
competition authority of any jurisdiction (each, an “Antitrust Authority”). In
the event that any action is threatened or instituted challenging the
transactions contemplated by this Agreement as violative of any Antitrust Law,
each of Acquirer and Contributor shall use reasonable best efforts to take all
action necessary to promptly resolve such challenges. In the event that any
permanent or preliminary injunction or other order is entered or becomes
reasonably foreseeable to be entered in any proceeding that would make
consummation of the transactions contemplated by this Agreement unlawful or that
would

 

46



--------------------------------------------------------------------------------

restrain, enjoin or otherwise prevent or materially delay the consummation of
the transactions contemplated by this Agreement, Acquirer shall use reasonable
best efforts to promptly take all steps necessary to vacate, modify or suspend
such injunction or order as promptly as practicable and in any event prior to
the Outside Date. Notwithstanding anything herein to the contrary, none of
Acquirer, Contributor or any of their respective Affiliates shall have any
obligation to (i) hold separate or divest any their respective properties or
assets, (ii) defend against any lawsuit, action or proceeding, judicial or
administrative, challenging this Agreement or the transactions contemplated
hereby, or (iii) expend a material amount of funds, in each case in connection
with its compliance with this Section 5.5.

Section 5.6 Public Announcements.

Prior to and with respect to the Closing, Acquirer and Contributor agree to
consult with each other before issuing any press release or making any public
statement with respect to this Agreement or the transactions contemplated by
this Agreement and, except for any press releases and public announcements the
making of which may be required by applicable Law or any listing agreement with
any national securities exchange where such prior consultation is not reasonably
practicable, will not issue any such press release or make any such public
statement prior to such consultation.

Section 5.7 Surety Bonds.

As soon as practicable after the Closing, Acquirer will use its reasonable best
efforts to obtain Contributor’s and any of its Affiliates’ release from any
surety bonds of the Company set forth in Schedule 5.7 and any surety bonds
entered into by the Company after the date of this Agreement and prior to
Closing in the ordinary course consistent with past practices. From and after
the Closing, Acquirer shall, and shall cause the Company to, indemnify
Contributor and its Affiliates against, and shall hold each of them harmless
from, any and all Losses incurred or suffered by Contributor of any of its
Affiliates pursuant to or arising out of such surety bonds. Contributor shall
have no obligation to keep such surety bonds in effect from and after the
Closing.

Section 5.8 Employee Matters.

(a) Notwithstanding any other provision of this Agreement, Contributor shall be
solely responsible for all costs, expenses and liabilities under or in any way
attributable to the Client Service Agreement (whether occurring on, prior to or
after the Closing Date), including costs or liabilities in any way attributable
to: (i) current or former employees of Contributor, the Company or their
respective Affiliates, Employee Plans, COBRA rights and benefits, and (ii) all
charges, fees, expenses and other items under or in any way attributable to the
Client Service Agreement, including the fees or other expenses charged by
Co-Employer and all costs, liability and expense of terminating the Client
Service Agreement. Contributor shall not, and shall cause its Affiliates not to,
directly or indirectly through any Person or contractual arrangement, solicit,
recruit or hire any Covered Employee for, or offer any Covered Employee
employment with, Contributor or any of its Affiliates (other than the Company).

 

47



--------------------------------------------------------------------------------

(b) No later than ten (10) Business Days prior to the anticipated Closing Date,
Acquirer or one or more of its Affiliates shall offer employment to each
Employee whose names and positions are set forth on the document entitled
“Covered Employees” made available to Acquirer in the virtual data room (the
“Covered Employees”), which offers shall (i) be written offers of employment
substantially consistent with the terms of this Section 5.8, (ii) be on terms or
conditions comparable to similarly situated employees of Acquirer or its
applicable Affiliate (with credit for all periods of employment or service with
Contributor and its Affiliates (including, for the avoidance of doubt, service
with the Co-Employer relating to Contributor and its Affiliates) prior to the
Closing Date solely for purposes of paid time off and severance entitlement, and
not for any other purpose under any employee benefit plan or program), and such
Covered Employee shall be subject to the applicable screening and testing
policies and procedures of Acquirer or its applicable Affiliate, and
(iii) otherwise be consistent with standard terms, conditions and policies of
employment of Acquirer or its applicable Affiliates (each a “Qualifying Offer”).
Each Covered Employee shall have three (3) Business Days to accept his or her
Qualifying Offer, and failure to accept such Qualifying Offer within such period
shall constitute a rejection of such Qualifying Offer. No later than five (5)
Business Days before the anticipated Closing Date, Acquirer shall inform
Contributor of the identities of those Covered Employees who have accepted
Acquirer’s or such Affiliate’s Qualifying Offer and those, if any, who have
declined the Qualifying Offer. Acquirer shall be solely responsible, and shall
reimburse Contributor, for any severance or other obligations (including the
employer-paid portion of any payroll taxes) due to a Covered Employee under the
Caiman Severance Policy (which was made available to Acquirer in the virtual
data room) that arise due to Acquirer’s failure to make a Qualifying Offer to
such Covered Employee (subject to clauses (i) through (iii) above). A Covered
Employee who signifies his or her acceptance of the Qualifying Offer, but does
not report for work as specified in the Qualifying Offer and does not otherwise
satisfy each of the terms and conditions of such Qualifying Offer, shall be
deemed not to have accepted the Qualifying Offer. Covered Employees who accept
and comply with the terms and conditions of Qualifying Offers from Acquirer or
such Affiliate are referred to herein as “Transferred Employees.” Employment of
Transferred Employees by Acquirer or such Affiliate shall commence (i) in the
case of a Covered Employee who is actively at work on the Closing Date, 12:00
a.m. of the day after the Closing Date, and shall be deemed for all purposes to
have occurred with no interruption or break in service, (ii) in the case of a
Covered Employee who is on approved leave on the Closing Date, upon such Covered
Employee’s return from leave within ninety (90) days of Closing, shall provide
Contributor with appropriate return to work documents and Contributor will then
contact Acquirer or such Affiliate to arrange for appropriate transition of
services in accordance with the terms and conditions of the Qualifying Offer,
and (iii) in the case of any Covered Employee who is not actively at work on the
Closing Date and is not on approved leave, shall be deemed not to have accepted
the qualifying offer and will remain with the Contributor. Contributor shall be
solely responsible, and shall directly provide for the full cost of, any
severance or other obligations (including the employer-paid portion of any
payroll taxes and the provision of any COBRA continuation coverage) due to a
Covered Employee that arise due to the failure of such Covered Employee who
receives a Qualifying Offer to become a Transferred Employee (as a result of
such Covered Employee’s rejection of the Qualifying Offer or otherwise).

 

48



--------------------------------------------------------------------------------

(c) All Transferred Employees shall be terminated by Contributor and its
Affiliates and shall cease active participation in the Employee Plans effective
as of 11:59 p.m. local time on the day immediately preceding the Closing Date.

(d) In the event any Transferred Employee is terminated without cause by
Acquirer or its applicable Affiliate within twelve (12) months after the Closing
Date, such individual shall be eligible for severance benefits in amounts and
upon terms no less favorable than the more favorable of (i) the severance
benefits described in the document entitled “Caiman Severance Benefits” made
available to Acquirer in the virtual data room (taking into account service with
Acquirer and its Affiliates (including any co-employer) from and after the
Closing Date) and (ii) those afforded by the severance plans or arrangements in
which similarly-situated employees of Acquirer and its Affiliates (including any
co-employer) participate in at the time of such termination.

(e) Notwithstanding any other provision of this Agreement, except as otherwise
provided in this Section 5.8, none of Acquirer, or Acquirer’s Affiliates
(including, after the Closing, the Company) shall have any liability or
obligation, contingent or otherwise, arising from or relating to (i) any
employee’s (or any other current or former employee of Contributor or any of its
Affiliates, including, before the Closing, the Company) employment with, or
termination of employment by, Contributor or any of its Affiliates, (ii) the
Employee Plans or participation by employees (or any other current or former
employee of Contributor or any of its Affiliates, including, before the Closing,
the Company) or Transferred Employees in the Employee Plans, or (iii) Title IV
of ERISA by reason of the Company being treated as a single employer that
includes Contributor pursuant to Section 4001 of ERISA or Section 414 of the
Code. In particular and without limiting the generality of the foregoing
sentence, except as provided in Section 5.8(c), Contributor and its Affiliates
(other than the Company) shall be solely responsible for payment of any
severance and termination costs, accrued and unpaid bonus or incentive payments
with respect to performance periods ending on or before the Closing Date,
payment of any bonus or other incentive compensation for performance periods
beginning before and ending after the Closing Date (disregarding any requirement
that a participant be employed with Contributor or any of its Affiliates on the
date of such payment or through the performance period), and/or Sections 601 et
seq. of ERISA (COBRA) costs) with respect to the employment or termination of
employment by Contributor or any Affiliate of Contributor of employees (or any
other current or former employee of Contributor or any of its Affiliates,
including, before the Closing, the Company), whether or not they become
Transferred Employees, that are incurred or due as a result of the transactions
contemplated by this Agreement (including but not limited to the termination of
any of the employees by Contributor or its Affiliates but excluding the
termination of any Transferred Employees by Acquirer and its Affiliates
(including, after the Closing, the Company). Except as otherwise provided in
this Section 5.8, after the Closing, Acquirer and its Affiliates shall be solely
responsible for all employment and employee benefits-related liabilities,
obligations, claims and losses that are made and payable after the Closing, are
incurred or arise after the Closing Date with respect to employment with the
Acquirer and its Affiliates (including, after the Closing, the Company) after
the Closing Date, and relate to any Transferred Employee (or any dependent or
beneficiary of any such Transferred Employee).

(f) Notwithstanding the foregoing, nothing express or implied by this Agreement
shall (i) confer upon any Employee (or any other current or former employee of

 

49



--------------------------------------------------------------------------------

Contributor or any of its Affiliates, including the Company), or representative
thereof, any rights or remedies, including any right to employment or benefits
of any nature or kind whatsoever, under or by reason of this Agreement or
otherwise limit the right of Contributor, Acquirer and their respective
Affiliates to terminate the employment of any Covered Employee subject to any
applicable requirements of Section 5.8(c), or (ii) be deemed to amend any
employee benefit plan of Contributor, Acquirer, the Co-Employer or any of their
Affiliates.

Section 5.9 Termination and Release Relating to Related-Party Transactions.

On or prior to the Closing Date, Contributor shall cause the Company to
(a) terminate all Contracts with Contributor or any of its Affiliates (other
than those Contracts set forth in Schedule 5.9) and (b) deliver irrevocable and
unconditional releases executed by such Affiliates with whom the Company has
terminated such Contracts pursuant to this Section 5.9 providing that no further
payments are due, or may become due, under or in respect of any such terminated
Contacts; provided that, in no event shall the Company pay any fee or otherwise
incur any expense or financial exposure with respect to any such termination or
release; provided for purposes of clarification that no action contemplated by
this Section 5.9 shall release Contributor from any obligation arising under
this Agreement or the transactions contemplated herby.

Section 5.10 Monthly Financial Statements.

As soon as reasonably practicable, but in no event later than twenty (20) days
after the end of each calendar month during the period from the date hereof to
the Closing, Contributor shall cause the Company to provide Acquirer with
(i) unaudited monthly financial statements and (ii) operating or management
reports (such reports to be in the form prepared by the Company in the ordinary
course of business consistent with past practice) of the Company for such
preceding month.

Section 5.11 Repayment and Satisfaction of Scheduled Debt.

At least two (2) Business Days prior to the Closing, Contributor (a) shall
obtain and deliver, or shall cause to be obtained and delivered, to Acquirer
payoff letters from each financial institution or other lender in respect of any
and all Indebtedness of the Company (including the Scheduled Debt), each in form
and substance reasonably satisfactory to Acquirer, confirming the total payment
required to be made as of the Closing Date to repay in full the amount of such
Indebtedness and (b) shall authorize Acquirer to wire transfer a portion of the
Cash Consideration directly to holders of the Scheduled Debt, on Contributor’s
behalf, so to cause the amount of Scheduled Debt determined by Acquirer to be
repaid and fully satisfied at the Closing to be so repaid and fully satisfied.

Section 5.12 Environmental Matters.

Contributor shall, and shall cause the Company to, use commercially reasonable
efforts to cooperate with, assist and support Acquirer’s efforts to obtain a
letter from the EPA confirming the Company’s or Acquirer’s ability to qualify as
a “bona fide prospective purchaser” under relevant Environmental Laws
(collectively, the “Environmental Comfort Letter”). If the EPA requires
additional due diligence documentation or other information, or if the EPA
requires Acquirer to obtain a new letter, Contributor shall, and shall cause the
Company to, use commercially reasonable efforts to cooperate with, assist and
support Acquirer’s efforts to obtain such new letter.

 

50



--------------------------------------------------------------------------------

Section 5.13 Exclusive Dealing.

(a) Until such time, if any, that this Agreement is terminated pursuant to
Section 8.1, Contributor shall not, and shall cause the Company and the
respective Representatives not to, directly or indirectly, solicit, initiate,
encourage any inquiries, proposals or offers from, discuss or negotiate with,
provide any non-public information to, or consider the merits of any unsolicited
inquiries, proposals or offers from, any Person (other than Acquirer and its
Representatives) relating to any transaction involving the sale of the business
or assets of the Company, the sale of any of the membership interests or other
equity interests of the Company, or any merger, consolidation, business
combination or similar transaction involving the Company.

(b) Contributor shall notify Acquirer promptly, but in any event within
24 hours, orally and in writing if Contributor, the Company or any of their
respective Affiliates or Representatives receives any inquiry, proposal, offer
or other contact from any Person with respect to the matters described in
Section 5.13(a). Any such notice to Acquirer shall indicate in reasonable detail
the identity of the Person making such inquiry, proposal, offer or other contact
and the terms and conditions of such proposal, offer, inquiry or other contact.
Contributor shall not, and shall cause the Company and their respective
Representatives not to, release any Person from, or waive any provision of, any
confidentiality or standstill agreement to which Contributor or the Company is a
party, without the prior written consent of the Acquirer.

Section 5.14 Restrictions on Transfer of Equity Consideration.

(a) Contributor acknowledges and agrees that the WPZ Units constituting the
Equity Consideration shall, when issued, constitute restricted securities that
have not been registered for issuance or transfer under applicable federal or
state securities laws and that such shares and units will, when issued bear a
legend as provided in the Registration Rights Agreement. In addition,
Contributor agrees not to transfer any of the WPZ Units constituting the Equity
Consideration at any time during the period ending eighteen (18) months after
the Closing without the written consent of Acquirer. Notwithstanding anything in
this Section 5.14, certain of the WPZ Units constituting the Equity
Consideration shall be subject to the terms and conditions of the Escrow
Agreement. Contributor will refrain, for the period ending eighteen (18) months
after the Closing, from transferring or otherwise disposing of the Equity
Consideration in such manner as to cause Acquirer to be in violation of the
registration requirements of the Securities Act or applicable state securities
or blue sky laws. For the purposes of this Section 5.14, “transfer” (and all
correlative terms) means, as to any WPZ Units, a direct or indirect sale,
assignment, conveyance, gift, exchange, lease or other disposition or transfer
of such WPZ Units, whether effected voluntarily, involuntarily or by operation
of Law, excluding the creation of a Lien but including a transfer in connection
with, or in lieu of, the foreclosure of a Lien.

 

51



--------------------------------------------------------------------------------

(b) Acquirer acknowledges that Contributor may transfer to Highstar IV Caiman
Holdings LLC, a Delaware limited liability company (“Highstar”), its portion of
the WPZ Units (other than WPZ Units that are Escrow Units), not to exceed four
and one-half percent (4.5%) of the total WPZ Units that are not Escrow Units,
conditioned upon Highstar delivering to Acquirer (i) a lock-up letter pursuant
to which Highstar agrees (A) to the same restrictions on transfer set forth in
Section 5.14(a) above with respect to the WPZ Units held in its name and (B) not
to receive any benefits under the Registration Rights Agreement, and
(ii) reasonable representations and a reasonable legal opinion, in each case
customary for transfers of this type.

Section 5.15 Non-Competition; Non-Solicitation.

(a) For a period of two (2) years following the Closing, Contributor shall not,
and shall cause its direct and indirect subsidiaries not to, directly or
indirectly through any Person or contractual arrangement:

(i) engage in any gas gathering, processing or fractionation business or any
liquid hydrocarbon business anywhere in the Territory that is of the kind of
businesses currently operated or currently intended by the Company to be
operated by the Company (the “Restricted Business”), or perform management,
executive or supervisory functions with respect to, own, operate, join, control,
render financial assistance to, receive any economic benefit from, exert any
influence upon, participate in, render services or advice to, or as applicable
and within its control, allow any of its officers or employees to be connected
as an officer, employee, partner, member, stockholder, consultant or otherwise
with, any business or Person that competes in whole or in part with the
Business;

(ii) solicit, recruit or hire any person who at any time after the date of this
Agreement becomes a Transferred Employee; provided that, the foregoing shall not
prohibit Contributor or its direct or indirect subsidiaries from (A) hiring a
Transferred Employee who responds to a general solicitation to the public of
general advertising or similar methods of solicitation by search firms not
specifically directed at Transferred Employees or (B) soliciting, recruiting or
hiring any Transferred Employee who has ceased to be employed or retained by the
Company, Acquirer or any of their respective Affiliates for at least twelve
(12) months; or

(iii) approach or seek business in the Territory constituting Restricted
Business from any Customer (as hereinafter defined), refer business in the
Territory constituting Restricted Business from any Customer to any Person or be
paid commissions based on sales from business in the Territory constituting
Restricted Business received from any Customer by any Person (it being
understood that, for purposes of this Section 5.15, the term “Customer” means
any Person to which the Company provided products or services during the twelve
(12) month period prior to the Closing Date); provided that, the foregoing shall
not prohibit any referral of business by Contributor to the Company or Acquirer.

 

52



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 5.15(a), none of the
following actions shall be deemed to be a violation of the restrictive covenants
contained in this Section 5.15(a): (A) owning less than five percent (5%) of any
class of securities traded on a national stock exchange issued by any Person
engaged in the Restricted Business; (B) acquiring the equity securities or
assets of any Person of which less than twenty percent (20%) of its revenues are
attributable to the Restricted Business; and (C) the conduct and continuation of
business operations of the kind currently conducted (including fulfillment of
existing obligations under contracts currently in effect) in the Counties of
Greene, Fayette, Somerset, Bedford, Indiana, Clearfield, Cambria and Blair in
Pennsylvania and Preston County in West Virginia.

(b) For a period of two (2) years following the Closing, Acquirer shall not,
directly or indirectly through any Person or contractual arrangement, solicit,
recruit or hire any person who on the date of this Agreement is an employee of
Contributor (other than the Covered Employees); provided that, the foregoing
shall not prohibit (A) hiring any such employee who responds to a general
solicitation to the public of general advertising or similar methods of
solicitation by search firms not specifically directed at such employees or
(B) Acquirer or any of its Affiliates from soliciting, recruiting or hiring any
such employee who has ceased to be employed or retained by Contributor or any of
its Affiliates for at least twelve (12) months.

(c) Each Party acknowledges that the covenants of such Party set forth in this
Section 5.15 are an essential element of this Agreement and that any breach by a
Party of any provision of this Section 5.15 may result in irreparable injury to
the other Party. Each Party acknowledges that, in the event of such a breach, in
addition to all other remedies available at Law, the other Party shall be
entitled to seek equitable relief, including injunctive relief, as well as such
other remedies as may be available at law and equity. Each Party has
independently consulted with its counsel and after such consultation agrees that
the covenants set forth in this Section 5.15 are reasonable and proper to
protect the legitimate interest of the other Party.

(d) If a court of competent jurisdiction determines that the character, duration
or geographical scope of the provisions of Section 5.15(a) are unreasonable, it
is the intention and the agreement of the Parties that these provisions shall be
construed by the court in such a manner as to impose only those restrictions on
Contributor’s conduct that are reasonable in light of the circumstances and as
are necessary to assure to Acquirer the benefits of this Agreement. If, in any
judicial proceeding, a court shall refuse to enforce all of the separate
covenants of Section 5.15(a) because taken together they are more extensive than
necessary to assure to Acquirer the intended benefits of this Agreement, it is
expressly understood and agreed by the Parties that the provisions of
Section 5.15 that, if eliminated, would permit the remaining separate provisions
to be enforced in such proceeding, shall be deemed eliminated, for the purposes
of such proceeding, from this Agreement.

Section 5.16 Casualty Event.

(a) If, before the Closing, all or any portion of the tangible assets of the
Company (the “Company Systems”) are damaged or destroyed in whole or in part
(the portion of the Company Systems so damaged or destroyed, the “Damaged
Portion”), as a result of any

 

53



--------------------------------------------------------------------------------

event following the date hereof and prior to the Closing (a “Casualty Event”),
Contributor shall notify Acquirer promptly in writing (a “Casualty Event
Notice”) of the Casualty Event. The Casualty Event Notice shall include: (i) a
reasonable description of the facts and circumstances surrounding the Casualty
Event; (ii) Contributor’s preliminary assessment of the effect of the Casualty
Event on the Company Systems; (iii) Contributor’s preliminary assessment of
whether, and the extent to which, any Losses sustained as a result of such
Casualty Event are covered by one or more of Contributor’s insurance policies
then in effect; and (iv) Contributor’s election pursuant to Section 5.16(b), if
applicable.

(b) If (i) Contributor reasonably expects the Damaged Portion resulting from a
Casualty Event can be fully remedied and (ii) the Uninsured Casualty Loss Amount
resulting from such Casualty Event is greater than $5,000,000 but less than
$50,000,000, then Contributor may elect, by written notice to Acquirer, to
(x) remedy such Damaged Portion or (y) reduce the amount of the Purchase Price
by such Uninsured Casualty Loss Amount. If, with respect to any Casualty Event,
Contributor elects to remedy the Damaged Portion resulting therefrom or reduce
the Purchase Price pursuant to this Section 5.16(b), then such Casualty Event
shall have no effect for purposes of determining whether Acquirer’s conditions
to Closing set forth in Section 7.2 have been fulfilled. If, with respect to
such Casualty Event, Contributor elects neither to remedy the Damaged Portion
resulting therefrom nor reduce the Purchase Price pursuant to this
Section 5.16(b), then such Casualty Event shall be taken into account for
purposes of determining whether Acquirer’s conditions to Closing set forth in
Section 7.2 have been fulfilled.

(c) If Contributor elects to remedy the Damaged Portion pursuant to
Section 5.16(b): (i) Contributor shall promptly commence and diligently remedy
such Damaged Portion at its sole cost and expense; (ii) Contributor shall be
entitled to all of the insurance proceeds to which Contributor or any of its
Affiliates are entitled with respect to such Casualty Event; and (iii) the
Closing and the Outside Date shall be delayed and extended for such reasonable
time as is necessary for Contributor to complete any such repair or restoration.

(d) If the Uninsured Casualty Loss Amount resulting from a Casualty Event is in
excess of $50,000,000, then either Party can terminate this Agreement by written
notice to the other Party, unless the Parties agree to a mutually acceptable
reduction in the Purchase Price. If the Uninsured Casualty Loss Amount resulting
from a Casualty Event is $5,000,000 or less, then: (i) neither Party’s rights or
obligations under this Agreement shall be affected in any way; (ii) there will
not be a breach of any representation or warranty by Contributor as a result of
the Damaged Portion; (iii) neither Party will have any right of termination
under this Agreement as a result of the Damaged Portion; and (iv) there shall be
no change to the Purchase Price pursuant to this Section 5.16.

Section 5.17 Assignment of Certain Insurance Policies.

On or prior to the Closing Date, Contributor shall assign, or shall cause to be
assigned, to the Company the insurance policy or policies set forth in
Schedule 3.17 under the headings “Builder’s Risk Insurance Policy” and
“Environmental Liability Insurance Policy” with substantially the same terms and
conditions (including coverage, premium amount and limitations of liability) as
those currently contained in such insurance policies (collectively, the
“Assigned Insurance Policies”). Acquirer shall use commercially reasonable
efforts to cause Contributor to be named, or continue to be named, as an
additional insured party under the Assigned Insurance Policies.

 

54



--------------------------------------------------------------------------------

Section 5.18 Financing Cooperation.

(a) Contributor shall use its reasonable efforts and shall cause the Company and
their respective Representatives to use their reasonable efforts to provide to
Acquirer, at Acquirer’s sole expense, all cooperation reasonably requested by
Acquirer in connection with the arrangement of any bridge or other debt
financing entered into by Acquirer in connection with the Closing and the
transactions contemplated by this Agreement (a “Debt Financing”).

(b) Acquirer acknowledges that obtaining the Debt Financing in connection with
the Closing is not a condition to Acquirer complying with its obligations under
this Agreement, including closing the transactions contemplated herein following
satisfaction or waiver of the conditions in Section 7.2.

ARTICLE 6

TAX MATTERS

Section 6.1 Transfer Taxes.

Acquirer and Contributor shall each be responsible for 50% of any and all
excise, sales, use, stamp, transfer, documentary, filing, recordation, value
added Taxes and other similar Taxes and fees, if any, that are actually incurred
as a result of the purchase and the sale of the Purchased Interests, together
with any interest, additions or penalties with respect thereto and interest
thereon (collectively, “Transfer Taxes”). Acquirer and Contributor shall
cooperate in good faith to minimize, to the extent permissible under applicable
Laws, the amount of any such Transfer Taxes and shall cooperate and timely make
all filings, returns, reports, and forms with respect to such Transfer Taxes.
Acquirer and Contributor shall execute and deliver to each other at the Closing
any appropriate exemption certificate relating to any available exemption from
Transfer Taxes.

Section 6.2 Tax Returns.

(a) Contributor shall prepare and timely file or cause to be prepared and timely
filed all Tax Returns required to be filed by the Company for all taxable
periods ending on or prior to the Closing Date that are due after the Closing
Date. Such Tax Returns shall be prepared on a basis consistent with past
practices, except to the extent otherwise required by applicable Law.

(b) Acquirer shall cause the Company to prepare and timely file all Tax Returns
required to be filed by the Company (other than Tax Returns required to be
prepared and filed by Contributor pursuant to Section 6.2(a)) that are due after
the Closing Date.

 

55



--------------------------------------------------------------------------------

(c) Not less than twenty (20) days prior to the due date for filing of any Tax
Return described in Section 6.2(a) or Section 6.2(b) for which the other Party
has any liability, the filing Party shall deliver a copy of such Tax Return to
the other Party for its review and reasonable comment. The filing Party shall
cause such Tax Return (as revised to incorporate the other Party’s reasonable
comments) to be timely filed and will provide a copy to the other Party.
Contributor shall pay directly to Acquirer in accordance with Section 9.2(e) the
portion of the Taxes shown due on such Tax Return that constitute Pre-Closing
Taxes no later than two (2) days prior to the due date for the filing of any
such Tax Return and the Acquirer shall pay to the applicable Governmental
Authority the amount of Taxes shown such on such Tax Return no later than the
due date for filing such Tax Return.

Section 6.3 Pre-Effective Straddle Period Taxes.

For purposes of determining the portion of any Taxes imposed on the Company for
any Straddle Period that are Pre-Closing Taxes, the portion of such Taxes
attributable to the Pre-Effective Straddle Period shall, in the case of any
Taxes that are imposed on a periodic basis and are payable for the Straddle
Period, the portion of such Tax which relates to the Pre-Effective Straddle
Period be (i) in the case of any Taxes other than Taxes based upon or related to
income or receipts, deemed to be the amount of such Tax for the entire taxable
period multiplied by a fraction, the numerator of which is the number of days in
the taxable period ending on the Closing Date and the denominator of which is
the number of days in the entire taxable period, and (ii) in the case of any Tax
based upon or related to income or receipts, deemed equal to the amount which
would be payable if the relevant taxable period ended on the Closing Date.

Section 6.4 Amended Tax Returns.

Unless required by applicable Law, no amended Tax Return with respect to a
Pre-Effective Period or Straddle Period shall be filed by or on behalf of the
Company without consent of the Contributor.

Section 6.5 Tax Refunds.

The amount of any refunds or credits of Taxes of the Company for any
Pre-Effective Period shall be for the account of Contributor. The amount of any
refunds or credits of Taxes of the Company for any Tax period beginning after
the Closing Date shall be for the account of Acquirer. The amount of any refund
or credit of Taxes of the Company for any Straddle Period shall be equitably
apportioned between Acquirer and Contributor in accordance with the principles
set forth in Section 6.3. Each Party shall forward, and shall cause its
Affiliates to forward, to the other Party entitled to receive a refund or credit
of Tax pursuant to this Section 6.5, the amount of such refund within ten
(10) days after such refund is received, together with any interest received
with respect to such refund or credit. Acquirer shall take all commercially
reasonable actions, and shall cause the Company to take all commercially
reasonable actions, to obtain any Tax refunds to which Contributor would be
entitled pursuant to this Section 6.5.

Section 6.6 Cooperation.

Each Party shall, and shall cause their respective Affiliates to, provide to the
other Party such cooperation, documentation and information as any of them
reasonably may request in filing any

 

56



--------------------------------------------------------------------------------

Tax Return, determining a liability for Taxes or conducting any audit,
litigation, or other proceeding (each, a “Tax Proceeding”) with respect to Taxes
imposed on or with respect to the assets, operations or activities of the
Company.

ARTICLE 7

CONDITIONS TO CLOSING

Section 7.1 Conditions to Obligations of All Parties.

The obligations of the Parties to consummate the Closing are subject to the
satisfaction of the following conditions:

(a) Any applicable waiting period under the HSR Act relating to the transactions
contemplated by this Agreement shall have expired or been terminated or any
applicable approval thereunder shall have been obtained.

(b) No order, injunction or decree issued by a court of competent jurisdiction
preventing the consummation of the Closing or any of the material transactions
contemplated by this Agreement or the other Transaction Documents shall be in
effect.

Section 7.2 Conditions to Obligations of Acquirer.

The obligation of Acquirer to consummate the Closing is subject to the
satisfaction of the following further conditions:

(a) (i) The representations and warranties of Contributor contained in
Section 3.1, Section 3.2 and Section 3.4 (disregarding all qualifications as to
materiality and Material Adverse Effect and qualifications of similar import
contained therein) shall be true and correct in all material respects at and as
of the Closing Date, as if made at and as of such date (other than such
representations and warranties that by their terms address matters only as of
another specific time, which shall be true and correct in all material respects
only as of such time), and (ii) all other representations and warranties of
Contributor contained in this Agreement shall be true and correct at and as of
the Closing Date, as if made at and as of such date (other than such
representations and warranties that by their terms address matters only as of
another specific time, which shall be true and correct in all respects only as
of such time), except (disregarding all qualifications as to materiality and
Material Adverse Effect and qualifications of similar import contained therein)
where the failure of such representations and warranties, individually or in the
aggregate, to be true and correct would not reasonably be expected to have a
Material Adverse Effect.

(b) Contributor shall have performed in all material respects all of the
covenants and agreements required to be performed by Contributor under this
Agreement at or prior to the Closing.

(c) Contributor shall have complied with Section 5.11 in all respects.

 

57



--------------------------------------------------------------------------------

(d) Contributor shall have delivered or caused to be delivered to Acquirer a
statement pursuant to Treasury Regulation Section 1.1445 2(b)(2) certifying that
Contributor is not a foreign person.

(e) Contributor shall have delivered or caused to be delivered a certificate
executed by a duly authorized officer of Contributor, dated the Closing Date,
stating that the conditions to Acquirer’s obligations set forth in
Section 7.2(a) and Section 7.2(b) have been satisfied.

(f) Contributor and the Company shall have obtained those consents listed on
Schedule 7.2(f), each in form and substance reasonably satisfactory to Acquirer,
and copies thereof shall have been delivered to Acquirer.

(g) Acquirer shall have received the written resignations and release of claims
to fees or expenses of each of the managers and officers of the Company, each in
form and substance reasonably satisfactory to Acquirer.

(h) Acquirer shall have received the items listed in clauses (iii), (v) and
(vi) of Section 2.2(b).

(i) Contributor shall have complied in all respects with Section 5.17.

Section 7.3 Conditions to Obligations of Contributor.

The obligations of Contributor and the Company to consummate the Closing are
subject to the satisfaction of the following further conditions:

(a) (i) The representations and warranties of Acquirer contained in Section 4.1,
Section 4.2 and Section 4.9 (disregarding all qualifications as to materiality
and qualifications of similar import contained therein) shall be true and
correct in all material respects at and as of the Closing Date, as if made at
and as of such date (other than such representations and warranties that by
their terms address matters only as of another specific time, which shall be
true and correct in all material respects only as of such time), and (ii) all
other representations and warranties of Acquirer contained in this Agreement
shall be true and correct at and as of the Closing Date, as if made at and as of
such date (other than such representations and warranties that by their terms
address matters only as of another specific time, which shall be true and
correct in all respects only as of such time), except (disregarding all
qualifications as to materiality and qualifications of similar import contained
therein) where the failure of such representations and warranties, individually
or in the aggregate, to be true and correct would not reasonably be expected to
have a material adverse effect on Acquirer’s ability to consummate the
transactions contemplated by this Agreement.

(b) Acquirer shall have performed in all material respects all of the covenants
and agreements required to be performed by Acquirer under this Agreement at or
prior to the Closing.

 

58



--------------------------------------------------------------------------------

(c) Acquirer shall have delivered a certificate executed by a duly authorized
officer of Acquirer, dated the Closing Date, stating that the conditions to
Contributor’s obligations set forth in Section 7.3(a) and Section 7.3(b) have
been satisfied.

(d) Contributor (or the Escrow Agent, in the case of Section 2.2(b)(ii)) shall
have received the items listed in clauses (i), (ii) and (v) of Section 2.2(b).

Section 7.4 Frustration of Closing Conditions.

Neither Party may rely on the failure of any condition set forth in Section 7.1,
Section 7.2 or Section 7.3, as the case may be, to be satisfied to excuse such
Party’s obligation to effect the transactions contemplated by this Agreement if
such failure was caused by such Party’s failure to use the standard of efforts
required from such Party to consummate the transactions contemplated by this
Agreement, including as required by and subject to Section 5.5.

ARTICLE 8

TERMINATION

Section 8.1 Grounds for Termination.

This Agreement may be terminated at any time prior to the Closing:

(a) by mutual written agreement of Contributor and Acquirer;

(b) by either Contributor or Acquirer if the Closing shall not have been
consummated on or before the ninetieth (90th) day following the date of this
Agreement (the “Outside Date”); provided that, if the U.S. Department of Justice
or the U.S. Federal Trade Commission issues a request for “additional
information and documentary material relevant to the proposed acquisition” with
respect to the transactions contemplated by this Agreement pursuant to 15 U.S.C.
§ 18a, then either Contributor or Acquirer shall have the right extend such
period by an additional ninety (90) days, such that the Outside Date shall be
the one hundred eightieth (180th) day following the date of this Agreement;
provided further that, the right to terminate this Agreement pursuant to this
Section 8.1(b) shall not be available to any Party whose breach of any provision
of this Agreement results in the failure of the Closing to be consummated prior
to the Outside Date;

(c) by Contributor, if Acquirer breaches or fails to perform in any respect any
of its representations, warranties or covenants contained in this Agreement and
(i) such breach or failure to perform would give rise to the failure of a
condition set forth in Section 7.3, (ii) such failure of condition cannot be
cured or, if curable, has not been cured prior to the earlier of thirty
(30) days following receipt by Acquirer of written notice of such breach or
failure to perform or two (2) Business Days prior to the Outside Date, and
(iii) such breach or failure to perform or such failure of condition has not
been waived by Contributor;

(d) by Acquirer, if Contributor breaches or fails to perform in any respect any
of its representations, warranties or covenants contained in this Agreement and
(i) such breach or failure to perform would give rise to the failure of a
condition set forth in Section 7.2, (ii) such failure of condition cannot be
cured or, if curable, has not been cured prior to the earlier of thirty

 

59



--------------------------------------------------------------------------------

(30) days following receipt by Contributor of written notice of such breach or
failure to perform or two (2) Business Days prior to the Outside Date, and
(iii) such breach or failure to perform or such failure of condition has not
been waived by Acquirer; or

(e) by either Contributor or Acquirer if consummation of the transactions
contemplated by this Agreement would violate any nonappealable final order,
decree or judgment of any Governmental Authority having competent jurisdiction;

provided that, the right to terminate this Agreement pursuant to this
Section 8.1 shall not be available to any Party if such Party has failed in any
material respect to fulfill any of its obligations under Section 5.5 of this
Agreement. The Party desiring to terminate this Agreement pursuant to this
Section 8.1 shall give written notice of such termination to the other Parties.

Section 8.2 Effect of Termination.

If this Agreement is terminated as permitted by Section 8.1, this Agreement
shall become void and of no effect without liability to any Person on the part
of any Party (or any of its Representatives or Affiliates); provided, however,
that notwithstanding anything in the foregoing to the contrary, no such
termination shall relieve any Party of any liability for damages to any other
Party resulting from any material breach of this Agreement occurring prior to
such termination. The provisions of this Section 8.2 and Section 5.2(b) and
Article 10 shall survive any termination of this Agreement pursuant to
Section 8.1.

ARTICLE 9

SURVIVAL; INDEMNIFICATION

Section 9.1 Survival.

(a) The representations and warranties of the Parties under this Agreement, and
the covenants, agreements and obligations of Contributor contained in this
Agreement to be performed prior to the Closing Date, shall survive the Closing
for a period of fifteen (15) months after the Closing; provided that, the
representations and warranties set forth in:

(i) Sections 3.1 (Organization), 3.2(a) (Authority), 3.4 (Capitalization;
Ownership) and 3.18 (Brokers’ Fees), on the one hand (collectively, the
“Contributor Fundamental Representations”), and Sections 4.1 (Organization),
4.2(a) (Authority), 4.6 (Financing), 4.8 (Brokers’ Fees) and 4.9
(Capitalization), on the other hand (collectively, the “Acquirer Fundamental
Representations”), shall survive the Closing indefinitely; and

(ii) Section 3.16 (Taxes) shall survive the Closing until ninety (90) days
following the expiration of the applicable statute of limitations, including any
extension thereof, with respect to the particular matter that is the subject
matter thereof.

(b) The covenants, agreements and obligations of the Parties contained in this
Agreement (other than the covenants, agreements and obligations of Contributor
contained in

 

60



--------------------------------------------------------------------------------

this Agreement to be performed prior to the Closing Date) shall survive the
Closing indefinitely. Notwithstanding Section 9.1(a), any breach of
representation, warranty or covenant in respect of which indemnity may be sought
under this Agreement shall survive the time at which it would otherwise
terminate pursuant to Section 9.1(a), if notice of the inaccuracy or breach
thereof giving rise to such right of indemnity shall have properly been given to
the Party against whom such indemnity may be sought prior to the time at which
it would otherwise terminate pursuant to Section 9.1(a).

Section 9.2 Indemnification.

(a) Effective after the Closing, subject to the terms and conditions of this
Article 9, Contributor hereby indemnifies Acquirer, its Affiliates (including
the Company) and their respective Representatives (collectively, the “Acquirer
Indemnified Parties”) against and shall hold each of them harmless from any and
all Losses, whether or not including a Third Party Claim, incurred or suffered
by any such Acquirer Indemnified Party based upon, attributable to or resulting
from:

(i) any inaccuracy in or breach of any representation or warranty made by
Contributor in this Agreement or in any certificate delivered pursuant to
Sections 2.2 or 7.2 (provided that, for the sole purpose of determining Losses
(and not for determining whether or not any breaches of representations and
warranties of Contributor have occurred), any qualification or exception
contained therein relating to materiality (including Material Adverse Effect)
shall be disregarded) or any breach of any covenant, agreement or obligation of
Contributor contained in this Agreement to be performed prior to the Closing
Date;

(ii) any breach of any covenant, agreement or obligation of Contributor
contained in this Agreement, other than those to be performed prior to the
Closing Date;

(iii) any and all environmental liabilities incurred or suffered by the Company
arising from or associated with the Company’s ownership of the Superfund Site;
and

(iv) any Pre-Closing Taxes.

(b) Notwithstanding Section 9.2(a) above:

(i) Contributor shall not be liable for any Losses under Section 9.2(a)(i)
except to the extent that the aggregate amount of such Losses equals or exceeds
$12,500,000 (the “Basket Amount”), in which case Contributor shall only be
liable for the amount of such Losses in excess of the Basket Amount; provided
that, the foregoing limitation shall not apply with respect to any inaccuracy in
or breach of any representation or warranty set forth in the Contributor
Fundamental Representations, in the last sentence of Section 3.10(d) or in
Section 3.16 (Taxes), or to Fraud on the part of Contributor or any breach of
the covenants, agreements or obligations of Contributor set forth in Article 2;

 

61



--------------------------------------------------------------------------------

(ii) Contributor’s maximum liability for any Losses under Sections 9.2(a)(i)
shall not exceed $175,000,000; provided that, the foregoing limitation shall not
apply with respect to any inaccuracy in or breach of any representation or
warranty set forth in the Contributor Fundamental Representations, in the last
sentence of Section 3.10(d) or in Section 3.16 (Taxes), or to Fraud on the part
of Contributor, and shall not apply to (A) any knowing and intentional breach by
Contributor of any of the covenants, agreements or obligations of Contributor
set forth in Article 5 that are to be performed prior to the Closing Date or
(B) any breach of any of the covenants, agreements or obligations of Contributor
set forth in Article 2;

(iii) Contributor’s maximum liability for any Losses under Section 9.2(a) shall
not exceed the Final Purchase Price (not taking into account any adjustment
based on the Indebtedness Amount); provided that, the foregoing limitation shall
not apply with respect to Fraud on the part of Contributor; and

(iv) notwithstanding the provisions of Section 9.2(a)(iii), no recovery from
Contributor may be had by Acquirer under Section 9.2(a)(iii) until the Company
and Acquirer have first exhausted all legal rights to recovery that the Company
or Acquirer have under the Olin Purchase Agreement and under the $25,000,000
environmental insurance policy from Indian Harbor Insurance Company with regard
to the Olin site referenced in Schedule 3.17 (the “Environmental Liability
Insurance Policy”) to the extent it shall have been assigned by Contributor to
the Company prior to the Closing (it being understood and agreed that claims for
indemnification by Acquirer under or pursuant to Section 9.2(a)(iii) shall not
be in excess of $25,000,000 in the aggregate and must be made in writing prior
to the currently designated expiration of the Environmental Liability Insurance
Policy); provided that, any claim for indemnification made prior to such
expiration shall survive until thirtieth (30th) day after the Company and
Acquirer shall have exhausted the remedies described in the foregoing part of
this clause (iv).

(c) Effective after the Closing, subject to the terms and conditions of this
Article 9, Acquirer hereby indemnifies Contributor, its Affiliates and their
respective Representatives (collectively, the “Contributor Indemnified Parties”)
against and shall hold each of them harmless from any and all Losses incurred or
suffered by any such Contributor Indemnified Party based upon, attributable to
or resulting from:

(i) any inaccuracy in or breach of any representation or warranty made by
Acquirer in this Agreement or in any certificate delivered pursuant to
Sections 2.2 or 7.3 (provided that, for the sole purpose of determining Losses
(and not for determining whether or not any breaches of representations and
warranties of Acquirer have occurred), any qualification or exception contained
therein relating to materiality shall be disregarded); and

 

62



--------------------------------------------------------------------------------

(ii) any breach of any covenant, agreement or obligation of Acquirer contained
in this Agreement.

(d) Notwithstanding Section 9.2(c) above, Acquirer’s maximum liability for any
Loss under Section 9.2(c)(i) shall not exceed $60,000,000; provided that, the
foregoing limitation shall not apply with respect to (i) any breach of the
covenants, agreements or obligations of Acquirer set forth in Article 2,
(ii) any inaccuracy in or breach of any representation or warranty set forth in
the Acquirer Fundamental Representations or (iii) Fraud on the part of Acquirer.

(e) All Losses for which any Acquirer Indemnified Party is entitled to indemnity
or reimbursement under Article 6 or Section 9.2(a) shall be paid by Contributor,
in its discretion, (x) in cash or (y) by the delivery of WPZ Units or (z) in the
case of claims made against the Escrow Account, by delivery of all or a portion
of the Escrow Property held by the Escrow Agent as provided in this
Section 9.2(e). “Escrow Period” means the period commencing on the Closing Date
and ending on the date that is fifteen (15) months thereafter; provided that,
such period shall be extended as provided in the Escrow Agreement with respect
to any claim for indemnity or reimbursement made by an Acquirer Indemnified
Party pursuant to Section 9.3 or 9.4 on or prior to the date that is fifteen
(15) months after the Closing Date.

(i) If the Closing occurs, for any indemnification claims under
Section 9.2(a)(i), the Escrow Property shall be the Acquirer Indemnified
Parties’ sole and exclusive security and source of consideration and recovery,
and the transfer of Escrow Units or payment of cash from the Escrow Account
shall be the Acquirer Indemnified Parties’ sole and exclusive remedy therefor;
provided that, the limitation in this Section 9.2(e)(i) shall not apply with
respect to any inaccuracy in or breach of any representation or warranty set
forth in the Contributor Fundamental Representations, in the last sentence of
Section 3.10(d) or in Section 3.16 (Taxes) or to any knowing and intentional
breach by Contributor of any of the covenants, agreements or obligations of
Contributor set forth in Article 5 that are to be performed prior to the Closing
Date or any breach of any of the covenants, agreements or obligations of
Contributor set forth in Article 2. Acquirer Indemnified Parties shall not be
limited to the Escrow Property for indemnification claims based on (A) Fraud on
the part of Contributor, (B) Sections 9.2(a)(ii), 9.2(a)(iii) or 9.2(a)(iv), or
(C) matters described in the proviso of the immediately preceding sentence, and
they shall have the right to seek indemnification directly against Contributor
without first exhausting the Escrow Property or seeking indemnification against
the Escrow Account; provided that, Contributor may, in its sole discretion,
satisfy any such indemnification claims by paying cash or delivering WPZ Units
(other than the Escrow Units) to Acquirer in satisfaction of any such claim.

(ii) In the event that Contributor satisfies its indemnification obligation
hereunder (or a portion thereof) by the delivery of Escrow Units or other WPZ
Units (instead of cash), the number of such Escrow Units or other WPZ Units to
be delivered to Acquirer shall be based on the quotient of (x) the aggregate
dollar amount payable to the Acquirer Indemnified Party, divided by (y) the
price equal to the volume-weighted average trading price of WPZ Units for the
thirty (30) trading day period ending two (2) trading days prior to the date of
payment.

 

63



--------------------------------------------------------------------------------

(iii) Concurrently with providing notice of indemnity to Contributor under
Section 9.3 or 9.4, during the Escrow Period, Acquirer also will provide written
notice to the Escrow Agent of a claim for Losses or reimbursement under
Sections 9.2(a)(i). Upon receipt of any such written claim notice, the Escrow
Agent shall transfer a portion of the Escrow Property (either Escrow Units or
cash, at the discretion of Contributor, based on the availability of Escrow
Units and cash in the Escrow Account) to a Pending Claims Account (as defined in
the Escrow Agreement) in an amount equal to the amount of Losses set forth in
such written claim notice.

(iv) Upon the expiration of the Escrow Period, Contributor shall be entitled to
a transfer of (A) any Escrow Units that are not held by the Escrow Agent in
Pending Claims Accounts under the Escrow Agreement (the “Released Units”) and
(B) any cash in the Escrow Account that is not held by the Escrow Agent in
Pending Claims Accounts under the Escrow Agreement, in each case in accordance
with the terms of the Escrow Agreement.

(v) At any time, the Parties may jointly instruct, in the manner provided in the
Escrow Agreement, the Escrow Agent to transfer all or a portion of the Escrow
Property to either Contributor or Acquirer, as the Parties may agree.

(vi) Any Escrow Units to be transferred to Acquirer from the Escrow Agent on
behalf of any Acquirer Indemnified Party or other WPZ Units to be transferred to
Acquirer by Contributor to satisfy an indemnification claim shall be accompanied
by a fully executed stock power or other applicable assignment instrument in the
form reasonably acceptable to Acquirer and Contributor.

(vii) Notwithstanding any provision contained in this Agreement or any of the
other Transaction Documents, any dividends or other distributions made in
respect of the Escrow Units (whether made in cash or equity securities and
whether held in the Escrow Account or the Pending Claims Account) shall be paid
(or issued) to Contributor, and all voting rights associated with the Escrow
Units shall be exercised by Contributor.

Section 9.3 Third-Party Claim Procedures.

(a) The Party seeking indemnification under Section 9.2 (the “Indemnified
Party”) agrees to give prompt notice in writing to the Party against whom
indemnity is to be sought (the “Indemnifying Party”) of the assertion of any
claim or the commencement of any suit, action or proceeding by any Third Party
(“Third-Party Claim”) in respect of which indemnity may be sought under
Section 9.2. Such notice shall set forth in reasonable detail such Third-Party
Claim and the basis for indemnification (taking into account the information
then available to the Indemnified Party) and, to the extent practicable, an
estimate of Losses. So long as the notice thereof is given within the applicable
survival period set forth in Section 9.1, the failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
or liability hereunder, except to the extent such failure shall have actually
prejudiced the Indemnifying Party. Thereafter, the Indemnified Party shall
deliver to the Indemnifying Party, promptly after the Indemnified Party’s
receipt thereof, copies of all notices and documents (including court papers)
received by the Indemnified Party relating to the Third-Party Claim.

 

64



--------------------------------------------------------------------------------

(b) The Indemnifying Party shall be entitled to reasonable participation in the
defense of any Third-Party Claim at its own cost. If the Indemnifying Party
acknowledges in writing its obligation to indemnify the Indemnified Party
against the Losses set forth in the Indemnified Party’s indemnification notice,
the Indemnifying Party shall be entitled to assume the defense thereof with
counsel selected by the Indemnifying Party reasonably satisfactory to the
Indemnified Party. Notwithstanding the foregoing, the Indemnifying Party shall
continue to be entitled to assert any limitation of any claims contained in this
Article 9.

(c) If the Indemnifying Party elects to assume the defense of any such
Third-Party Claim pursuant to Section 9.3(b), it shall, within thirty (30) days
after receiving the Indemnified Party’s indemnification notice, notify the
Indemnified Party in writing of its intent to do so and the Indemnifying Party
shall not be liable to the Indemnified Party for legal expenses subsequently
incurred by the Indemnified Party in connection with the defense thereof, except
as otherwise provided below. The Indemnifying Party shall have the right to
assume control of such defense of the Third-Party Claim only for so long as it
conducts such defense with diligence. The Indemnifying Party shall keep the
Indemnified Parties advised of the status of such Third-Party Claim and the
defense thereof on a reasonably current basis and shall consider in good faith
the recommendations made by the Indemnified Parties with respect thereto. If the
Indemnifying Party assumes the control of the defense of any Third-Party Claim
in accordance with the provisions of this Section 9.3, the Indemnified Party
shall be entitled to participate in the defense of any such Third-Party Claim
and to employ, at its expense, separate counsel of its choice for such purpose,
it being understood, however, that the Indemnifying Party shall continue to
control such defense; provided that, notwithstanding the foregoing, the
Indemnifying Party shall pay the reasonable costs and expenses of such defense
(including reasonable attorneys’ fees and expenses) of the Indemnified Party if
(i) the Indemnified Party’s outside counsel shall have reasonably concluded and
advised in writing (with a copy to the Indemnifying Party) that there are
defenses available to such Indemnified Party that are different from or
additional to those available to the Indemnifying Party or (ii) the Indemnified
Party’s outside counsel shall have advised in writing (with a copy to the
Indemnifying Party) that there is a conflict of interest that would make it
inappropriate under applicable standards of professional conduct to have common
counsel for the Indemnifying Party and the Indemnified Party. Notwithstanding
anything to the contrary in this Agreement, the Indemnifying Party shall not be
permitted to settle, compromise, take any corrective or remedial action or enter
into an agreed judgment or consent decree, in each case, that subjects the
Indemnified Party to any criminal liability, requires an admission of guilt or
wrongdoing on the part of the Indemnified Party or imposes any continuing
obligation on or requires any payment from the Indemnified Party without the
Indemnified Party’s prior written consent, such consent not to be unreasonably
withheld, conditioned or delayed.

(d) Each Party shall reasonably cooperate, and cause their respective Affiliates
to reasonably cooperate, in the defense or prosecution of any Third-Party Claim
and shall furnish or cause to be furnished such records, information and
testimony, and attend such conferences, discovery proceedings, hearings, trials
or appeals, as may be reasonably requested in connection therewith.

 

65



--------------------------------------------------------------------------------

Section 9.4 Direct Claim Procedures.

If the Indemnified Party has a claim for indemnity under Section 9.2 against the
Indemnifying Party that does not involve a Third-Party Claim, the Indemnified
Party agrees to give prompt notice in writing of such claim to the Indemnifying
Party. Such notice shall set forth in reasonable detail such claim and the basis
for indemnification (taking into account the information then available to the
Indemnified Party) and, to the extent practicable, an estimate of Losses. So
long as the notice thereof is given within the applicable survival period set
forth in Section 9.1, the failure to so notify the Indemnifying Party shall not
relieve the Indemnifying Party of its obligations hereunder, except to the
extent such failure shall have actually prejudiced the Indemnifying Party.

Section 9.5 Calculation of Losses.

(a) The amount of any Losses payable under Section 9.2 by the Indemnifying Party
shall be net of any amounts actually recovered by the Indemnified Party under
applicable insurance policies or from any other Person alleged to be responsible
therefor, less reasonable costs or expenses incurred by the Indemnifying Party
in obtaining such recovery. If the Indemnified Party receives any amounts under
applicable insurance policies, or from any other Person alleged to be
responsible for any Losses, subsequent to an indemnification payment by the
Indemnifying Party, then the Indemnified Party shall promptly reimburse the
Indemnifying Party for any payment made or expense incurred by the Indemnifying
Party in connection with providing such indemnification payment up to the amount
actually received by the Indemnified Party (less (i) the aggregate amount of
applicable Losses incurred or suffered by the Indemnified Party for which
Indemnifying Party did not indemnify the Indemnified Party (it being understood
and agreed that, for purposes of this clause, any amount of Losses set off
against the Basket Amount shall be deemed to have been paid by the Indemnifying
Party to the Indemnified Party) and (ii) any reasonable cost or expense incurred
by the Indemnified Party in obtaining such recovery).

(b) The Indemnifying Party shall not be liable under Section 9.2 for any
punitive or exemplary Losses, except to the extent the Indemnified Party is
required to pay any amounts to any Third Party for such Losses in regard to a
matter that is otherwise indemnifiable hereunder. In addition, notwithstanding
anything herein to the contrary, Losses indemnifiable by Contributor under
Section 9.2(a) shall expressly exclude any and all diminution in value of any
Person other than the Company (or its successor), including any decrease in the
value or price of WPZ Units.

(c) Contributor shall have no obligation to indemnify Acquirer or its Affiliates
pursuant to Section 9.2 with respect to any Losses or alleged Losses to the
extent that the matter forming the basis for such Losses or alleged Losses was
taken into account in the determination of Final Purchase Price Adjustment
Amount.

(d) Any indemnity payment under this Agreement shall be treated as an adjustment
to the Final Purchase Price for Tax purposes.

 

66



--------------------------------------------------------------------------------

Section 9.6 Exclusivity.

Except for equitable remedies and such other remedies expressly provided for in
this Agreement, including those provided in Sections 2.3 and 10.12, after the
Closing, this Article 9 will provide the exclusive remedy for each Party for any
and all claims relating to this Agreement or the sale and purchase of the
Company, including any misrepresentation, breach of warranty, covenant or other
agreement or other claim arising out of this Agreement or the transactions
contemplated hereby (other than equitable remedies as they relate to breaches of
covenants or other agreements contained herein to the extent such covenants or
agreements are to be performed after the Closing), regardless of applicable Law
or the legal theory under which such liability or obligation may be sought to be
imposed, whether sounding in contract or tort, or whether at law or in equity or
otherwise. Notwithstanding the foregoing, nothing herein shall preclude any
Party from asserting a claim (a) of Fraud or (b) arising under any Transaction
Document other than this Agreement

Section 9.7 Non-Recourse.

No Party shall have recourse whatsoever under this Agreement against any of the
Representatives of the other Parties (including for such purposes, the
Representatives of any Affiliate of a Party). Without limiting the generality of
the foregoing, Acquirer, on behalf of itself and its Affiliates, and
Contributor, on behalf of itself and its Affiliates, each hereby fully and
irrevocably waive any right, claim or entitlement whatsoever against such
Representatives relating to any and all Losses suffered or incurred by any of
them arising from, based upon, related to, or associated with this Agreement or
the transactions contemplated by this Agreement (including any breach,
termination or failure to consummate such transactions) in each case whether
based on contract, tort, strict liability other laws or otherwise and whether by
piercing of the corporate veil, by claim on behalf of or by a Party or other
Person or otherwise.

ARTICLE 10

MISCELLANEOUS

Section 10.1 Notices.

All notices, requests and other communications to any Party pursuant to this
Agreement shall be in writing (including facsimile transmission) and shall be
given,

if to Acquirer, to:

Williams Partners L.P.

One Williams Center

Tulsa, OK 74172-0172

Attention: Senior Vice President, Corporate Strategic Development

Facsimile: (918) 573-4900

 

67



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Williams Partners L.P.

One Williams Center

Tulsa, OK 74172-0172

Attention: General Counsel

Facsimile: (918) 573-5942

and:

Gibson, Dunn & Crutcher LLP

1801 California Street

Suite 4200

Denver, CO 80202

Attention: Steven Talley

Facsimile: (303) 298-5907

if to Contributor, to:

Caiman Energy, LLC

5949 Sherry Lane, Suite 1300

Dallas, TX 75225

Attention: Tony Strehlow

Facsimile: (214) 580-3750

with a copy (which shall not constitute notice) to:

Vinson & Elkins LLP

1001 Fannin St., Suite 2500

Houston, TX 77002-6760

Attention: Douglas E. McWilliams

Facsimile: (713) 615-5725

or such other address or facsimile number as such Party may hereafter specify in
writing for the purpose by notice to the other Parties. All such notices,
requests and other communications shall be deemed duly given when delivered
personally (including by courier or overnight courier with confirmation), via
facsimile (with confirmation) or delivered by an overnight courier (with
confirmation), if, in any such case, confirmation is obtained prior to 5:00 p.m.
local time in the place of receipt and such day is a Business Day. Otherwise,
any such notice, request or communication shall be deemed not to have been
received until the next succeeding Business Day.

 

68



--------------------------------------------------------------------------------

Section 10.2 Amendments and Waivers.

(a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each Party to this Agreement, or in the case of a waiver, by the
Party against whom the waiver is to be effective.

(b) No failure or delay by any Party in exercising any right, power or privilege
in connection with this Agreement shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. Except as
otherwise provided herein, the rights and remedies provided in this Agreement
shall be cumulative and not exclusive of any rights or remedies provided by Law.

Section 10.3 Expenses.

Except as otherwise provided herein, all costs and expenses incurred in
connection with this Agreement shall be paid by the Party incurring such cost or
expense; provided, however, that Acquirer shall pay all fees and expenses with
respect to any filing made pursuant to the HSR Act (which, for the avoidance of
doubt, shall not include any fees or expenses incurred by Contributor or its
Affiliates relating to the preparation of such filing).

Section 10.4 Successors and Assigns; Assignment.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the Parties and their respective successors and permitted assigns; provided
that, no Party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of each other Party;
provided further, that this proviso and Sections 10.6(b) and 10.7(b) shall inure
to the benefit of the Debt Financing Sources. Notwithstanding the foregoing,
Acquirer may assign any of its rights and obligations hereunder to an Affiliate
of Acquirer as long as Acquirer remains primarily liable for all of its
obligations hereunder.

Section 10.5 Governing Law.

This Agreement shall be governed by and construed in accordance with the law of
the State of Texas, without regard to the conflicts of law rules thereof.

Section 10.6 Consent to Jurisdiction.

(a) The Parties agree that any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in the United
States District Court for the Northern District of Texas or any Texas State
court sitting in Dallas, Texas, so long as one of such courts shall have subject
matter jurisdiction over such suit, action or proceeding, and that any cause of
action arising out of this Agreement shall be deemed to have arisen from a

 

69



--------------------------------------------------------------------------------

transaction of business in the State of Texas, and each Party hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by Law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum. Process in any such suit,
action or proceeding may be served on any Party anywhere in the world, whether
within or without the jurisdiction of any such court. Without limiting the
foregoing, each Party agrees that service of process on such Party as provided
in Section 10.1 shall be deemed effective service of process on such Party.

(b) Notwithstanding anything herein to the contrary, each of the Parties hereto
agrees (i) that it will not, and it will not permit any of its Affiliates to,
bring or support anyone else in bringing any action, cause of action, claim,
cross-claim or third party claim of any kind or description, whether in law or
in equity, whether in contract or in tort or otherwise, against the Debt
Financing Sources in any way relating to this Agreement or any of the
transactions contemplated hereby in any forum other than any New York State
court or federal court sitting in the City of New York in the Borough of
Manhattan (and any appellate courts thereof) and (ii) to waive and hereby waive
any right to trial by jury in respect of any suit, action or proceeding against
any Debt Financing Source.

Section 10.7 Counterparts; Effectiveness; Third-Party Beneficiaries.

(a) This Agreement may be signed in any number of counterparts (including
facsimile and electronic transmission counterparts), each of which shall be an
original, with the same effect as if the signatures to this Agreement were upon
the same instrument. This Agreement shall become effective when each Party shall
have received a counterpart of this Agreement signed by the other Parties. Until
and unless each Party has received a counterpart of this Agreement signed by the
other Parties, this Agreement shall have no effect and no Party shall have any
right or obligation under this Agreement (whether by virtue of any other oral or
written agreement or other communication).

(b) Except as provided in Article 9, no provision of this Agreement is intended
to confer any rights, benefits, remedies, obligations, or liabilities upon any
Person other than the Parties and their respective successors and permitted
assigns; provided that, notwithstanding any provision to the contrary contained
in this Agreement, the Parties expressly acknowledge and agree that the Debt
Financing Sources are express third party beneficiaries of, and may enforce as
such the provisions of the last proviso in the first sentence of Section 10.4
and Sections 10.6(b) and 10.7(b) of this Agreement.

Section 10.8 Notification of Certain Matters.

Each Party shall give prompt notice to each other Party upon acquiring Knowledge
of Contributor or Knowledge of Acquirer, as the case may be, of (a) the
occurrence or nonoccurrence of any event which such Party has determined after
obtaining knowledge thereof would be reasonably likely to cause any
representation or warranty made by such Party

 

70



--------------------------------------------------------------------------------

contained in this Agreement to be untrue or inaccurate in any material respect
and (b) any failure, or the occurrence of nonoccurrence of any event of which
such Party has determined after obtaining knowledge thereof would be reasonably
likely to cause the failure, by such Party to comply with or satisfy, in any
material respect, any covenant, condition or agreement to be complied with or
satisfied by it hereunder; provided, however, that the delivery of any notice
pursuant to this Section 10.8 shall not limit or otherwise affect the remedies
available to the Parties hereunder.

Section 10.9 Entire Agreement.

This Agreement, the other Transaction Documents and the Confidentiality
Agreement (and all exhibits and schedules hereto and thereto) constitute the
entire agreement among the Parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, among the Parties with respect to the subject matter of this Agreement.

Section 10.10 Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other Governmental Authority to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any Party. Upon such a determination, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner in order that the transactions contemplated by this Agreement be
consummated as originally contemplated to the fullest extent possible.

Section 10.11 Disclosure Schedules.

Contributor has set forth information on the Disclosure Schedules that
correspond to the sections of this Agreement to which each such
Schedule relates. A matter set forth in one section of the Disclosure Schedules
need not be set forth in any other section so long as its relevance to such
other section of the Disclosure Schedules or section of this Agreement is
reasonably apparent. The Parties acknowledge and agree that (a) the Disclosure
Schedules may include certain items and information solely for informational
purposes for the convenience of Acquirer and (b) the disclosure by Contributor
of any matter in the Disclosure Schedules shall not be deemed to constitute an
acknowledgment by Contributor that the matter is required to be disclosed by the
terms of this Agreement or that the matter is material.

Section 10.12 Specific Performance.

The Parties agree that irreparable damage for which monetary damages, even if
available, would not be an adequate remedy, would occur if any provision of this
Agreement were not performed in accordance with the terms of this Agreement
(including failing to take such actions as are required under this Agreement in
order to consummate the transactions contemplated by this Agreement) and that
the Parties shall be entitled to an injunction or injunctions, specific
performance and other equitable relief to prevent breaches (or threatened
breaches) of this

 

71



--------------------------------------------------------------------------------

Agreement and to enforce specifically the performance of the terms and
provisions of this Agreement, this being in addition to any other remedy to
which they are entitled at law or in equity. Any Party seeking an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement shall not be required to provide any
bond or other security in connection with any such order or injunction. If,
prior to the Outside Date, any Party brings any action to enforce specifically
the performance of the terms and provisions of this Agreement by any other
Party, the Outside Date shall automatically be extended by (a) the amount of
time during which such action is pending, plus twenty (20) Business Days, or
(b) such other time period established by the court presiding over such action.

Section 10.13 Waiver of Conflicts; Attorney Client Privilege.

(a) Acquirer waives and will not assert, and Acquirer agrees to cause its
Affiliates (including the Company) to waive and not to assert, any conflict of
interest arising out of or relating to the representation, after the Closing
(the “Post-Closing Representation”), of Contributor or any of its Affiliates or
any present or former shareholder, officer, employee, manager or director of
Contributor or any of its Affiliates (any such Person, a “Designated Person”) in
any matter involving this Agreement or any other agreements or transactions
contemplated hereby, by any legal counsel currently representing Contributor or
any of its Affiliates in connection with this Agreement or any other agreements
or transactions contemplated by this Agreement (the “Current Representation”).

(b) Acquirer waives and will not assert, and Acquirer agrees to cause its
Affiliates (including the Company) to waive and not assert, any attorney client
privilege with respect to any communication between any legal counsel and any
Designated Person occurring during the Current Representation in connection with
any Post-Closing Representation, including in connection with a dispute with
Acquirer or any of its Affiliates, it being the intention of the Parties that
all such rights to such attorney client privilege and to control such attorney
client privilege shall be retained by Contributor; provided that, the foregoing
waiver and acknowledgement of retention shall not extend to any communication
not involving this Agreement or any other agreements or transactions
contemplated thereby, or to communications with any Person other than the
Designated Persons.

Section 10.14 No Presumption Against Drafting Party.

Each Party has fully participated in the negotiation and drafting of this
Agreement. If an ambiguity, question or intent or question of interpretation
arises, this Agreement must be construed as if drafted jointly, and there must
not be any presumption, inference or conclusion drawn against any Party by
virtue of the fact that its Representative has authored this Agreement or any
portion hereof.

Section 10.15 Mediation.

Notwithstanding any other provision of this Agreement, the Parties agree that no
formal dispute resolution procedure with respect to any dispute (including any
claim for indemnification, but excluding the matters covered by Section 2.3)
between the Parties (a

 

72



--------------------------------------------------------------------------------

“Dispute”) may be commenced unless the Parties have fully complied with the
dispute resolution procedures set forth in this Section 10.15. In the event that
a Dispute arises among the Parties and such Dispute cannot be resolved by the
personnel directly involved, such Dispute shall be submitted to non-binding
mediation as set forth hereinbelow. Either Party may commence such mediation
proceeding by providing to the other Party a written request for mediation.
Thereupon, the Parties shall be obligated to engage in mediation. The Parties
shall, in good faith, mutually agree, within ten (10) Business Days after
delivery of the written request, to a Third Party mediator who is available to
begin mediating such Dispute within twenty (20) Business Days after delivery of
the written request. If such Dispute is not resolved within twenty (20) Business
Days after such mediation has begun, either Party may terminate the mediation
proceedings by written notice to the other Party.

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the date first written above.

 

CAIMAN ENERGY, LLC By:   /s/ Jack M. Lafield Name:   Jack M. Lafield Title:  
President and Chief Executive Officer

 

WILLIAMS PARTNERS L.P. By:   Williams Partners GP LLC,   its General Partner

  By:   /s/ Donald R. Chappel   Name:   Donald R. Chappel   Title:   Chief
Financial Officer and Treasurer

[SIGNATURE PAGE TO CONTRIBUTION AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULES TO

CONTRIBUTION AGREEMENT

BETWEEN

CAIMAN ENERGY, LLC

AND

WILLIAMS PARTNERS L.P.

DATED AS OF MARCH 19, 2012



--------------------------------------------------------------------------------

This document and any attachments hereto (these “Disclosure Schedules”) have
been prepared in connection with, and are deemed a part of, that certain
Contribution Agreement, dated as of March 19, 2012 by and between Caiman Energy,
LLC, a Delaware limited liability company (“Contributor”), and Williams Partners
L.P., a Delaware limited partnership (the “Contribution Agreement”). Capitalized
terms used herein and not otherwise defined shall have the respective meanings
ascribed to such terms in the Contribution Agreement. These Disclosure Schedules
are provided in accordance with the terms and subject to the conditions of the
Contribution Agreement and shall constitute a part of the Contribution
Agreement.

The information provided in these Disclosure Schedules is being provided solely
for the purpose of making disclosures under the Contribution Agreement.

Matters reflected in these Disclosure Schedules are not necessarily limited to
matters required by the Contribution Agreement to be reflected herein. Such
additional matters are set forth for information purposes. The inclusion of any
specific item in these Disclosure Schedules is not intended to imply that such
item is or is not material (including whether such item would be reasonably
likely to, individually or in the aggregate, result in a Material Adverse
Effect), and no party shall use the inclusion of any such item in any dispute or
controversy as to whether any obligation, items or matter not included in a
Schedule is or is not material for purposes of the Contribution Agreement. No
disclosure in these Disclosure Schedules relating to any claim, action, lawsuit
or proceeding, shall be construed as an admission of any liability or obligation
of the Contributor to any third Person and no disclosure in these Disclosure
Schedules relating to any possible breach or violation of any Contract, Law or
regulation shall be construed as an admission or indication that any such breach
or violation exists or has actually occurred.

Disclosure of any fact or item in these Disclosure Schedules referenced by a
particular Schedule in the Contribution Agreement need not be set forth in any
other section so long as the relevance of such fact or item to such other
section of the Disclosure Schedules is reasonably apparent on its face.

Headings of sections are inserted for convenience of reference only and shall
not be deemed a part of or to affect the meaning or interpretation of the
Contribution Agreement.



--------------------------------------------------------------------------------

Schedule Index

 

Schedule 1.1(a)    Pre-Approved Capital Expenditures Schedule 1.1(b)   
Scheduled Debt Schedule 2.3    Accounting Methodology Schedule 2.4    Purchase
Price Allocation Schedule 3.3(b)    Consents and Other Actions Schedule 3.3(c)
   Consents and Approvals Schedule 3.6    Absence of Certain Changes Schedule
3.7    Material Liabilities Schedule 3.8(a)    Material Contracts Schedule
3.8(b)    Material Breaches, Terminations and Releases Schedule 3.9   
Litigation Schedule 3.10(a)    Compliance with Laws Schedule 3.10(b)    Permits
Schedule 3.11(a)    Properties and Liens Schedule 3.11(b)    Third Party
Agreements Schedule 3.11(c)    Rights-of-Way Schedule 3.12    Intellectual
Property Schedule 3.13(a)    Environmental Matters Schedule 3.14(b)    Employees
Schedule 3.14(c)    Rights to Terminate Employment Schedule 3.15    Benefit
Plans Schedule 3.16    Taxes Schedule 3.17    Insurance Schedule 3.19   
Sufficiency of Assets Schedule 3.20    Related-Party Transactions Schedule 3.21
   Bank Accounts; Powers of Attorney Schedule 5.1(a)    Conduct and Operations
(General) Schedule 5.1(b)    Conduct and Operations (Specific) Schedule 5.5(i)
   Further Assurances Schedule 5.5(ii)    Further Assurances Schedule 5.7   
Surety Bonds Schedule 5.9    Related-Party Transactions Schedule 7.2(f)   
Consents



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

PRE-APPROVED CAPITAL EXPENDITURES

 

Active AFEs      AFE#    Name 210101    Ft. Beeler Pipeline System 210104    Ft
Beeler PL—Ph 1 Extension 210105    NGL Fractionator 210108    12” SW Marshall
Extension 210109    Condensate Gath. System—Ph 1 210111    Ft Beeler Cryo I
Plant (120) 210114    NGL PIpeline 210115    6” McClain Lateral (TE) 210116   
12” Lateral to Grenadier 210117    24” to DAC/Grenadier 210118    6” Groves
Extension (TE) 210141    24” to TE Wetzel 210150    Ft Beeler Cryo II Plant
(200) 210151    12” Extension to Wetzel Cty. 210152    12” Lucey Extension (TE)
210153    6” Keaton Extension (TE) 210154    6” Hazlett Lat-Bardall N. (AB)
210155    Condensate—Hazlett Lateral 210156    Condensate—Crow Lateral 210157   
Condensate—Ext to Nice-Potts 210159    6” Siburt Well Connect (AB) 210163    6”
Cunningham Lateral 210164    6” Hunter Pethtel 210165    8” Goshorn Ridge 210168
   Kittle 210169    6” Longworth 1H 210170    16” Connor Lateral 210171   
Compression—Flash Gas 210172    12” YoHo Lateral 210175    Ft Beeler Cryo III
Plant (200) 210177    Condensate—Longworth 210178    Condensate—Cunningham
210181    Condensate—Hunter Pethtel 210182    TE—Woodruff #1H 210184    Whipkey
3H (TE)

 

Schedule 1.1(a)

1



--------------------------------------------------------------------------------

Active AFEs      AFE#    Name 210186    16” Ext. to Moundsville Frac. 210188   
Maury: Wetzel Co- Stone Energy 210190    16” Monroe County Extension 210191   
4” Cond Ext to YoHo Tie-In 210193    8” Ethane Line 210194    24” Utica
Extension 210195    Ft Beeler Cryo IV Plant (200) 210196    12” Wetzel County
Loop 210198    Tyler County Ext (Petro-Edge) 210199    Marshall County Upgrades
210200    Ft Beeler Plant Bypass 210201    Corley Expansion 210202   
Moundsville Fractionator II 210203    Victory Expansion 210204    CEM Condensate
Improvements 210205    Automated Pig Launchers 210206    Chesapeake Infield
Gathering 210207    Condensate System Upgrade 210208    Corley Condensate 700011
   Longwall Mitigation Maint. 70001G    Condensate—Corley Coriolis 70001G   
Condensate—Nice Coriolis 70001H    Snyder Slip-Launch/Rec Relo. 70001G   
Rose/Channing Launcher 70001G    Condensate—Hunter Pethel Cor 70001G   
Condensate System Modification 70001H    Slip Repairs 70001I    Crow Equipment
Removal 70001J    McLain Equipment Removal 70001K    Siburt Equipment Removal
70001L    Snyder Equipment Removal

 

Schedule 1.1(a)

2



--------------------------------------------------------------------------------

Modeled Projects (not pursued in Q1)

 

  AFE#    Name Unassigned    CHK Panhandle Unassigned    Stone Condensate 210179
   Unassigned    Chevron Laterals 210192    Unassigned    Rich System
Compression 210167    Unassigned    Pumps Station 210176    210112    210134   
210126    210128    210129    210173    210185    210197    210162    210187   
920001    21050A    Powerline Unassigned    TE Laterals Unassigned    PetroEdge

 

Schedule 1.1(a)

3



--------------------------------------------------------------------------------

Updated Q1 AFE Spending

 

AFE#    Name 210151    12” Extension to Wetzel Cty. 210172    12” YoHo
Lateral—Supplement 210202    Moundsville Fractionator II 210207    Condensate
System Upgrade 210204    CEM Condensate Improvement 210201    Corley Expansion
210208    Corley Condensate 210205    Automated Pig Launchers 210206   
Chesapeake Infield Gathering 210203    Victory Expansion

Designated AFEs (from above)

 

AFE#    Name 210150    Ft Beeler Cryo II Plant (200) 210182    TE—Woodruff #1H
210198    Tyler County Ext (Petro-Edge)

 

Schedule 1.1(a)

4



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

SCHEDULED DEBT

 

1. Revolving credit facility under that certain Credit Agreement among Caiman
Energy, LLC, each lender from time to time party thereto and Bank of America,
N.A. dated March 31, 2011, not amended.

 

2. Master Finance Lease between Zions Credit Corporation dba Amegy Equipment
Funding Group and Caiman Eastern Midstream, LLC dated September 14, 2011,
including that Equipment Schedule dated February 29, 2012 and that Addendum to
Equipment Schedule dated February 29, 2012, as amended by that Addendum to
Master Finance Lease between Zions Credit Corporation dba Amegy Equipment
Funding Group and Caiman Eastern Midstream, LLC dated June 23, 2011, and further
amended by that Lessee’s Option to Purchase Equipment dated February 29, 2012.

 

3. Intercompany Loan Agreement between Caiman Energy, LLC and Caiman Eastern
Midstream, LLC dated December 31, 2011.

 

Schedule 1.1(b)

5



--------------------------------------------------------------------------------

SCHEDULE 2.3

ACCOUNTING METHODOLOGY

The Company will provide the “Estimated Closing Date Balance Sheet”, “Estimated
Net Working Capital”, the “Estimated Pre-Closing Capital Expenditures Amount”
and the “Estimated Purchase Price Adjustment Amount” as specified below.

 

A. Estimated Closing Date Balance Sheet—will contain the following
classifications, derived and supported in such a manner as defined herein, all
of which will be supported by sufficient general ledger detail and supporting
documentation for review and confirmation:

 

  1. Cash & Cash Equivalents—there will be no balances to report as these
elements are maintained by an Affiliate. The Company does not have any bank
accounts.

 

  2. Accounts Receivable (“A/R”)—the following components are maintained in the
Company’s A/R account and will be derived and documented in the following
manner:

 

  a) Revenue—will be based on invoiced (actuals) and uncollected revenues, to
the extent they exist, as well as accrued revenues for the current month of
business. The accrual will be based on the Company’s accrual model results for
the month in which the closing occurs. Principally, the model calculates the
accrual based on forecasted volumes and actual contracted rates/fees for the
month. The amount of the accrual will be proportionally adjusted based on
available scada volumes for the days of flow and projected forward to the
Closing Date.

 

  b) Billing for Aid-In-Construct – are recorded as invoiced to the customer.
The balance in this account will be supported by invoices presented to the
customer and any offsetting receipts.

 

  c) Imbalance—gas and liquid imbalances are calculated and supported by the
Company’s monthly allocation and invoice for each particular system or plant.
Company will use the imbalance from the most recently submitted invoice.

 

  d) Volume Commitment—relates to a minimum flow requirement on a particular
contract. Company will use the value carried on the most recently submitted
invoice.

 

  e) Other—any other receivables will be supported by appropriate documentation.

 

  3. Prepaid Expenses (“Prepaids”)—are characterized as distinguished below.

 

  a) Cash/Surety Bond—balances will be supported by either a cash receipt if
they are cash bonds or some other type of security document whether that be a
Letter of Credit or Bond. Currently the Company only has Cash Bonds outstanding
which are in support of West Virginia permits.

 

Schedule 2.3(a)

6



--------------------------------------------------------------------------------

  b) Vendor Advances—are required by some vendors contracts and are generally
returned or applied to final invoices upon satisfactory project completion.
These advances will be supported by the contract and payment made on behalf of
the Company.

 

  c) Deposits—are required by various vendor / service providers which are
primarily utility deposits for the Company. The balance will be supported by
invoices and/or any receipts reducing such deposits. These balances are fairly
static.

 

  d) Other—any other prepaid expenses will be supported by appropriate
documentation.

 

  4. Property, Plant, and Equipment (“PP&E”)—will be an accumulation of actual
expenditures paid and recorded by the company in addition to the amounts accrued
in 6(a) below.

 

  5. Accounts Payable (“A/P”)—consists of the following types of A/P accounts

 

  a) Trade A/P—the balance will be supported by invoices that have been recorded
in the sub and general ledger of the Company as of three days prior to the
Closing Date.

 

  b) Project Retention A/P—exists when construction contracts provide for a
percentage of invoice to be withheld until satisfactory completion of a project.
The balance in this account will be supported by the contract, an invoice, and a
schedule detailing the amounts withheld for retention.

 

  c) Other A/P—any other accounts payable will be supported by appropriate
documentation.

 

  6. Accrued Payable balances are determined for Capex, Opex, and G&A:

 

  a) Capex Accrual—will include (a) unposted invoices still in the approval
process and (b) Operations personnel’s projections of work performed for which
the Company has not yet received the invoice. The accrual will account for the
activities performed up to the Closing Date.

 

  b) Opex Accrual—will include any worked performed in support of operating and
maintaining the assets, but not yet invoiced and /or recorded in the Company’s
ledger. A large component of the accrual is related to ad valorem tax. The
monthly ad valorem is based on the Company’s capital forecast and will be
reduced proportionately on a straight-line basis should closing occur prior to
the end of the month.

 

  c) G&A Accrual—each month the Company is allocated and charged a prorata share
of the Contributor’s G&A. An accrual will be recorded on the Company’s books for
an amount calculated by multiplying the Contributor’s budgeted G&A expense for
the month of closing times the allocation percentage determined (and supported)
by the Contributor and further reduced proportionately by the number of days of
the month prior to the Closing Date.

 

Schedule 2.3(a)

7



--------------------------------------------------------------------------------

  d) Employee Accrual—will include accruals for employee-related costs to be
paid by the Acquirer, including bonus and paid time off accruals.

 

  7. Long Term Deferred Revenue—is related to a Chevron condensate system
contract whereby the cash received under the contract is accelerated faster than
the amortization period for revenue recognition. The monthly change to Deferred
Revenue is consistent month to month and will readily to be prorated to any
mid-month settlement.

 

  8. Intercompany notes payable—represents the cumulative balance due to the
Company’s parent and other affiliates.

 

  9. Member’s Equity (Deficit)—will represent the cumulative retained earnings
of the Company from its inception including a prorated net income attributable
to the month of the Closing Date.

 

B. Estimated Net Working Capital—is calculated by adding the Current Assets
(items A.1, A.2 and A.3 above) and subtracting the sum of (i) Current
Liabilities (items A.5 and A.6, above) and (ii) Long Term Deferred Revenue A.7.
To the extent that any of the Net Working Capital items are settled or paid
directly to a vendor or customer (i.e. replacement of a cash or surety bond),
those amounts will be excluded from consideration in the Estimate Net Working
Capital. For purposes of clarity, Estimated Net Working Capital does not include
any indebtedness accounts. See attached example calculation.

 

C. Estimated Pre-Closing Capital Expenditures Amount—this amount represents the
amount of cost incurred on the Company’s capital projects between January 1,
2012 and the Closing Date for Pre-Approved Capital Expenditures less the sum of
(i) Aid In Construction receipts from January 1, 2012 through the date of the
Estimated Closing Date Balance Sheet and (ii) Aid in Construction Receivables on
the Closing Date Balance Sheet. These costs will be exclusive of any Capitalized
Interest charged to the Company. The amount will be derived as follows:

 

  1. The sum of all Pre-Approved Capital Expenditures recorded in the general
ledger of the Company, including amounts accrued in 6(a) above, with a date
incurred of January 1, 2012 or later. This total will represent invoices or
journal entries paid, accrued or otherwise recorded to the asset accounts of the
Company during this timeframe.

 

  2. Less (a) the sum of any asset sales from January 1, 2012 through the date
of Estimated Closing Date Balance Sheet, (b) the sum of any PP&E material
transfers outside of the company from January 1, 2012 through the date of the
Estimated Closing Date Balance Sheet (c) the sum of Aid In Construction receipts
from January 1, 2012 through the date of the Estimated Closing Date Balance
Sheet and (d) Aid In Construction on the Closing Date Balance Sheet.

 

Schedule 2.3(a)

8



--------------------------------------------------------------------------------

D. Estimated Purchase Price Adjustment—is the amount equal to the following;

 

  1. The amount of the Estimated Net Working Capital defined in B above, less

 

  2. The Target Net Working Capital, plus

 

  3. The amount of the Estimated Pre-Closing Capital Expenditures Amount derived
in C above, less

 

  4. The Target Pre-Closing Capital Expenditures Amount, less

 

  5. The Estimated Indebtedness Amount.

 

Schedule 2.3(a)

9



--------------------------------------------------------------------------------

Example for Schedule 2.3—Accounting Methodology

As clarification to the application of the methodology described in Schedule
2.3, the following is a calculation of estimated net working capital based on
the audited December 31, 2011 balance sheet.

Estimated Net Working Capital

 

Based on December 31, 2011 balances:

  

Cash and cash equivalents

   $ 0   

Accounts receivable

     4,375,007   

Prepaid expenses

     15,000   

Deposits and other assets

     256,392   

Vendor advances

     1,686,041      

 

 

 

Total current assets

   $ 6,332,440      

 

 

 

Accounts Payable

   $ (10,606,825 ) 

Accrued and other liabilities

     (48,911,012 ) 

Employee accruals

     (0 ) 

Other Current Liabilities

     0   

Total current liabilities

   $ (59,517,837 )    

 

 

 

Current Assets—Current Liabilities

   $ (53,185,397 )    

 

 

 

Long Term Deferred Revenue

   $ (683,287 ) 

Estimated Net Working Capital

   $ (53,868,684 ) 

 

Schedule 2.3(a)

10



--------------------------------------------------------------------------------

SCHEDULE 2.4

PURCHASE PRICE ALLOCATION

The Final Purchase Price, liabilities of the Company, and any other items
constituting consideration for applicable income Tax purposes shall be allocated
among the assets of the Company in a manner consistent with the following:

Assets included in the determination of Net Working Capital shall be allocated
an amount equal to the amount of such items as reflected in the Final Working
Capital.

Property, plant and equipment and other tangible assets (other than assets
included in the determination of Net Working Capital) shall be allocated an
amount no greater than the historic cost of such assets.

Any remaining purchase price shall be allocated to goodwill and other intangible
assets.

 

Schedule 2.4

11



--------------------------------------------------------------------------------

SCHEDULE 3.3(b)

CONSENT AND OTHER ACTIONS

Part I

The following contracts require consent or notice before a change of control of
Caiman Eastern Midstream, LLC.

 

1. Master Compression Services Agreement between EXLP Operating LLC and Caiman
Energy, LLC dated December 1, 2009.

 

2. Master Finance Lease between Zions Credit Corporation dba Amegy Equipment
Funding Group and Caiman Eastern Midstream, LLC dated September 14, 2011,
including that Equipment Schedule dated February 29, 2012 and that Addendum to
Equipment Schedule dated February 29, 2012, as amended by that Addendum to
Master Finance Lease between Zions Credit Corporation dba Amegy Equipment
Funding Group and Caiman Eastern Midstream, LLC dated June 23, 2011, and further
amended by that Lessee’s Option to Purchase Equipment dated February 29, 2012.

 

3. Tank Lease Agreement between Total Energy Corp. and Caiman Holdings, LLC
dated April 2011, not amended. Caiman Holdings, LLC assigned its interest to
Caiman Eastern Midstream, LLC by that Assignment dated April 1, 2011.

 

4. Environmental Covenant among Olin Corporation, Honeywell International, Inc.
and Caiman Eastern Midstream, LLC dated August 15, 2011.

 

5. Purchase and Sale Agreement among CNX Gas Company LLC, CNX Land Resources
Inc., Caiman Energy, LLC and Caiman Eastern Midstream, LLC dated October 24,
2011, as amended by that Amendment No. 1 to Purchase and Sale Agreement by and
among CNX Gas Company LLC and CNX Land Resources Inc., as the Consol Entities,
and Caiman Energy, LLC and Caiman Eastern Midstream, LLC as the Caiman Entities
dated February 15, 2012.

Part II

The following contracts are expected to be assigned from Caiman Energy, LLC to
Caiman Eastern Midstream, LLC prior to Closing and such assignment requires
consent.

 

1. Gas Compression Master Service Agreement between USA Compression and Caiman
Energy, LLC dated July 26, 2010. (Schedules have been updated and/or amended for
each compressor leased, but no amendment to the base MSA.)

 

2. Master Compression Services Agreement between EXLP Operating LLC and Caiman
Energy, LLC dated December 1, 2009, not amended.

 

3. Operational Balancing Agreement between Texas Eastern Transmission, LP and
Caiman Energy, LLC dated February 1, 2010, not amended.

 

Schedule 3.3(b)

12



--------------------------------------------------------------------------------

4. Equipment Lease Agreement between Kinder Morgan Treating LP and Caiman
Energy, LLC dated April 15, 2010, as amended by that Amendment No. 1 to
Equipment Lease Agreement between Kinder Morgan Treating LP and Caiman Energy,
LLC dated July 2010 and further amended by that Amendment No. 2 to Equipment
Lease Agreement between Kinder Morgan Treating LP and Caiman Energy, LLC dated
June 27, 2011.

 

5. Equipment Lease Agreement between Kinder Morgan Treating LP and Caiman
Energy, LLC dated November 3, 2009, not amended.

 

6. Marketing Services Agreement between Inergy Propane LLC and Caiman Energy,
LLC dated January 1, 2011, as amended by that Letter Agreement between Inergy
Propane LLC and Caiman Energy, LLC dated July 14, 2011.

 

7. Plant Equipment Contract for a 200 MM Cryogenic Plant (Plant III) between
Caiman Energy, LLC and Thomas Russell, LLC d/b/a Thomas Russell Co. dated
May 31, 2011, not amended.

 

8. Plant Equipment Contract for a 200 MM Cryogenic Plant with 4500 HP
Refrigeration System (Plant IV) between Caiman Energy, LLC and Thomas Russell,
LLC d/b/a Thomas Russell Co. dated October 1, 2011, not amended.

 

Schedule 3.3(b)

13



--------------------------------------------------------------------------------

SCHEDULE 3.3(c)

CONSENTS AND APPROVALS

None.

 

Schedule 3.3(c)

14



--------------------------------------------------------------------------------

SCHEDULE 3.6

ABSENCE OF CERTAIN CHANGES

 

(viii) sold, transferred or disposed of any material assets, except in the
ordinary course of business consistent with past practice:

 

1. By that Purchase and Sale Agreement between Caiman Eastern Midstream, LLC and
Wheeling Power Company dated February 21, 2012, Caiman Eastern Midstream, LLC
sold substantially all of the assets relating to a 138kV electric transmission
line in Marshall County, West Virginia.

 

2. By that Bill of Sale between Caiman Eastern Midstream, LLC and Caiman Energy,
LLC, as Seller, and Zions Credit Corporation dba Amegy Equipment Finance, as
Buyer, dated February 29, 2012, Seller sold to Buyer two Toshiba Medium Voltage
T300Mvi Adjustable Speed Drives and related equipment in a sale/leaseback
transaction.

 

Schedule 3.6

15



--------------------------------------------------------------------------------

SCHEDULE 3.7

MATERIAL LIABILITIES

None.

 

Schedule 3.7

16



--------------------------------------------------------------------------------

SCHEDULE 3.8(a)

MATERIAL CONTRACTS

 

(i) Contracts with customers pursuant to which the Company gathers, processes,
treats, fractionates, transports, stores, sells or purchases oil, natural gas,
condensate or natural gas liquids or other liquid or gaseous hydrocarbons or the
products therefrom, or provides services related thereto (including any
operation, operation servicing or maintenance Contract), other than, in each
case, any such Contracts described in Section 3.8(a)(viii):

 

1. Gas Gathering Agreement among Caiman Eastern Midstream, LLC, AB Resources
LLC, Chief Exploration & Development LLC, Radler 2000 Limited Partnership and
Enerplus Resources (USA) Corporation dated October 25, 2009, as amended by that
Amendment No. 1 to Gas Gathering Agreement among Caiman Eastern Midstream, LLC,
AB Resources LLC, Chief Exploration & Development LLC, Radler 2000 Limited
Partnership and Enerplus Resources (USA) Corporation dated December 18, 2009;
Amendment No. 2 to Gas Gathering Agreement among Caiman Eastern Midstream, LLC,
AB Resources LLC, Chief Exploration & Development LLC, Radler 2000 Limited
Partnership and Enerplus Resources (USA) Corporation dated March 25, 2010;
Amendment No. 3 to Gas Gathering Agreement among Caiman Eastern Midstream, LLC,
AB Resources LLC, Chief Exploration & Development LLC, Radler 2000 Limited
Partnership and Enerplus Resources (USA) Corporation dated March 31, 2010;
Amendment No. 4 to Gas Gathering Agreement among Caiman Eastern Midstream, LLC,
AB Resources LLC, Chief Exploration & Development LLC, Radler 2000 Limited
Partnership and Enerplus Resources (USA) Corporation dated May 31, 2010;
Amendment No. 5 to Gas Gathering Agreement among Caiman Eastern Midstream, LLC,
AB Resources LLC, Chief Exploration & Development LLC, Radler 2000 Limited
Partnership and Enerplus Resources (USA) Corporation dated June 5, 2010. AB
Resources LLC assigned its interest to Chevron U.S.A. Inc. by that Conveyance
dated August 5, 2011. Chief Exploration & Development LLC, Radler 2000 Limited
Partnership and Enerplus Resources (USA) Corporation assigned their interests to
Chevron U.S.A. Inc. by that Assignment and Bill of Sale dated June 28, 2011.

 

2. Letter Agreement for Interim Vapor Recovery Compression between Caiman
Eastern Midstream, LLC and AB Resources LLC dated April 11, 2011. AB Resources
LLC assigned its interest to Chevron U.S.A. Inc. by that Conveyance dated
August 5, 2011, not amended.

 

3. Gas Processing Agreement between Caiman Eastern Midstream, LLC and AB
Resources LLC dated December 7, 2009. AB Resources LLC assigned its interest to
Chevron U.S.A. Inc. by that Conveyance dated August 5, 2011, not amended.

 

4. Gas Gathering Agreement between Caiman Eastern Midstream, LLC and Trans
Energy Inc. dated November 20, 2009, as amended by that Amendment No. 1 to Gas
Gathering Agreement between Caiman Eastern Midstream, LLC and Trans Energy Inc.
dated August 22, 2011. Republic Energy Operating, LLC ratified the Gas Gathering
Agreement by that Ratification Agreement between Caiman Eastern Midstream, LLC
and Republic Energy Operating, LLC dated December 14, 2011.

 

Schedule 3.8(a)

17



--------------------------------------------------------------------------------

5. Gas Gathering Agreement among Caiman Eastern Midstream, LLC, Republic Energy
Operating, LLC and Trans Energy Inc. dated February 18, 2010, as amended by that
Agency Agreement between Trans Energy, Inc. and SEI Energy, LLC dated August 29,
2011.

 

6. Gas Processing Agreement among Caiman Eastern Midstream, LLC, Republic Energy
Operating, LLC and Trans Energy Inc. dated February 18, 2010, as amended by that
Agency Agreement between Trans Energy, Inc. and SEI Energy, LLC dated August 29,
2011.

 

7. Produced Liquids Gathering Agreement among Caiman Eastern Midstream, LLC, AB
Resources LLC, Chief Exploration & Development LLC, Radler 2000 Limited
Partnership and Enerplus Resources (USA) Corporation dated March 25, 2010. AB
Resources LLC assigned its interest to Chevron U.S.A. Inc. by that Conveyance
dated August 5, 2011, not amended. Chief Exploration & Development LLC, Radler
2000 Limited Partnership and Enerplus Resources (USA) Corporation assigned their
interests to Chevron U.S.A. Inc. by that Assignment and Bill of Sale dated
June 28, 2011.

 

8. Gas Gathering and Processing Agreement among Caiman Eastern Midstream, LLC,
Drilling Appalachian Corp. and Grenadier Energy Partners, LLC dated
September 29, 2010, as amended by that Amendment No. 1 to Gas Gathering and
Processing Agreement among Caiman Eastern Midstream, LLC and Grenadier Energy
Partners, LLC dated October 12, 2011. Drilling Appalachian Corp. and Grenadier
Energy Partners, LLC assigned a partial interest to Sequent Energy Management,
L.P. by that Partial Assignment among Drilling Appalachian Corp., Grenadier
Energy Partners, LLC, Sequent Energy Management, L.P. and Caiman Eastern
Midstream, LLC dated August 11, 2011.

 

9. Gas Processing Agreement between Caiman Eastern Midstream, LLC and SEI
Energy, LLC dated December 3, 2010, not amended.

 

10. Gas Gathering Agreement between Caiman Eastern Midstream, LLC and SEI
Energy, LLC dated December 3, 2010, as amended by that Amendment No. 1 to Gas
Gathering Agreement between Caiman Eastern Midstream, LLC and SEI Energy, LLC
dated April 26, 2011.

 

11. Condensate Gathering Agreement between Caiman Eastern Midstream, LLC and SEI
Energy, LLC dated December 3, 2010, not amended.

 

12. Gas Processing Agreement between Caiman Eastern Midstream, LLC and Statoil
Natural Gas LLC dated February 25, 2011, not amended.

 

13. Interim Gathering Agreement for the Victory Field between Caiman Eastern
Midstream, LLC and Statoil Natural Gas LLC dated August 11, 2011, not amended.

 

Schedule 3.8(a)

18



--------------------------------------------------------------------------------

14. Gas Gathering and Processing Agreement between Caiman Eastern Midstream, LLC
and Stone Energy Corporation dated January 7, 2011, not amended.

 

15. Condensate Gathering Agreement between Caiman Eastern Midstream, LLC and
Stone Energy Corporation dated April 7, 2011, as amended by that Amendment No. 1
to Condensate Gathering Agreement between Caiman Eastern Midstream, LLC and
Stone Energy Corporation dated June 2, 2011.

 

16. Gas Processing Agreement between Caiman Eastern Midstream, LLC and
Chesapeake Energy Marketing, Inc. dated January 18, 2011, not amended.

 

17. Ethane Sale Agreement between Caiman Eastern Midstream, LLC and NOVA
Chemicals Corporation dated August 19, 2011, not amended. NOVA Chemicals
Corporation issued that Notice to Proceed dated February 27, 2012.

 

18. Interim Gathering Agreement for the Victory Field between Caiman Eastern
Midstream, LLC and Chesapeake Energy Marketing, Inc. dated August 30, 2011, not
amended.

 

19. Gas Gathering and Processing Agreement between Caiman Eastern Midstream, LLC
and PetroEdge Energy LLC dated September 19, 2011, not amended.

 

20. Gas Gathering and Processing Agreement between Caiman Eastern Midstream, LLC
and Protégé Energy II LLC dated September 30, 2011, not amended.

 

21. Base Contract for Sale and Purchase of Natural Gas between Sequent Energy
Management, L.P. and Caiman Eastern Midstream, LLC dated June 1, 2011, not
amended.

 

22. Reimbursement, Construction, Ownership and Operation Agreement
(73656) between Texas Eastern Transmission, LP and Caiman Energy, LLC dated
August 17, 2009, as amended by that Amendment to Reimbursement, Construction,
Ownership and Operation Agreement between Texas Eastern Transmission, LP and
Caiman Energy, LLC for Texas Eastern – M&R Marshall County, West Virginia dated
July 20, 2010 and further amended by that Second Amendment to Reimbursement,
Construction, Ownership and Operation Agreement between Texas Eastern
Transmission, LP and Caiman Energy, LLC for Texas Eastern – M&R Marshall County,
West Virginia dated November 29, 2011. Caiman Energy, LLC assigned its interest
to Caiman Eastern Midstream, LLC by that Corrected Assignment dated March 1,
2012.

 

23. Meter Interconnect Letter Agreement (640611) between NiSource Midstream
Services, LLC and Caiman Eastern Midstream, LLC dated September 7, 2010.

 

24. Meter Interconnect Letter Agreement (642584) between NiSource Midstream
Services, LLC and Caiman Eastern Midstream, LLC dated April 13, 2011.

 

25. Pipeline Interconnection Agreement between MarkWest Liberty Midstream &
Resources, L.L.C. and Caiman Eastern Midstream, LLC dated April 29, 2011, not
amended.

 

Schedule 3.8(a)

19



--------------------------------------------------------------------------------

26. Tap Agreement between Dominion Transmission, Inc. and Trans Energy, Inc.
dated April 11, 2007, not amended. Trans Energy, Inc. assigned its interest to
Caiman Eastern Midstream, LLC by that Assignment and Bill of Sale between Trans
Energy, Inc. and Caiman Eastern Midstream, LLC dated November 20, 2009. Trans
Energy, Inc. and Tyler Construction Company, Inc., a wholly owned subsidiary of
Trans Energy, Inc., assigned their interests to Caiman Eastern Midstream, LLC by
that Assignment and Bill of Sale dated March 7, 2012.

 

27. Operational Balancing Agreement between Texas Eastern Transmission, LP and
Caiman Energy, LLC dated February 1, 2010, not amended.

 

28. Electronic Measurement Balancing Agreement between Dominion Transmission,
Inc. and Trans Energy, Inc. dated August 14, 2007, not amended. Trans Energy,
Inc. assigned its interest to Caiman Eastern Midstream, LLC by that Assignment
and Bill of Sale between Trans Energy, Inc. and Caiman Eastern Midstream, LLC
dated November 20, 2009. Trans Energy, Inc. and Tyler Construction Company,
Inc., a wholly owned subsidiary of Trans Energy, Inc., assigned their interests
to Caiman Eastern Midstream, LLC by that Assignment and Bill of Sale dated
March 7, 2012.

 

29. Marketing Services Agreement between Inergy Propane LLC and Caiman Energy,
LLC dated January 1, 2011, as amended by that Letter Agreement between Inergy
Propane LLC and Caiman Energy, LLC dated July 14, 2011.

 

30. Operating Services Agreement between Grenadier Energy Partners, LLC and
Caiman Eastern Midstream, LLC dated August 15, 2011, not amended.

 

(ii) Contracts in effect as of the date of the Agreement for the construction of
gathering or other pipeline systems or processing, fractionation or storage
facilities other than any such Contracts requiring aggregate payments of less
than $1,000,000 or which are terminable by the Company on 60 days’ notice or
less without payment by the Company of any material penalty:

 

31. Fee Plant Equipment Contract for a Thomas Russell Company Standard 120
MMSCFD Cryogenic Plant (Plant I) between Caiman Eastern Midstream, LLC and
Thomas Russell, LLC d/b/a Thomas Russell Co. dated September 9, 2008. Thomas
Russell, LLC assigned its interest to Chesapeake Midstream Operating, L.L.C. by
that Assignment and Assumption Agreement among Thomas Russell, LLC d/b/a Thomas
Russell Co., Caiman Eastern Midstream, LLC and Chesapeake Midstream Operating,
L.L.C. dated April 2010, not amended.

 

32. Letter Agreement regarding Thomas Russell 120 MMSCFD Cryogenic Plant (Plant
I) between Chesapeake Midstream Operating, L.L.C. and Caiman Eastern Midstream,
LLC dated April 28, 2010, not amended.

 

33. Plant Equipment Contract for a 200 MM Cryogenic Plant (Plant II) between
Wilson Midstream Services, LLC and Thomas Russell, LLC d/b/a Thomas Russell Co.
dated September 1, 2010, not amended. Wilson Midstream Services, LLC assigned
its interest to Caiman Eastern Midstream, LLC by that Assignment and Assumption
Agreement among Thomas Russell, LLC d/b/a Thomas Russell Co., Wilson Midstream
Services, LLC and Caiman Eastern Midstream, LLC dated November 30, 2010, not
amended.

 

Schedule 3.8(a)

20



--------------------------------------------------------------------------------

34. Letter Agreement regarding Thomas Russell 200 MM Cryogenic Plant (Plant II)
between Wilson Midstream Services, LLC and Caiman Eastern Midstream, LLC dated
October 19, 2010, not amended.

 

35. Contract Agreement between Caiman Eastern Midstream, LLC and Chapman
Corporation for Fort Beeler Cryogenic Plant Phase II (Plant II) dated
September 21, 2011, not amended.

 

36. Letter Agreement regarding 200 MM Cryogenic Plant (Plant III) between Caiman
Energy, LLC and Thomas Russell, LLC d/b/a Thomas Russell Co. dated May 6, 2011,
not amended.

 

37. Plant Equipment Contract for a 200 MM Cryogenic Plant (Plant III) between
Caiman Energy, LLC and Thomas Russell, LLC d/b/a Thomas Russell Co. dated
May 31, 2011, not amended.

 

38. Plant Equipment Contract for a 200 MM Cryogenic Plant with 4500 HP
Refrigeration System (Plant IV) between Caiman Energy, LLC and Thomas Russell,
LLC d/b/a Thomas Russell Co. dated October 1, 2011, not amended.

 

(iii) Contracts (A) for the purchase or sale of any asset, equipment, supplies,
goods or property or provision of any service or (B) that grant a right or
option to purchase or sell any asset or property or receive services other than,
in each case, (x) any such Contracts requiring aggregate payments of less than
$1,000,000 or (y) any such Contracts described in Section 3.8(a)(i) or
Section 3.8(a)(ii):

 

39. Service Agreement Applicable to Transportation of Natural Gas between Hope
Gas, Inc. dba Dominion Hope, and Caiman Eastern Midstream, LLC dated
November 15, 2011, not amended.

 

40. Purchase and Sale Agreement among CNX Gas Company LLC, CNX Land Resources
Inc., Caiman Energy, LLC and Caiman Eastern Midstream, LLC dated October 24,
2011, as amended by that Amendment No. 1 to Purchase and Sale Agreement by and
among CNX Gas Company LLC and CNX Land Resources Inc., as the Consol Entities,
and Caiman Energy, LLC and Caiman Eastern Midstream, LLC as the Caiman Entities
dated February 15, 2012.

 

41. Purchase Agreement between Olin Corporation and Caiman Energy, LLC dated
May 9, 2011, as amended by that Amendment to Purchase Agreement between Olin
Corporation and Caiman Energy, LLC dated May 19, 2011 and further amended by
that Second Amendment to Purchase Agreement between Olin Corporation and Caiman
Energy, LLC dated August 5, 2011.

 

42. Purchase and Sale Agreement between Caiman Eastern Midstream, LLC and
Wheeling Power Company dated February 21, 2012, not amended.

 

Schedule 3.8(a)

21



--------------------------------------------------------------------------------

43. Gas Compression Master Service Agreement between USA Compression and Caiman
Energy, LLC dated July 26, 2010. (Schedules have been updated and/or amended for
each compressor leased, but no amendment to the base MSA.)

 

44. Compression Agreement between Dominion Transmission, Inc. and Trans Energy,
Inc. dated August 14, 2007, not amended. Trans Energy, Inc. and Tyler
Construction Company, Inc., a wholly owned subsidiary of Trans Energy, Inc.,
assigned their interests to Caiman Eastern Midstream, LLC by that Assignment and
Bill of Sale dated March 7, 2012.

 

45. Master Compression Services Agreement between EXLP Operating LLC and Caiman
Energy, LLC dated December 1, 2009, not amended.

 

46. Surplus Equipment Sales Agreement between Bexar Energy Holdings, Inc. and
Caiman Eastern Midstream, LLC dated November 16, 2010, not amended.

 

47. Asset Purchase and Sale Agreement between Trans Energy, Inc. and Caiman
Eastern Midstream, LLC dated November 20, 2009, not amended.

 

48. Bill of Sale between Caiman Eastern Midstream, LLC and Caiman Energy, LLC,
as Seller, and Zions Credit Corporation dba Amegy Equipment Finance, as Buyer,
dated February 29, 2012, not amended.

 

49. Measurement Operating Agreement between Dominion Transmission, Inc. and
Trans Energy, Inc. dated August 14, 2007, not amended. Trans Energy, Inc. and
Tyler Construction Company, Inc., a wholly owned subsidiary of Trans Energy,
Inc., assigned their interests to Caiman Eastern Midstream, LLC by that
Assignment and Bill of Sale dated March 7, 2012.

 

50. Operation and Maintenance Agreement between Dominion Transmission, Inc. and
Trans Energy, Inc. dated January 25, 2008, not amended. Trans Energy, Inc. and
Tyler Construction Company, Inc., a wholly owned subsidiary of Trans Energy,
Inc., assigned their interests to Caiman Eastern Midstream, LLC by that
Assignment and Bill of Sale dated March 7, 2012.

 

51. Option to Purchase Agreement between Barbara Pearl Francis and Caiman
Eastern Midstream, LLC dated March 1, 2012, not amended.

 

52. Option to Purchase Agreement between Barbara Pearl Francis and Caiman
Eastern Midstream, LLC dated March 15, 2012, not amended.

 

(iv) Contracts providing for the lease of any item or items of personal or real
property with annual rental expense under such lease in excess of $50,000 other
than any such Contracts which are terminable by the Company on 60 days’ notice
or less without payment by the Company of any material penalty:

 

53.

Master Finance Lease between Zions Credit Corporation dba Amegy Equipment
Funding Group and Caiman Eastern Midstream, LLC dated September 14, 2011,
including that

 

Schedule 3.8(a)

22



--------------------------------------------------------------------------------

  Equipment Schedule dated February 29, 2012 and that Addendum to Equipment
Schedule dated February 29, 2012, as amended by that Addendum to Master Finance
Lease between Zions Credit Corporation dba Amegy Equipment Funding Group and
Caiman Eastern Midstream, LLC dated June 23, 2011, and further amended by that
Lessee’s Option to Purchase Equipment dated February 29, 2012.

 

54. Tank Lease Agreement between Total Energy Corp. and Caiman Holdings, LLC
dated April 2011, not amended. Caiman Holdings, LLC assigned its interest to
Caiman Eastern Midstream, LLC by that Assignment dated April 1, 2011.

 

55. Lease Agreement between Precision Filtration Products and Caiman Energy, LLC
dated January 20, 2012, not amended. Caiman Energy, LLC assigned its interest to
Caiman Eastern Midstream, LLC by that Assignment dated March 1, 2012.

 

56. Surface Agreement between Thomas E. Allen and Ronald E. Allen and Caiman
Eastern Midstream, LLC dated December 10, 2009, as amended by that Amendment and
Memorandum of Surface Agreement between Thomas E. Allen and Ronald E. Allen and
Caiman Eastern Midstream, LLC dated May 30, 2011.

 

(v) Contracts under which the Company has created, incurred, assumed or
guaranteed any outstanding Indebtedness:

 

57. Revolving credit facility under that certain Credit Agreement among Caiman
Energy, LLC, each lender from time to time party thereto and Bank of America,
N.A. dated March 31, 2011, not amended.

 

58. Master Finance Lease between Zions Credit Corporation dba Amegy Equipment
Funding Group and Caiman Eastern Midstream, LLC dated September 14, 2011,
including that Equipment Schedule dated February 29, 2012 and that Addendum to
Equipment Schedule dated February 29, 2012, as amended by that Addendum to
Master Finance Lease between Zions Credit Corporation dba Amegy Equipment
Funding Group and Caiman Eastern Midstream, LLC dated June 23, 2011, and further
amended by that Lessee’s Option to Purchase Equipment dated February 29, 2012.

 

59. Intercompany Loan Agreement between Caiman Energy, LLC and Caiman Eastern
Midstream, LLC dated December 31, 2011.

 

(vi) Contracts between (A) the Company, on the one hand, and any current or
former employee, officer, manager, member or Affiliate of the Company, on the
other hand, (B) the Company and any Employee, or (C) the Company and Contributor
or any of its Affiliates with respect to any Employee:

 

60. Intercompany Loan Agreement between Caiman Energy, LLC and Caiman Eastern
Midstream, LLC dated December 31, 2011.

 

(vii) collective bargaining Contracts:

None.

 

Schedule 3.8(a)

23



--------------------------------------------------------------------------------

(viii) any outstanding futures, swap, collar, put, call, floor, cap, option,
hedging, forward sale or other derivative Contracts involving natural gas or
other commodity sales or trading:

 

None.

 

(ix) Contracts that (A) purport to limit in any respect the freedom of the
Company to compete in any line of business or in any geographic area or not to
solicit or hire any person with respect to employment or (B) that purport to
limit in any respect the freedom of any other Person to compete with the Company
in any line of business or in any geographical area or not to solicit or hire
any person with respect to employment:

 

None.

 

(x) partnership, joint venture, strategic alliance or limited liability company
agreements:

 

61. Company Agreement of Caiman Eastern Midstream, LLC dated August 31, 2011, as
amended by that Amendment No. 1 to the Company Agreement of Caiman Eastern
Midstream, LLC dated February 25, 2011.

 

(xi) except as contemplated by clauses (i) and (ii) above, any sales,
distribution or other similar agreement providing for the sale by any of the
Company of materials, supplies, goods, services, equipment or other assets that
provides for annual payments to the Company of $1,000,000 or more:

 

None.

 

(xii) Contracts relating to the acquisition (by merger, purchase of stock or
assets or otherwise) by the Company of any operating business or material assets
or Equity Interests of any other Person:

 

None.

 

(xiii) any Contract with a term of two years or more and requiring aggregate
payments by or to the Company in excess of $1,000,000 or, in any event, any
Contract with a term of three years or more, other than any such Contracts which
are terminable by the Company on 60 days’ notice or less without payment by the
Company of any material penalty:

 

62. Private Sidetrack Agreement between CSX Transportation, Inc. and Caiman
Eastern Midstream, LLC dated March 2, 2012, not amended.

 

(xiv) any Contract under which the Company has made advances or loans to any
other Person:

None.

 

Schedule 3.8(a)

24



--------------------------------------------------------------------------------

(xv) any material management Contract or any material Contract with independent
contractors or consultants (or similar arrangements) that are not cancelable
without penalty or further payment and on not more than 30 days’ notice:

 

None.

 

(xvi) any other Contract not described in the foregoing clauses (i) through
(xv) pursuant to which the Company has future liability in excess of $1,000,000
for any year or $3,000,000 in the aggregate and that cannot be terminated by the
Company on not more than 90 days’ notice or with payment by the Company of a
penalty not in excess of $50,000:

None.

 

Schedule 3.8(a)

25



--------------------------------------------------------------------------------

SCHEDULE 3.8(b)

MATERIAL BREACHES, TERMINATIONS AND RELEASES

None.

 

Schedule 3.8(b)

26



--------------------------------------------------------------------------------

SCHEDULE 3.9

LITIGATION

 

1. Blue Group Resources, Inc., Plaintiff, v. Caiman Energy, LLC, Caiman Eastern
Midstream, LLC and Caiman Ohio Midstream, LLC, Defendants, Case No. 2:11-CV-648,
In the United States District Court for the Southern District of Ohio Eastern
Division.

 

2. Caiman Eastern Midstream, LLC v. Darren S. Whipkey, et al., Case
No. 5:11-CV-136-FPS, In the United States District Court for the Northern
District of West Virginia.

 

3. Caiman Eastern Midstream, LLC v. Dale E. Hall, et al., Case
No. 5:11-CV-136-FPS, In the United States District Court for the Northern
District of West Virginia.

 

4. Kittle Hauling & Supply Co., Inc., Plaintiff, v. L.A. Pipeline Construction
Co. Inc. and Caiman Eastern Midstream, LLC, Defendants, Civil Action
No. 11-C-204K, In the Circuit Court of Marshall County, West Virginia.

 

5. Glass Bagging Enterprises, Inc., Plaintiff, v. L.A. Pipeline Construction Co.
Inc. and Caiman Eastern Midstream, LLC, Defendants, Civil Action No. 11-C-70, In
the Circuit Court of Marshall County, West Virginia.

 

6. L.A. Pipeline Construction Co. Inc., Plaintiff, v. and Caiman Energy, LLC, et
al., Defendants, Civil Action No. 11-C-24, In the Circuit Court of Marshall
County, West Virginia.

 

7. In the Matter of Caiman Energy, LLC, EPA Docket No.
CWA-03-2011-0137DW, May 23, 2011 Order for Compliance.

 

8. In the Matter of Caiman Energy, LLC, EPA Docket No.
CWA-03-2011-0300DW, September 28, 2011 Order for Compliance.

 

9. West Virginia Department of Environmental Protection December 12, 2011
Consent Order, Order No. 7467.

 

Schedule 3.9

27



--------------------------------------------------------------------------------

SCHEDULE 3.10(a)

COMPLIANCE WITH LAWS

None.

 

Schedule 3.10(a)

28



--------------------------------------------------------------------------------

SCHEDULE 3.10(b)

PERMITS

None.

 

Schedule 3.10(b)

29



--------------------------------------------------------------------------------

SCHEDULE 3.11(a)

PROPERTIES AND LIENS

A. Real Property Owned in Fee

 

PID

   DATE OF
DEED   

GRANTOR

   ACRES    DISTRICT    COUNTY    STATE    DEED BOOK
AND PAGE

15-17-26

   10-Jun-11    Curtis H. Allen, et ux    2.000    Webster    Marshall    WV   
735/167

15-17-26

   14-Dec-11    Curtis H. Allen, et ux    1.580    Webster    Marshall    WV   
753/132

15-17-26

   14-Dec-11    Curtis H. Allen, et ux    2.000    Webster    Marshall    WV   
753/128

15-17-26.1

   20-Jun-11    Olid W. Groves    3.267    Webster    Marshall    WV    735/393

15-17-27

   7-Apr-11    Robert J. Groves, et ux    7.950    Webster    Marshall      
729/64    24-Aug-11    Corrective Deed                743/586

15-17-27.1

   7-Apr-11    Robert J. Groves, et ux    7.950    Webster    Marshall    WV   
729/64    24-Aug-11    Corrective Deed                743/586

4-1-2

   15-Aug-11    Olin Corporation    146.076    Clay    Marshall    WV    743/385

4-1-15

   14-Nov-11    Jeanne Busack    1.190    Clay    Marshall    WV    749/578   
      1.217            

4-22-33.3

   11-Aug-11    Timothy Scott Bates, et ux    3.800    Grant    Wetzel    WV   
427/816

15-60133.000

      The Commission of    4.027    Mead    Belmont    OH         

Belmont County

   0.402            

B. Liens

None.

 

Schedule 3.11(a)



--------------------------------------------------------------------------------

SCHEDULE 3.11(b)

THIRD PARTY AGREEMENTS

None.

 

Schedule 3.11(b)

31



--------------------------------------------------------------------------------

SCHEDULE 3.11(c)(i)

RIGHTS-OF-WAY

 

    

County, State/

District/

Acreage

   Parcel ID #   

Grantor

  

Grantee

1.    Monroe, OH
Ohio Township    15-005018.0000    WestBank Harbor Services, Inc, an Ohio
corporation by Eileen Maienknecht, Secretary / Treasurer   
Caiman Ohio Midstream, LLC 2.    Monroe, OH
Ohio Township    15-005018.0000    WestBank Harbor Services, Inc, an Ohio
corporation by Eileen Maienknecht, Secretary / Treasurer    Caiman Ohio
Midstream, LLC 3.    Monroe, OH
Ohio Township    15-005018.0000    Westbank Harbor Services, Inc., an Ohio
corporation by Norman Maienknecht, President    Caiman Ohio Midstream, LLC 4.   
Monroe, OH
Ohio Township    15-005014.0000    The Harold N. Harrison Revocable Trust by
Harold N. Harrison, Trustee    Caiman Ohio Midstream, LLC 5.    Monroe, OH
Ohio Township    15-005014.0000    The Harold N. Harrison Revocable Trust by
Harold N. Harrison, Trustee    Caiman Ohio Midstream, LLC 6.    Monroe, OH
Ohio Township    15-005014.0000    The Harold N. Harrison Revocable Trust by
Harold N. Harrison, Trustee    Caiman Ohio Midstream, LLC 7.    Monroe, OH
Ohio Township    15-005003.1000
15-005003.0000    James David Moeller and Angela Moeller    Caiman Ohio
Midstream, LLC 8.    Monroe, OH
Ohio Township    15-005003.1000
15-005003.0000    James David Moeller and Angela Moeller    Caiman Ohio
Midstream, LLC 9.    Monroe, OH
Ohio Township    15-005003.1000
15-005003.0000    James David Moeller and Angela Moeller    Caiman Ohio
Midstream, LLC

 

Schedule 3.11(c)

32



--------------------------------------------------------------------------------

    

County, State/

District/

Acreage

   Parcel ID #   

Grantor

  

Grantee

10.    Monroe, OH
Ohio Township    15-005010.0000
15-005010.1000
15-005010.2000
15-005010.3000    Pauline Schindler    Caiman Ohio Midstream, LLC 11.    Monroe,
OH
Ohio Township    15-005010.0000
15-005010.1000
15-005010.2000
15-005010.3000    Pauline Schindler    Caiman Ohio Midstream, LLC 12.    Monroe,
OH
Ohio Township    15-005010.0000
15-005010.1000
15-005010.2000
15-005010.3000    Pauline Schindler    Caiman Ohio Midstream, LLC 13.    Monroe,
OH
Ohio Township    15-005008.0000
15-013010.0000
15-013010.1000
15-013010.2000
15-005009.0000
15-013007.0000    Tony Schindler and Pauline Schindler    Caiman Ohio Midstream,
LLC 14.    Monroe, OH
Ohio Township    15-005008.0000
15-013010.0000
15-013010.1000
15-013010.2000
15-005009.0000
15-013007.0000    Tony Schindler and Pauline Schindler    Caiman Ohio Midstream,
LLC 15.    Monroe, OH
Ohio Township    15-005008.0000
15-013010.0000
15-013010.1000
15-013010.2000
15-005009.0000
15-013007.0000    Tony Schindler and Pauline Schindler    Caiman Ohio Midstream,
LLC 16.    Monroe, OH
Ohio Township    15-013021.0000
15-013008.0000    Kevin E. Dennis and Bonita J. Dennis    Caiman Ohio Midstream,
LLC

 

Schedule 3.11(c)

33



--------------------------------------------------------------------------------

    

County, State/

District/

Acreage

   Parcel ID #   

Grantor

  

Grantee

17.    Monroe, OH
Ohio Township    15-013021.0000
15-013008.0000    Kevin E. Dennis and Bonita J. Dennis   
Caiman Ohio Midstream, LLC 18.    Monroe, OH
Ohio Township    15-013021.0000
15-013008.0000    Kevin E. Dennis and Bonita J. Dennis    Caiman Ohio Midstream,
LLC 19.    Monroe, OH
Ohio Township    15-013011.0000    Phyllis Lea Glendenning    Caiman Ohio
Midstream, LLC 20.    Monroe, OH
Ohio Township    15-013011.0000    Phyllis Lea Glendenning    Caiman Ohio
Midstream, LLC 21.    Monroe, OH
Ohio Township    15-013011.0000    Phyllis Lea Glendenning    Caiman Ohio
Midstream, LLC 22.    Monroe, OH
Ohio Township    15-013024.0000    Robert I. Smeal    Caiman Ohio Midstream, LLC
23.    Monroe, OH
Ohio Township    15-013024.0000    Robert I. Smeal    Caiman Ohio Midstream, LLC
24.    Monroe, OH
Ohio Township    15-013024.0000    Robert I. Smeal    Caiman Ohio Midstream, LLC
25.    Monroe, OH
Ohio Township    15-013012.0000    Randall Dennis    Caiman Ohio Midstream, LLC
26.    Monroe, OH
Ohio Township    15-013012.0000    Randall Dennis    Caiman Ohio Midstream, LLC
27.    Monroe, OH
Ohio Township    15-013012.0000    Randall Dennis    Caiman Ohio Midstream, LLC

 

Schedule 3.11(c)

34



--------------------------------------------------------------------------------

    

County, State/

District/

Acreage

   Parcel ID #     

Grantor

  

Grantee

28.    Monroe, OH
Ohio Township     
  15-013013.0000
15-012008.0000  
      Michael Eisenbarth    Caiman Ohio Midstream, LLC 29.        Monroe, OH
Ohio Township     
  15-013013.0000
15-012008.0000  
      Michael Eisenbarth    Caiman Ohio Midstream, LLC 30.    Monroe, OH     
  15-013013.0000
15-012008.0000  
     

Ohio Township

Michael Eisenbarth

   Caiman Ohio Midstream, LLC 31.    Monroe, OH
Ohio Township     
  15-013013.0000
15-012008.0000  
      Michael Eisenbarth    Caiman Ohio Midstream, LLC 32.    Monroe, OH
Ohio Township     
  15-013013.0000
15-012008.0000  
      Michael Eisenbarth    Caiman Ohio Midstream, LLC 33.    Monroe, OH
Ohio Township     
  15-013013.0000
15-012008.0000  
      Michael Eisenbarth    Caiman Ohio Midstream, LLC 34.    Monroe, OH
Ohio Township     
  15-005019.0000
15-003001.0000  
     

15-005019.1000

Mary Uldine Boyles n/k/a Mary Uldine Horn

   Caiman Ohio Midstream, LLC 35.    Monroe, OH
Ohio Township     
 
  15-005019.0000
15-005019.1000
15-003001.0000  
 
      Mary Uldine Boyles n/k/a Mary Uldine Horn    Caiman Ohio Midstream, LLC
36.    Monroe, OH
Ohio Township     
 
  15-005019.0000
15-005019.1000
15-003001.0000  
 
      Mary Uldine Boyles n/k/a Mary Uldine Horn    Caiman Ohio Midstream, LLC
37.    Belmont, OH
Mead Township      

15-00592.000

Charles Edwin Palmer and Vicki A. Palmer        

   Caiman Ohio Midstream, LLC 38.    Belmont, OH
Mead Township      15-00592.000       Charles Edwin Palmer and Vicki A. Palmer
   Caiman Ohio Midstream, LLC

 

Schedule 3.11(c)

35



--------------------------------------------------------------------------------

    

County, State/

District/

Acreage

   Parcel ID #     

Grantor

  

Grantee

39.    Belmont, OH
Mead Township      15-00279.000       Herbert May    Caiman Ohio Midstream, LLC
40.    Belmont, OH
Mead Township      15-00279.000       Herbert May    Caiman Ohio Midstream, LLC
41.    Belmont, OH
Mead Township      15-00551.000       Daniel J.Baker and Donna L. Baker   
Caiman Ohio Midstream, LLC 42.    Belmont, OH
Mead Township      15-00551.000       Daniel J.Baker and Donna L. Baker   
Caiman Ohio Midstream, LLC 43.    Belmont, OH
Mead Township      15-00564.000       Dena A. Brown, Roger L. Brown, and
Charlene Brown    Caiman Ohio Midstream, LLC 44.    Mead Township     
  Belmont, OH
15-00564.000  
      Dena A. Brown, Roger L. Brown, and Charlene Brown    Caiman Ohio
Midstream, LLC 45.    Belmont, OH
Mead Township      15-00616.000       Paul R. Guzik Jr.    Caiman Ohio
Midstream, LLC 46.    Belmont, OH
Mead Township      15-00616.000       Paul R. Guzik Jr.    Caiman Ohio
Midstream, LLC

 

Schedule 3.11(c)

36



--------------------------------------------------------------------------------

SCHEDULE 3.11(c)(ii)

GAPS IN RIGHTS-OF-WAY

None.

 

Schedule 3.11(c)

37



--------------------------------------------------------------------------------

SCHEDULE 3.12

INTELLECTUAL PROPERTY

None.

 

Schedule 3.12

38



--------------------------------------------------------------------------------

SCHEDULE 3.13(a)

ENVIRONMENTAL MATTERS

 

(i) Pending or Threatened Actions, Suits, Investigations and Proceedings

 

1. The U.S. Environmental Protection Agency (“EPA”) issued a May 23, 2011 Order
for Compliance (EPA Docket No. CWA-03-2011-0137DW) alleging violations of
Section 301 of the Clean Water Act.

 

2. EPA issued Caiman and Precision Pipeline, LLC (“Precision”), a consultant
retained by Caiman, a September 28, 2011 Order for Compliance (EPA Docket No.
CWA-03-2011-0300DW).

 

(iv) Releases of Hazardous Materials

 

1. Caiman’s fractionation facility near Moundsville in Marshall County, West
Virginia is located on a portion of the Hanlin-Allied-Olin Superfund Site.

 

(v) Non-compliance with Environmental Laws

 

1. In response to the findings from the February 18, 2011 WVDEP investigation
into construction activities in Fish Creek in Wetzel County, West Virginia,
Caiman entered into a December 12, 2011 Consent Order with the WVDEP (Order
No. 7467).

 

2. February 22, 2012 Notice of Violation (“NOV”) by the WVDEP alleging that
construction activities conducted on behalf of Caiman caused the unauthorized
discharge of sediment into Crows Run.

 

(vi) Required notification or filing by the Company or Contributor with any
Governmental Authority under any Environmental Law

 

1. Section III of the Environmental Covenant requires 30-day notice to EPA and
West Virginia DEP of the change in control of the Company.

 

Schedule 3.13(a)

39



--------------------------------------------------------------------------------

SCHEDULE 3.14(b)

EMPLOYEES

Provided to Acquirer in the virtual data room.

 

Schedule 3.14(b)

40



--------------------------------------------------------------------------------

SCHEDULE 3.14(c)

RIGHTS TO TERMINATE EMPLOYMENT

None.

 

Schedule 3.14(c)

41



--------------------------------------------------------------------------------

SCHEDULE 3.15

BENEFIT PLANS

Contributor Plans

 

1. Contributor has entered into Offer Letters with nearly all of the Covered
Employees which generally provide for: (a) base salary; (b) annual bonus
opportunity; (c) long-term incentive plan entitlements; (d) vacation
entitlement.

 

2. Contributor Bonus Plans

 

3.

Long-Term Incentive Awards1

 

4. Caiman Severance Policy

Insperity Plans

 

1. Adoption Assistance Program

 

2. Pre-Tax Commuter Benefits (WageWorks)

 

3. Basic Life & Personal Accident Insurance (CIGNA)

 

4. Group Universal Life Insurance (CIGNA)

 

5. Disability Insurance (CIGNA)

 

6. Employee Assistance Program (OptumHealth Care24)

 

7. Insperity Health Care FSA Plan

 

8. Insperity Health Savings Account (HSA) Program

 

9. Group Medical Insurance – UHC Choice Plus 500; UHC Choice Plus 1500; UHC
Choice Plus 1500 HDHP; UHC Choice Plus 3000 HDHP (UnitedHealthcare)

 

10. Group Dental Insurance (UnitedHealthcare)

 

11. Group Vision Insurance (Vision Service Plan)

 

1 

Caiman has given certain Covered Employees long-term incentive awards that will
fully vest at Closing.

 

Schedule 3.15

42



--------------------------------------------------------------------------------

SCHEDULE 3.16

TAXES

Caiman Eastern Midstream, LLC is a member of an affiliated or similar group for
Texas and West Virginia franchise tax purposes though the date of the Closing.

Caiman Energy, LLC is working on a voluntary disclosure and resolution with the
State of West Virginia to avoid penalties and interest for franchise taxes that
were not reported or paid for 2009 and 2010 for the disregarded entity of Caiman
Eastern Midstream, LLC. The tax amount due is approximately $130,000 for which
Caiman Energy, LLC is responsible.

 

Schedule 3.16

43



--------------------------------------------------------------------------------

SCHEDULE 3.17

INSURANCE

 

Type of Policy (6)

  

Underwriter

   2012 Limits     2012 Premium  

General Liability

   Arch      1,000,000 (1)(7)      93,753   

GL – Umbrella

   Ace      25,000,000 (7)      119,350   

Automobile

   Arch      1,000,000 (1)      22,000   

Worker’s Comp.

   Indemnity      1,000,000 (1)      —     

D & O

   Chubb /AWAC      10,000,000        TBD   

Cargo

   Lloyd’s      1,000,000 (1)      24,500 (3) 

Property – Cryo #1

   Liberty /St. Paul      40,000,000        84,000   

Builder’s Risk Insurance Policy

       

- Ft. Beeler – Cryo #2

   Ironshore      51,700,000 (4)      167,802   

- Ft. Beeler – Cryo #3

   TBD      53,750,000        TBD   

- Ft. Tomlinson Frac #1 (Moundsville)

   Liberty Intl.      50,000,000        156,800   

Environmental Liability Insurance Policy

       

Environmental Liability (Prior/Existing Events) (Olin site)

  

IndianHarbor Insurance Company

     25,000,000 (5)      179,989   

Environmental Liability Sudden and Gradual (Ft. Beeler & Gathering Lines)

  

IndianHarbor Insurance Company

     5,000,000        24,550   

Environmental Liability Sudden and Gradual (Ft. Tomlinson Frac I)

  

IndianHarbor Insurance Company

   $ 10,000,000        7,585   

Notes:

(1) Limit per Occurrence.

(2) Worker’s Comp incorporated into Insperity payroll cost.

(3) New coverage to protect assets during transport up to $50,000,000 in asset
value. Transport of plants to WV and pipe movements.

(4) Cryo #2 will be covered under the builder’s risk policy until the renewal
period next year.

(5) Environmental policy is for a term of 10 years.

(6) Policies cover all Contributor entities.

(7) Contributor will add Buyer as additional insured on Contributor’s current
and prior insurance policies with respect to the Company’s assets and
operations.

 

Schedule 3.17

44



--------------------------------------------------------------------------------

SCHEDULE 3.19

SUFFICIENCY OF ASSETS

 

1. Those contracts listed on Schedule 3.3(b) that are expected to be assigned
from Caiman Energy, LLC to Caiman Eastern Midstream, LLC prior to Closing.

 

2. Any assets located in the Dallas office of Contributor used in connection
with providing services to the Company under the Transition Services Agreement.

 

Schedule 3.19

45



--------------------------------------------------------------------------------

SCHEDULE 3.20

RELATED-PARTY TRANSACTIONS

 

1. Revolving credit facility under that certain Credit Agreement among Caiman
Energy, LLC, each lender from time to time party thereto and Bank of America,
N.A. dated March 31, 2011, not amended.

 

2. Intercompany Loan Agreement between Caiman Energy, LLC and Caiman Eastern
Midstream, LLC dated December 31, 2011.

 

3. Assignment between Caiman Energy, LLC and Caiman Eastern Midstream, LLC dated
March 1, 2012 whereby Caiman Energy, LLC assigned its interest to Caiman Eastern
Midstream, LLC in that certain Access Agreement between Caiman Energy, LLC and
McElroy Coal Company dated February 20, 2012.

 

4. Those assignments listed on Schedule 3.8(a) whereby Caiman Energy, LLC or
Caiman Holdings, LLC assigned its interest in certain Material Contracts to
Caiman Eastern Midstream, LLC.

 

5. Those assignments referenced on Schedule 3.3(b) whereby Caiman Energy, LLC is
expected to assign its interest in certain contracts listed on Schedule 3.3(b)
to Caiman Eastern Midstream, LLC prior to Closing.

 

Schedule 3.20

46



--------------------------------------------------------------------------------

SCHEDULE 3.21

BANK ACCOUNTS; POWERS OF ATTORNEY

None.

 

Schedule 3.21

47



--------------------------------------------------------------------------------

SCHEDULE 5.1(a)

CONDUCT AND OPERATIONS (GENERAL)

None.

 

Schedule 5.1(a)

48



--------------------------------------------------------------------------------

SCHEDULE 5.1(b)

CONDUCT AND OPERATIONS (SPECIFIC)

 

1. Contributor expects to settle the following dispute before the Closing Date:
L.A. Pipeline Construction Co. Inc., Plaintiff, v. and Caiman Energy, LLC, et
al., Defendants, Civil Action No. 11-C-24, In the Circuit Court of Marshall
County, West Virginia.

 

2. The contracts that are expected to be assigned from Caiman Energy, LLC to
Caiman Eastern Midstream, LLC prior to Closing listed on Part II of Schedule
3.3(b).

 

Schedule 5.1(b)

49



--------------------------------------------------------------------------------

SCHEDULE 5.5(i)

FURTHER ASSURANCES

 

1. Those contracts listed on Schedule 3.3(b) that are expected to be assigned
from Caiman Energy, LLC to Caiman Eastern Midstream, LLC prior to Closing.

 

2. The ROW listed in Schedule 3.11(c)(i) that are expected to be assigned from
Caiman Ohio to Caiman Eastern Midstream, LLC prior to Closing.

 

Schedule 5.5

50



--------------------------------------------------------------------------------

SCHEDULE 5.5(ii)

FURTHER ASSURANCES

Other than any transfer of Books and Records pursuant to Section 5.2, the
Company will retain any and all property located in its Dallas office.

 

Schedule 5.5

51



--------------------------------------------------------------------------------

SCHEDULE 5.7

SURETY BONDS

 

1. Cash bond number 5096093 issued to West Virginia Department of Highways
District 6 dated June 29, 2011 for the amount of $25,000.

 

2. Cash bond number 4513699 issued to West Virginia Department of Highways
District 6 dated November 30, 2009 for the amount of $25,000.

 

Schedule 5.7

52



--------------------------------------------------------------------------------

SCHEDULE 5.9

RELATED-PARTY TRANSACTIONS

 

1. Assignment between Caiman Energy, LLC and Caiman Eastern Midstream, LLC dated
March 1, 2012 whereby Caiman Energy, LLC assigned its interest to Caiman Eastern
Midstream, LLC in that certain Access Agreement between Caiman Energy, LLC and
McElroy Coal Company dated February 20, 2012.

 

2. Those assignments listed on Schedule 3.8(a) whereby Caiman Energy, LLC or
Caiman Holdings, LLC assigned its interest in certain Material Contracts to
Caiman Eastern Midstream, LLC.

 

3. Those assignments referenced on Schedule 3.3(b) whereby Caiman Energy, LLC is
expected to assign its interest in certain contracts listed on Schedule 3.3(b)
to Caiman Eastern Midstream, LLC prior to Closing.

 

Schedule 5.9

53



--------------------------------------------------------------------------------

SCHEDULE 7.2(f)

CONSENTS

None.

 

Schedule 7.2(f)

54



--------------------------------------------------------------------------------

ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Assignment”) is made and entered into this
             day of                     , 2012, by Caiman Energy, LLC, a
Delaware limited liability company (“Contributor”).

W I T N E S S E T H:

WHEREAS, Contributor owns all of the outstanding membership interests of Caiman
Eastern Midstream, LLC, a Texas limited liability company (the “Company”);

WHEREAS, pursuant to that certain Contribution Agreement between Contributor and
Williams Partners L.P., a Delaware limited partnership (“Acquirer”) dated as of
March 19, 2012 (the “Contribution Agreement”), Acquirer is purchasing from
Contributor 100% of the membership interests in the Company (such interests, the
“Purchased Interests”); and

WHEREAS, Contributor desires to contribute, transfer and assign all of the
Purchased Interests to Acquirer.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and confessed, Contributor agrees as follows:

1. Contribution and Assignment. Contributor does hereby CONTRIBUTE, ASSIGN,
CONVEY, TRANSFER AND DELIVER to Acquirer, its successors and assigns, to have
and to hold forever, the Purchased Interests.

2. Substitution as Member. From and after the Closing under the Contribution
Agreement (the “Effective Time”), Acquirer shall be substituted for Contributor
as the sole member of the Company with respect to the Purchased Interests. From
and after the Effective Time, Contributor shall and does hereby withdraw from
the Company as a member, ceases to be a member of the Company and ceases to have
or exercise any right or power as a member of the Company.

3. Nothing in this Assignment shall alter any liability or obligation of
Contributor or Acquirer arising under the Contribution Agreement, which shall
govern the representations, warranties and obligations of the parties thereto
with respect to the Purchased Interests.

4. General Provisions.

(a) Applicable Law. THIS ASSIGNMENT SHALL BE INTERPRETED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF CONFLICTS OF LAWS OR PRINCIPLES THAT MIGHT REFER THE GOVERNANCE OR
CONSTRUCTION OF THIS ASSIGNMENT TO THE LAW OF ANOTHER JURISDICTION.

 

1



--------------------------------------------------------------------------------

(b) Defined Terms. Capitalized terms used but not specifically defined herein
shall have the same meanings prescribed to such terms in the Contribution
Agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment has been duly executed by the party hereto
as of the date and year first above written.

 

CONTRIBUTOR: CAIMAN ENERGY, LLC By:     Name:   Title:  

[SIGNATURE PAGE TO ASSIGNMENT AGREEMENT]



--------------------------------------------------------------------------------

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”), dated [            ], 2012, is entered
into by and among Caiman Energy, LLC, a Delaware limited liability company
(“Contributor”), Williams Partners L.P., a Delaware limited partnership
(“Acquirer”), and Wells Fargo N.A., a [            ] banking corporation
(“Escrow Agent”). Contributor, Acquirer and Escrow Agent are referred to herein
sometimes individually as a “Party” and collectively as the “Parties.”
Capitalized terms used but not defined in this Agreement have the meanings
assigned to them in the Contribution Agreement (as defined below).

RECITALS

A. Contributor and Acquirer entered into that certain Contribution Agreement,
dated March [    ], 2012 (the “Contribution Agreement”), under which Acquirer
agreed to purchase from Contributor, and Contributor agreed to sell, all of the
outstanding membership interests in Caiman Eastern Midstream, LLC, a Texas
limited liability company (the “Company”).

B. Under Section 2.2(b)(ii) of the Contribution Agreement, in connection with
the Closing thereunder, Acquirer and Contributor agreed to execute and deliver
this Agreement and deposit in the Escrow Account (as defined below)
[            ] WPZ Units (the “Escrow Units”) to be available to satisfy certain
obligations of Contributor that may arise under the Contribution Agreement after
the Closing.

C. The Parties desire to set forth further terms and conditions in addition to
those set forth in the Contribution Agreement relating to the operation of the
Escrow Account.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and agreements set forth herein, the receipt and sufficiency of which are hereby
acknowledged, intending to be legally bound, the parties hereby agree as
follows:

1. Appointment. Acquirer and Contributor hereby appoint Escrow Agent as their
escrow agent for the purposes set forth herein, and Escrow Agent hereby accepts
such appointment under the terms and conditions set forth herein.

2. Escrow Account. At the Closing, Acquirer shall deliver or cause to be
delivered to Escrow Agent, in accordance with Section 2.2(b)(ii) of the
Contribution Agreement, the Escrow Units in certificated form, as more fully
identified on Schedule 3 attached hereto, to be held in Contributor’s name by
Escrow Agent in a separate account designated and maintained by Escrow Agent
(the “Escrow Account”) for the benefit of Acquirer and Contributor as provided
in this Agreement and the Contribution Agreement. Escrow Agent shall provide
notice to Contributor and Acquirer that it is in possession of the Escrow Units
upon receipt thereof and shall hold the Escrow Units in the Escrow Account
pursuant to the terms of this Agreement.

3. Rights of Ownership, Distributions and Voting.

(a) While the Escrow Units remain in escrow pursuant to this Agreement,
Contributor will retain and will be able to exercise all incidents of ownership
of said Escrow Units that are not inconsistent with the terms and conditions of
this Agreement. The Escrow Units held pursuant to this Agreement will be shown
as issued and outstanding on the books and records of Acquirer.



--------------------------------------------------------------------------------

(b) During the term of this Agreement, any dividends or other distributions
(“Distributions”) made in respect of the Escrow Units (whether made in cash, WPZ
Units or other equity securities) shall be paid (or issued) directly to
Contributor by Acquirer, free and clear of any and all Liens, and shall not be
placed into the Escrow Account or be subject to this Escrow Agreement. To the
extent that any Distributions are delivered to Escrow Agent, Escrow Agent is
authorized to and shall deliver to Contributor such Distributions within five
(5) Business Days of Escrow Agent receiving such Distributions (i) in the case
of a cash Distribution, by wire transfer to the account or accounts specified in
writing by Contributor to Escrow Agent, or (ii) in the case of a Distribution
paid in WPZ Units or other equity securities, by delivery of Common Units or
such other equity securities to the address or address specified in writing by
Contributor to Escrow Agent.

(c) During the term of this Agreement, Contributor shall have the right to
exercise all of the voting rights pertaining to the Escrow Units on all matters
submitted to the unitholders of Acquirer. Acquirer shall deliver directly to
Contributor, and not to Escrow Agent, all notices, solicitations or other
documents or information issued to Acquirer’s unitholders generally with respect
to the WPZ Units, including, but not limited to, all proxy materials
(collectively, “Voting Materials”). To the extent that any Voting Materials are
sent to Escrow Agent, Escrow Agent shall promptly deliver such Voting Materials
to Contributor at Contributor’s address specified in Section 11 or otherwise
specified in writing by Contributor to Escrow Agent.

4. Disposition.

(a) Pending Claims Account. Upon Escrow Agent’s receipt of a written notice of a
claim (each, a “Claim”) for indemnity or reimbursement pursuant to and in
accordance with Section 9.2 of the Contribution Agreement (each, a “Claim
Notice”), the number of Escrow Units set forth in the Claim Notice corresponding
to the amount of such Claim shall immediately be deemed to be part of a pending
claims account (the “Pending Claims Account”). Each Claim Notice shall include
the number of Escrow Units to be deemed part of the Pending Claims Account,
which number of Escrow Units shall be equal to the quotient of (x) the aggregate
dollar amount of such Claim divided by (y) the value of each Escrow Unit, which
value shall be deemed to be equal to the thirty (30) day, volume-weighted
average trading price of the Escrow Units ending two (2) trading days prior to
the date of such Claim Notice. In the case of fractional Escrow Units, the
number of Escrow Units shall be rounded up to the nearest whole number. Escrow
Agent shall have no obligation to calculate the number of Escrow Units to be
deemed part of the Pending Claims Account pursuant to a Claim Notice. For the
avoidance of doubt, no separate certificate(s) need be created or held for such
Escrow Units deemed part of the Pending Claims Account and no certificates
representing Escrow Units in the Pending Claims Account need be physically
segregated. Escrow Agent shall release and disburse the Escrow Units, whether or
not deemed in the Pending Claims Account, as follows:

(i) promptly upon, and in any event no later than three (3) Business Days after
receipt of, and in accordance with, joint written instructions executed by both
Acquirer and Contributor (a “Joint Written Instruction”); or

 

2



--------------------------------------------------------------------------------

(ii) as promptly as practicable, and in any event no later than three
(3) Business Days after Escrow Agent’s receipt of, and in accordance with, a
final, non-appealable judgment of a court of competent jurisdiction (a “Final
Court Order”); or

(iii) after fifteen (15) months following the Closing Date, pursuant to a
Contributor Release Notice delivered pursuant to Section 4(c).

(b) Release of Escrow Units.

(i) If Escrow Agent receives direction pursuant to a Joint Written Instruction
or a Final Court Order for the disbursement of Escrow Units from the Escrow
Account or Pending Claims Account at any time or receives from Contributor a
Contributor Release Notice (as defined below), Escrow Agent shall disburse all
or a portion of the Escrow Units in accordance with such Joint Written
Instruction, Final Court Order or Contributor Release Notice. Each such Joint
Written Instruction, Final Court Order or Contributor Release Notice requiring
the disbursement of Escrow Units shall (i) identify the number of Escrow Units
to be disbursed by Escrow Agent, (ii) identify the name of the parties to whom
such Escrow Units are to be disbursed, and (iii) include instructions (“Delivery
Instructions”) to deliver the appropriate certificate(s) held by Escrow Agent in
the Escrow Account to Acquirer’s transfer agent, Computershare Trust Company,
N.A. (the “Transfer Agent”), for exchange and/or cancellation. Concurrently with
the delivery of each Joint Written Instruction, Final Court Order or Contributor
Release Notice containing Delivery Instructions, Acquirer and Contributor shall
deliver to the Transfer Agent, with a copy to Escrow Agent, a joint written
instruction directing the Transfer Agent to (A) cancel the certificate(s)
representing Escrow Units it receives from Escrow Agent, (B) issue and deliver
to Escrow Agent new physical certificates, if any, in Contributor’s name
representing such WPZ Units to be returned and continued to be held by Escrow
Agent in accordance with such instructions, and/or (C) issue and deliver to
Contributor or its designee in book-entry form (unless otherwise requested by
Contributor) the number of WPZ Units, if any, to be delivered to Contributor in
accordance with such instructions (each, a “Transfer Agent Instruction”).
Contributor and Acquirer shall take such further actions, including the delivery
of notices and documents required by the Transfer Agent, as are reasonably
necessary to effectuate the foregoing.

(ii) No later than two (2) Business Days after the expiration of the Escrow
Period (as defined below), Acquirer and Contributor shall deliver to Escrow
Agent a Joint Written Instruction to transfer to Contributor all of the
remaining Escrow Units held in the Escrow Account that have not been deemed as
part of the Pending Claims Account.

(iii) Contributor shall deliver a fully executed stock power to Escrow Agent on
the Closing Date in the form reasonably acceptable to Acquirer and Contributor.
Any Escrow Units to be transferred to Acquirer from Escrow Agent on behalf of
any Acquirer Indemnified Party shall be accompanied by such fully executed stock
power. Contributor agrees to execute and deliver such other documents,
certificates, agreements and other writings (including stock powers) and to take
such other actions as may be necessary or desirable in order to transfer the
Escrow Units to Acquirer as contemplated by this Agreement.

 

3



--------------------------------------------------------------------------------

(iv) Any Escrow Units that have been deemed as part of the Pending Claims
Account at the end of the Escrow Period shall be retained by Escrow Agent
pursuant to the terms of this Agreement until such time as Escrow Agent is
instructed to distribute such Escrow Units, if any, pursuant to a Joint Written
Instruction or Final Court Order.

(v) If Contributor satisfies a Claim in cash in accordance with Section 9.2(e)
of the Contribution Agreement and Escrow Units have been deemed as part of the
Pending Claims Account in respect of such Claim, Acquirer and Contributor shall
deliver a Joint Written Instruction to Escrow Agent releasing such Escrow Units
to the Escrow Account or to Contributor, as applicable.

(vi) Neither Acquirer nor Contributor shall provide any notice or instruction to
the Transfer Agent in contravention of a Transfer Agent Instruction.

(vii) For the purposes of this Agreement, the term “Escrow Period” shall mean
the period beginning on the Closing Date and ending on the later to occur of
(A) fifteen (15) months following the Closing Date and (B) the date on which all
obligations of Contributor with respect to any claim for indemnity or
reimbursement made by an Acquirer Indemnified Party pursuant to Section 9.3 or
Section 9.4 of the Contribution Agreement on or prior to the date that is
fifteen (15) months after the Closing Date have been settled or resolved.

(c) In the event that Acquirer fails to timely execute a Joint Written
Instruction under Section 4(b)(ii) after the expiration of the Escrow Period,
Contributor may give unilateral written notice (“Contributor Release Notice”) to
Escrow Agent with a copy to Acquirer directing Escrow Agent to release and
transfer to Contributor all of the remaining Escrow Units held in the Escrow
Account that have not been deemed as part of the Pending Claims Account in the
case of a notice under Section 4(b)(ii) certifying that Acquirer has failed,
after written notice from Contributor, to execute a Joint Written Instruction
under Section 4(b)(ii) and Escrow Agent shall be entitled to and shall on the
first Business Day after three (3) Business Days following receipt of the
Contributor Release Notice release and disburse the applicable Escrow Units as
directed in the Contributor’s Release Notice unless Escrow Agent and Contributor
have received during such three (3) Business Day period a written notice from
Acquirer wherein Acquirer objects to the release of such Escrow Units, such
notice to include a description of the legal basis supporting Acquirer’s
objection to the Escrow Units being released.

(d) Substitution of Cash for Escrow Units. At any time during the Escrow Period,
with the prior written consent of Acquirer (such consent not to be unreasonably
withheld), Contributor may elect by written notice to the Escrow Agent and
Acquirer (“Cash Substitution Notice”) elect to substitute cash for all of the
Escrow Units held in the Escrow Account by depositing cash into the Escrow
Account in exchange for Escrow Units with the Escrow Units subject to
substitution being valued at a value equal to the thirty (30) day volume
weighted average trading price of Escrow Units ending two trading days prior to
the date of release of such Escrow Units from the Escrow Account in exchange for
cash. Upon Acquirer’s receipt of the Cash Substitution Notice, the parties agree
that Section 4(a) and Section 4(b) shall be replaced in its entirety by the
provisions set forth in Schedule 4 attached hereto.

 

4



--------------------------------------------------------------------------------

5. Escrow Agent.

(a) Duties. Escrow Agent shall have only those duties as are specifically and
expressly provided herein, which shall be deemed purely ministerial in nature,
and no other duties shall be implied. Escrow Agent shall neither be responsible
for, nor chargeable with, knowledge of, nor have any requirements to comply
with, the terms and conditions of any other agreement, instrument or document
between the Parties, in connection herewith, if any, including without
limitation the Contribution Agreement, nor shall Escrow Agent be required to
determine if any person or entity has complied with the Contribution Agreement,
nor shall any additional obligations of Escrow Agent be inferred from the terms
of the Contribution Agreement, even though reference thereto may be made in this
Agreement. In the event of any conflict between the terms and provisions of this
Agreement and those of the Contribution Agreement, any schedule or exhibit
attached to the Contribution Agreement, or any other agreement, the terms and
conditions of this Agreement shall control as between Escrow Agent, on the one
hand, and Contributor and Acquirer, on the other hand; provided, however, that
the terms and conditions of the Contribution Agreement shall control as between
Contributor and Acquirer. Escrow Agent may rely upon and shall not be liable for
acting or refraining from acting upon any written notice, document, instruction
or request furnished to it hereunder and believed in good faith by it to be
genuine and to have been signed or presented by the proper party or parties
without inquiry and without requiring substantiating evidence of any kind.
Escrow Agent shall not be liable to Acquirer or Contributor, any beneficiary or
other person for refraining from acting upon any instruction setting forth,
claiming, containing, objecting to, or related to the transfer or distribution
of the Escrow Units, or any portion thereof, unless such instruction shall have
been delivered to Escrow Agent in accordance with this Agreement and Escrow
Agent has been able to satisfy any applicable security procedures as may be
required hereunder. Escrow Agent shall be under no duty to inquire into or
investigate the validity, accuracy or content of any such document, notice,
instruction or request. Escrow Agent shall have no duty or obligation to confirm
or verify the accuracy or correctness of any amounts deposited with it
hereunder.

(b) No Liability. Escrow Agent shall not be liable for any action taken,
suffered or omitted to be taken by it in good faith except to the extent that a
final adjudication of a court of competent jurisdiction determines that Escrow
Agent’s gross negligence or willful misconduct was the primary cause of any
loss. Escrow Agent may execute any of its powers and perform any of its duties
hereunder directly or through Affiliates or agents; provided that Escrow Agent
shall be responsible for the performance of such duties to the standards set
forth herein. Escrow Agent will not be liable for the negligence or misconduct
of any Affiliates or agents selected by it in good faith and with reasonable
care, except to the extent that a final adjudication of a court of competent
jurisdiction determines that Escrow Agent’s or its Affiliate’s or agent’s gross
negligence or willful misconduct was the primary cause of any loss. Escrow Agent
may consult with counsel, accountants and other skilled persons selected with
reasonable care and retained by it, at the expense of Acquirer and Contributor,
which expense shall be paid fifty percent (50%) by Contributor and fifty percent
(50%) by Acquirer, as to any matter relating to this Agreement, and Escrow Agent
shall not incur any liability in acting in good faith in accordance with any
advice from such counsel. If Escrow Agent shall be uncertain or believe there is
some ambiguity as to its duties or rights hereunder or shall receive
instructions, claims or demands from any Party hereto which, in its opinion,
conflict with any of the provisions of this Agreement, it shall be entitled to
refrain from taking any action and its sole obligation shall be to keep safely
all property held in escrow until it shall be given a direction in writing by
the Parties which eliminates such ambiguity or uncertainty to the satisfaction
of Escrow Agent or by a Final Court

 

5



--------------------------------------------------------------------------------

Order. To the extent practical, the Parties agree to pursue any redress or
recourse in connection with any dispute without making Escrow Agent a party to
the same. Anything in this Agreement to the contrary notwithstanding, in no
event shall Escrow Agent be liable for special, incidental, punitive, indirect
or consequential loss or damage of any kind whatsoever (including but not
limited to lost profits), even if Escrow Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

6. Succession.

(a) Resignation. Escrow Agent may resign and be discharged from its duties or
obligations hereunder by giving thirty (30) days’ advance notice in writing of
such resignation to the Parties specifying a date when such resignation shall
take effect. If the Parties have failed to appoint a successor escrow agent
prior to the expiration of thirty (30) days following receipt of the notice of
resignation, Escrow Agent may petition any court of competent jurisdiction for
the appointment of a successor escrow agent or for other appropriate relief, and
any such resulting appointment shall be binding upon all of the Parties hereto.
Escrow Agent’s sole responsibility after such thirty (30) day notice period
expires shall be to hold the Escrow Units (without any obligation to reinvest
the same) and to deliver the same to a designated substitute escrow agent, if
any, or in accordance with the directions of a Final Court Order, at which time
of delivery Escrow Agent’s obligations hereunder shall cease and terminate,
subject to the provisions of Section 8.

(b) Merger. Any entity into which Escrow Agent may be merged or converted or
with which it may be consolidated, or any entity to which all or substantially
all the escrow business may be transferred, shall be Escrow Agent under this
Agreement without further act.

7. Compensation and Reimbursement. Acquirer and Contributor agree severally, not
jointly, (a) to pay Escrow Agent upon execution of this Agreement and from time
to time thereafter reasonable compensation for the services to be rendered
hereunder as described in Schedule 1 attached hereto, and (b) to pay or
reimburse Escrow Agent upon request for all reasonable and documented
out-of-pocket expenses, disbursements and advances, including, without
limitation, reasonable attorney’s fees and expenses, incurred, or made by it in
connection with the performance, modification, and termination of this Agreement
(without duplication of any amounts to be paid in accordance with Section 8).
Escrow Agent shall send a written request to Contributor and Acquirer for such
expenses, which expenses shall be paid fifty percent (50%) by Contributor and
fifty percent (50%) by Acquirer. Annual fees are due annually in advance for
each year or any part thereof. Expenses payable pursuant to this Section 7 shall
be paid fifteen (15) Business Days after receipt of the written request. The
obligations contained in this Section 7 shall survive the termination of this
Agreement and the resignation, replacement or removal of Escrow Agent.

8. Indemnity. Acquirer and Contributor shall severally, and not jointly,
indemnify, defend, and hold harmless Escrow Agent and its Affiliates and their
respective successors, assigns, directors, agents and employees (the
“Indemnitees”) from and against and reimburse Escrow Agent for all reasonable
attorneys’ and consultants’ fees and expenses and court costs and all Damages
arising out of or in connection with (a) Escrow Agent’s execution and
performance of this Agreement, the enforcement of any rights or remedies under
or in connection with this Agreement, or as may arise by reason of any act,
omission, or error of the Indemnitee, except in the case of any Indemnitee to
the extent that such Losses are finally adjudicated by a court of competent
jurisdiction to have been caused by the , gross negligence or willful misconduct
of such Indemnitee, or (b) Escrow Agent’s action in accordance with any Joint
Written Instruction. The indemnity obligations set forth in this Section 8 shall
survive the resignation, replacement, or removal of Escrow Agent or the
termination of this Agreement and Acquirer and Contributor agree that liability
pursuant to this Section 8 shall be allocated fifty percent (50%) to Contributor
and fifty percent (50%) to Acquirer.

 

6



--------------------------------------------------------------------------------

9. Patriot Act Disclosure. The Parties acknowledge that in order to help the
United States government fight the funding of terrorism and money laundering
activities, pursuant to Federal regulations that became effective on October 1,
2003 (Section 326 of the USA PATRIOT Act) requires all financial institutions to
obtain, verify, record and update information that identifies each person
establishing a relationship or opening an account. The Parties agree that they
will provide to Escrow Agent such information as it may request, from time to
time, in order for Escrow Agent to satisfy the requirements of the USA PATRIOT
Act, including but not limited to the name, address, tax identification number
and other information that will allow it to identify the individual or entity
who is establishing the relationship or opening the account and may also ask for
formation documents such as articles of incorporation or other identifying
documents to be provided.

10. Force Majeure. Escrow Agent shall not incur any liability for not performing
any act or fulfilling any duty, obligation or responsibility hereunder by reason
of any occurrence beyond the control of Escrow Agent (including but not limited
to any act or provision of any present or future law or regulation or
governmental authority, any act of God or war, civil unrest, local or national
disturbance or disaster, any act of terrorism, or the unavailability of the
Federal Reserve Bank wire or facsimile or other wire or communication facility).

11. Notices. All communications hereunder shall be in writing and except for
communications from the Parties setting forth, claiming, containing, objecting
to, or in any way related to the transfer or distribution of units or funds,
including but not limited to transfer instructions pursuant to Section 4 of this
Agreement (all of which shall be specifically governed by Section 12 below),
shall be deemed to be duly given and received: (a) upon delivery, if delivered
personally, or upon confirmed transmittal, if by facsimile; or (b) on the next
Business Day if sent prepaid by overnight, nationally-recognized courier to the
appropriate notice address set forth below or at such other address as any Party
may have furnished to the other Parties in writing by registered mail, return
receipt requested.

If to Acquirer:

Williams Partners L.P.

One Williams Center

Tulsa, Oklahoma 74172-0172

Attention: Senior Vice President, Corporate Strategic Development

Facsimile: (918) 573-4900

with copies to (which shall not constitute notice):

Williams Partners L.P.

One Williams Center

Tulsa, Oklahoma 74172-0172

Attention: General Counsel

Facsimile: (918) 573-5942

Gibson, Dunn & Crutcher LLP

1801 California Street

Suite 4200

Denver, CO 80202

Attention: Steven Talley

Facsimile: (303) 298-5907

if to Contributor:

Caiman Energy, LLC

5949 Sherry Lane, Suite 1300

Dallas, TX 75225

Attention: Tony Strehlow

Facsimile: (214) 580-3750

 

7



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Vinson & Elkins LLP

1001 Fannin St., Suite 2500

Houston, TX 77002-6760

Attention: Douglas E. McWilliams

Facsimile: (713) 615-5725

If to Escrow Agent:

Wells Fargo N.A.

[            ]

Attention: [        ]

Fax No.: [        ]

Notwithstanding the above, in the case of communications delivered to Escrow
Agent, such communications shall be deemed to have been given on the date
received by an officer of Escrow Agent or any employee of Escrow Agent who
reports directly to any such officer at the above-referenced office. In the
event that Escrow Agent, in its reasonable discretion, shall determine that an
emergency exists, Escrow Agent may use such other means of communication as
Escrow Agent deems reasonably appropriate. For purposes of this Agreement,
“Business Day” shall mean any day other than a Saturday, Sunday, or any other
day on which Escrow Agent located at the notice address set forth above is
authorized or required by law or executive order to remain closed.

12. Security Procedures.

(a) Instructions. Notwithstanding anything to the contrary as set forth in
Section 11, any and all instructions setting forth, claiming, containing,
objecting to, or in any way related to the distribution of Escrow Units,
including but not limited to any such transfer instructions that may otherwise
be set forth in a Joint Written Instruction, may be given to Escrow Agent only
by confirmed facsimile and no instruction for or related to the transfer of the
Escrow Units, or any portion thereof, shall be deemed delivered and effective
unless Escrow Agent shall have received such instruction by facsimile at the
number provided to the Parties by Escrow Agent in accordance with Section 11 and
as further evidenced by a confirmed transmittal to that number.

(b) Confirmation. If Escrow Units transfer instructions are so received by
Escrow Agent by facsimile, Escrow Agent is authorized to seek confirmation of
such instructions by telephone call-back to the person or persons designated on
Schedule 2 hereto, and Escrow Agent may rely upon the confirmation of anyone
purporting to be the person or persons so designated. The persons and telephone
numbers for call-backs may be changed only in a writing actually

 

8



--------------------------------------------------------------------------------

received and acknowledged by Escrow Agent. If Escrow Agent is unable to contact
any of the authorized representatives identified in Schedule 2, Escrow Agent is
hereby authorized both to receive written instructions from and seek
confirmation of such instructions by telephone call-back to any one or more of
Contributor’s or Acquirer’s executive officers, (each such person, an “Executive
Officer”), as Escrow Agent may select. Such “Executive Officer” shall deliver to
Escrow Agent a fully executed incumbency certificate, and Escrow Agent may rely,
to the extent reasonable under the circumstances, upon the confirmation of
anyone purporting to be any such officer. Escrow Agent may rely solely upon any
account numbers or similar identifying numbers provided by Contributor and
Acquirer.

(c) Change in Instructions. Any Party may unilaterally modify only its funds
transfer instructions in this Section 12, by written notice to Escrow Agent. The
Parties acknowledge that the security procedures set forth in this Section 12
are commercially reasonable.

13. Compliance with Court Orders. If any Escrow Units shall be attached,
garnished or levied upon by any court order, or the delivery thereof shall be
stayed or enjoined by an order of a court, or any order, judgment, or decree
shall be made or entered by any court order affecting the property deposited
under this Agreement, Escrow Agent is hereby expressly authorized, in its
reasonable discretion, to obey and comply with all writs, orders or decrees so
entered or issued, which it is advised by legal counsel of its own choosing is
binding upon it, whether with or without jurisdiction, and if Escrow Agent obeys
or complies with any such writ, order or decree it shall not be liable to any of
the Parties or to any other person, entity, firm or corporation, by reason of
such compliance notwithstanding such writ, order or decree be subsequently
reversed, modified, annulled, set aside or vacated.

14. Other Provisions. Except for changes by a Party of its respective funds
transfer instructions as provided in Section 12(c), the provisions of this
Agreement may be waived, altered, amended or supplemented, in whole or in part,
only by a writing signed by the Parties. Neither this Agreement nor any right or
interest hereunder may be assigned in whole or in part by Escrow Agent or any
Party, except as provided in Section 6, without the prior consent of Escrow
Agent and the other Parties. This Agreement shall be governed by and construed
under the laws of the State of Texas. Each Party and Escrow Agent irrevocably
waives any objection on the grounds of venue, forum non-conveniens or similar
grounds and irrevocably consents to service of process by mail or in any other
manner permitted by applicable Law and consents to the jurisdiction of the
United States District Court for the Northern District of Texas or any Texas
State court sitting in Dallas, Texas. To the extent that in any jurisdiction
either Party may now or hereafter be entitled to claim for itself or its assets,
immunity from suit, execution attachment (before or after judgment), or other
legal process, such Party shall not claim, and it hereby irrevocably waives,
such immunity. Escrow Agent and the Parties further hereby waive any right to a
trial by jury with respect to any lawsuit or judicial proceeding arising or
relating to this Agreement. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. All signatures of the
Parties to this Agreement may be transmitted by facsimile, and such facsimile
will, for all purposes, be deemed to be the original signature of such party
whose signature it reproduces, and will be binding upon such party. If any
provision of this Agreement is determined to be prohibited or unenforceable by
reason of any applicable Law, then such provision shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions thereof, and any
such prohibition or unenforceability in such jurisdiction shall not invalidate
or render unenforceable such provisions in any other jurisdiction. A person who
is not a party to this Agreement shall have no right to enforce any term of this
Agreement. The Parties represent, warrant, and covenant that each document,
notice, instruction or request provided by such Party to Escrow Agent shall
comply with applicable Laws. Where, however, the conflicting provisions of any
such applicable Law may be waived, they are hereby irrevocably waived by the
Parties to the fullest extent permitted by law, to the end that this Agreement
shall be enforced as written. Nothing in this Agreement, whether express or
implied, shall be construed to give to any person or entity other than the
Parties any legal or equitable right, remedy, interest or claim under or in
respect of this Agreement or any funds escrowed hereunder.

[Signature page follows.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth above.

 

WILLIAMS PARTNERS L.P. By:   Williams Partners GP LLC,   its General Partner

 

  By:       Name:     Title:  

 

CAIMAN ENERGY, LLC By:     Name:   Title:  

 

WELLS FARGO N.A., as Escrow Agent By:     Name:   Title:  

SIGNATURE PAGE

TO

ESCROW AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1

ESCROW AGENT FEES

Escrow Agent Acceptance Fee: $[        ]

(One-time fee payable at Closing)

Covers the acceptance of Wells Fargo N.A. to act as Escrow Agent; the study and
consideration of [the agency documents and other] Transaction Documents and the
establishment of the necessary accounts and procedures.

Escrow Agent Annual Administration Fee: $[        ]

(Payable annually in advance for each year or any portion thereof).

Includes day-to-day administration services for Escrow Agent including receipt
and safe keeping of escrowed property, collection of income, disbursements,
monthly reporting, tax reporting and filing, etc.

Transaction Charges:

 

  •  

Investment Transactions: $[        ]

 

  •  

Wire Transfers: $[        ]

Legal Counsel Fee: At cost



--------------------------------------------------------------------------------

SCHEDULE 2

Telephone Number(s) and authorized signature(s) for
Person(s) Designated to give Unit Transfer Instructions

If from Contributor:

 

     Name    Telephone Number    Signature      1.    [        ]    [        ]
        2.    [        ]    [        ]        

If from Acquirer:

 

     Name    Telephone Number    Signature      1.    [        ]    [        ]
        2.    [        ]    [        ]        

Telephone Number(s) for Call-Backs and


Person(s) Designated to Confirm Unit Transfer Instructions

If from Contributor:

 

     Name    Telephone Number           1.    [        ]    [        ]       2.
   [        ]    [        ]      

If from Acquirer:

 

     Name    Telephone Number           1.    [        ]    [        ]       2.
   [        ]    [        ]      



--------------------------------------------------------------------------------

SCHEDULE 3

ESCROW UNITS

Certificate Number [        ], representing [        ] common units representing
limited partner interests of Williams Partners L.P., issued in the name of
Caiman Energy, LLC.



--------------------------------------------------------------------------------

SCHEDULE 4

Replacement Section 4(a) and Section 4(b)

[To be inserted prior to Closing]



--------------------------------------------------------------------------------

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”) dated as
of [            ], 2012 is entered into by and among Williams Partner L.P., a
Delaware limited partnership (“Acquirer”), and [Jack Lafield and his
Affiliates]1 (the “Restricted Party.”) Each of the parties to this Agreement is
sometimes referred to individually in this Agreement as a “Party” and all of the
parties to this Agreement are sometimes collectively referred to in this
Agreement as the “Parties.”

RECITALS:

A. Reference is made to that certain Contribution Agreement dated as of
March 19, 2012 (as amended, restated or otherwise modified from time to time,
the “Contribution Agreement”) by and among Acquirer and Caiman Energy, LLC, a
Delaware limited liability company (“Contributor”), pursuant to which
Contributor agreed to contribute, assign, transfer, convey and deliver all of
the outstanding membership interests of Caiman Eastern Midstream, LLC, a Texas
limited liability company (the “Company”) to Acquirer pursuant to the terms and
conditions thereof (the “Transaction”).

B. Immediately prior to the consummation of the Transaction, [Jack Lafield is
the President and Chief Executive Officer of Contributor].2

C. In connection with the Transaction and pursuant to the terms and conditions
of the Contribution Agreement, the Restricted Party will derive, either directly
or indirectly, substantial benefits from the Transaction and the other
transactions contemplated by the Contribution Agreement.

D. The Restricted Party acknowledges and agrees that following the Transaction,
Acquirer and its Affiliates would be irreparably damaged if the Restricted Party
were to provide certain services to, or otherwise participate in, the business
of any Person engaging in the Restricted Business (as hereafter defined) within
the Territory (as hereafter defined), and that such action by the Restricted
Party would result in a significant loss by Acquirer and its Affiliates,
successors or assigns.

E. The execution, delivery and continued existence and enforceability of this
Agreement is a material inducement to the willingness of Acquirer to enter into
the Contribution Agreement.

F. Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Contribution Agreement.

 

 

1 

Form is to be adapted for other management Restricted Parties: Stephen L. Arata,
Richard D. Moncrief and Danny L. Thompson.

2 

To be adapted to describe the role of the Restricted Party at Contributor.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals, the covenants and
agreements set forth herein, and other fair, adequate and valuable consideration
(including the consideration delivered pursuant to the Transaction), the receipt
and sufficiency of which are hereby acknowledged, intending to be legally bound,
the parties hereby agree as follows:

1. Non-Competition and Non-Solicitation. For a period beginning on the date
hereof and expiring on the two (2) year anniversary of the Closing (the
“Restricted Period”), the Restricted Party acknowledges and agrees that it shall
not and shall cause its Affiliates not to, directly or indirectly through any
Person or contractual arrangement:

(a) engage in any gas gathering, processing, fractionation or liquid hydrocarbon
business anywhere in the Territory that is of the kind of the businesses
currently operated or currently intended by the Company to be operated by the
Company (the “Restricted Business”), or perform management, executive or
supervisory functions with respect to, own, operate, join, control, render
financial assistance to, receive any economic benefit from, exert any influence
upon, participate in, render services or advice to, or as applicable and within
its control, allow any of its officers or employees to be connected as an
officer, employee, partner, member, stockholder, consultant or otherwise with,
any business or Person that competes in whole or in part with the Restricted
Business;

(b) solicit, recruit or hire any person who at any time after the date of the
Contribution Agreement becomes a Transferred Employee; provided that the
foregoing shall not prohibit the Restricted Party or any of its Affiliates from
(A) hiring a Transferred Employee who responds to a general solicitation to the
public of general advertising or similar methods of solicitation by search firms
not specifically directed at Transferred Employees or (B) soliciting, recruiting
or hiring any Transferred Employee who has ceased to be employed or retained by
the Company, Acquirer or any of their respective Affiliates for at least twelve
(12) months; or

(c) approach or seek business in the Territory constituting the Restricted
Business from any Customer (as hereinafter defined), refer business in the
Territory constituting the Restricted Business from any Customer to any Person
or be paid commissions based on sales from business in the Territory
constituting the Restricted Business received from any Customer by any Person
(it being understood that, for purposes of this Section 1(c), the term
“Customer” means any Person to which the Company provided products or services
during the twelve (12) month period prior to the Closing Date; provided that the
foregoing shall not prohibit any referral of business by the Restricted Party to
the Company or Acquirer.

(d) For purposes hereof, “Territory” means and includes Pennsylvania (except the
Utica Shale in the Counties of Lawrence, Mercer, Crawford and Erie) and West
Virginia.

2. Exceptions.

Notwithstanding Section 1 to the contrary, nothing herein shall be deemed to
prohibit:

 

2



--------------------------------------------------------------------------------

(a) the Restricted Party from owning less than five percent (5%) of any class of
securities traded on a national stock exchange issued by any Person engaged in
the Restricted Business;

(b) the Restricted Party from acquiring the equity securities or assets of any
Person of which less than twenty percent (20%) of its revenues are attributable
to the Restricted Business; and

(c) the Restricted Party from conducting and continuing its business operations
of the kind currently conducted (including fulfillment of existing obligations
under contracts currently in effect) in the Counties of Greene, Fayette,
Somerset, Bedford, Indiana, Clearfield, Cambria and Blair in Pennsylvania and
Preston County in West Virginia.

3. Enforceability and Breaches.

(a) If a court of competent jurisdiction determines that the character, duration
or geographical scope of the provisions of this Agreement are unreasonable, it
is the intention and the agreement of the Parties that these provisions shall be
construed by the court in such a manner as to impose only those restrictions on
the Restricted Party’s conduct that are reasonable in light of the circumstances
and as are necessary to assure to Acquirer the benefits of this Agreement. If,
in any judicial proceeding, a court shall refuse to enforce all of the separate
covenants of this Agreement because taken together they are more extensive than
necessary to assure to Acquirer the intended benefits of this Agreement, it is
expressly understood and agreed by the Parties that the provisions of this
Agreement that, if eliminated or reformed, would permit the remaining separate
provisions to be enforced in such proceeding, shall be deemed eliminated or
reformed as the case may be, for the purposes of such proceeding, from this
Agreement.

(b) Each Party acknowledges any breach by the Restricted Party of any provision
of this Agreement may result in irreparable injury to Acquirer. The Restricted
Party acknowledges that, in the event of such a breach, in addition to all other
remedies available at Law, Acquirer shall be entitled to seek equitable relief,
including injunctive relief, as well as such other remedies as may be available
at law and equity. The Restricted Party has independently consulted with its
counsel and after such consultation agrees that the covenants set forth in this
Agreement are reasonable and proper to protect the legitimate interest of
Acquirer.

4. Amendments and Waivers.

(a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each Party to this Agreement, or in the case of a waiver, by the
Party against whom the waiver is to be effective.

(b) No failure or delay by any Party in exercising any right, power or privilege
in connection with this Agreement shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. Except as
otherwise provided herein, the rights and remedies provided in this Agreement
shall be cumulative and not exclusive of any rights or remedies provided by Law.

 

3



--------------------------------------------------------------------------------

5. Notices. All notices, requests and other communications to any Party pursuant
to this Agreement shall be in writing (including facsimile transmission) and
shall be given,

if to Acquirer, to:

Williams Partners L.P.

One Williams Center

Tulsa, OK 74172-0172

Attention: Senior Vice President, Corporate Strategic Development

Facsimile: (918) 573-4900

with copies (which shall not constitute notice) to:

Williams Partners L.P.

One Williams Center

Tulsa, OK 74172-0172

Attention: General Counsel

Facsimile: (918) 573-5942

and:

Gibson, Dunn & Crutcher LLP

1801 California Street

Suite 4200

Denver, CO 80202

Attention: Steven Talley

Facsimile: (303) 298-5907

if to the Restricted Party, to:

[            ]

with a copy (which shall not constitute notice) to:

[            ]

or such other address or facsimile number as such Party may hereafter specify in
writing for the purpose by notice to the other Parties. All such notices,
requests and other communications shall be deemed duly given when delivered
personally (including by courier or overnight courier with confirmation), via
facsimile (with confirmation) or delivered by an overnight courier (with
confirmation), if, in any such case, confirmation is obtained prior to 5:00 p.m.
local time in the place of receipt and such day is a Business Day. Otherwise,
any such notice, request or communication shall be deemed not to have been
received until the next succeeding Business Day.

6. Successors and Assigns; Assignment. All of the terms of this Agreement shall
be binding upon, inure to the benefit of and be enforceable by and against the
Restricted Party and its

 

4



--------------------------------------------------------------------------------

successors and permitted assigns, provided that no Party may assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement without
the consent of each other Party. Notwithstanding the foregoing, Acquirer may
assign any of its rights and obligations hereunder (a) to one or more
wholly-owned subsidiaries or parent entities of Acquirer (including any
subsidiaries or parent entities which may be organized subsequent to the date
hereof), (b) to any successor of Acquirer, and (c) in connection with a sale of
capital stock, a sale of assets, a merger or other disposition involving
Acquirer, the Company or their respective Affiliates.

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Texas, without regard to the conflicts
of law rules thereof.

8. Consent to Jurisdiction. The Parties agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States District Court for the Northern
District of Texas or any Texas State court sitting in Dallas, Texas, so long as
one of such courts shall have subject matter jurisdiction over such suit, action
or proceeding, and that any cause of action arising out of this Agreement shall
be deemed to have arisen from a transaction of business in the State of Texas,
and each Party hereby irrevocably consents to the jurisdiction of such courts
(and of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by Law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. Process in any such suit, action or proceeding may be served on any Party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each Party agrees that service of process
on such Party as provided in Section 5 shall be deemed effective service of
process on such Party.

9. Counterparts; Effectiveness; Third Party Beneficiaries. This Agreement may be
signed in any number of counterparts (including facsimile and electronic
transmission counterparts), each of which shall be an original, with the same
effect as if the signatures to this Agreement were upon the same instrument.
This Agreement shall become effective when each Party shall have received a
counterpart of this Agreement signed by the other Parties. No provision of this
Agreement is intended to confer any rights, benefits, remedies, obligations, or
liabilities upon any Person other than the Parties and their respective
successors and permitted assigns.

10. Entire Agreement. This Agreement constitutes the entire agreement among the
Parties with respect to the subject matter of this Agreement and supersedes all
prior agreements and understandings, both oral and written, among the Parties
with respect to the subject matter of this Agreement.

11. Construction. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall in no way restrict or
otherwise modify any of the terms or provisions hereof. In this Agreement, the
term “including” and words of similar import mean “including, without
limitation,” unless the context requires otherwise. Each Party and its or his
counsel have participated in the drafting of this Agreement, the language used
in this Agreement shall be deemed to be the language chosen by the Parties to
express their mutual intent, and no rule of construction to the effect that any
ambiguities shall be resolved against the drafting party shall be used to
interpret this Agreement.

[Signature page follows.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused Agreement to be duly executed
as of the date first above written.

 

WILLIAMS PARTNERS L.P. By:   Williams Partners GP LLC,   its General Partner

  By:       Name:     Title:  

 

JACK LAFIELD      

SIGNATURE PAGE

TO

NON-COMPETITION AND NON-SOLICITATION AGREEMENT



--------------------------------------------------------------------------------

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”) dated as
of [                ], 2012 is entered into by and among Williams Partner L.P.,
a Delaware limited partnership (“Acquirer”), and EnCap Energy Infrastructure
Fund, L.P., a [                ] limited partnership (the “Restricted Party.”)
Each of the parties to this Agreement is sometimes referred to individually in
this Agreement as a “Party” and all of the parties to this Agreement are
sometimes collectively referred to in this Agreement as the “Parties.”

RECITALS:

A. Reference is made to that certain Contribution Agreement dated as of
March 19, 2012 (as amended, restated or otherwise modified from time to time,
the “Contribution Agreement”) by and among Acquirer and Caiman Energy, LLC, a
Delaware limited liability company (“Contributor”), pursuant to which
Contributor agreed to sell, assign, transfer, convey and deliver all of the
outstanding membership interests of Caiman Eastern Midstream, LLC, a Texas
limited liability company (the “Company”) to Acquirer pursuant to the terms and
conditions thereof (the “Transaction”).

B. Immediately prior to the consummation of the Transaction, the Restricted
Party is a member of Contributor.

C. In connection with the Transaction and pursuant to the terms and conditions
of the Contribution Agreement, the Restricted Party will derive, either directly
or indirectly, substantial benefits from the Transaction and the other
transactions contemplated by the Contribution Agreement.

D. The Restricted Party acknowledges and agrees that following the Transaction,
Acquirer and its Affiliates would be irreparably damaged if the Restricted Party
were to provide certain services to, or otherwise participate in, the business
of any Person engaging in the Restricted Business (as hereafter defined) within
the Territory (as hereafter defined), and that such action by the Restricted
Party would result in a significant loss by Acquirer and its Affiliates,
successors or assigns.

E. The execution, delivery and continued existence and enforceability of this
Agreement is a material inducement to the willingness of Acquirer to enter into
the Contribution Agreement.

F. Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Contribution Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals, the covenants and
agreements set forth herein, and other fair, adequate and valuable consideration
(including the consideration delivered pursuant to the Transaction), the receipt
and sufficiency of which are hereby acknowledged, intending to be legally bound,
the parties hereby agree as follows:



--------------------------------------------------------------------------------

1. Non-Competition and Non-Solicitation. For a period beginning on the date
hereof and expiring on the two (2) year anniversary of the Closing (the
“Restricted Period”), the Restricted Party acknowledges and agrees that it shall
not, directly or indirectly through any Person or contractual arrangement:

(a) engage in any gas gathering, processing, fractionation or liquid hydrocarbon
business anywhere in the Territory that is of the kind of the businesses
currently operated or currently intended by the Company to be operated by the
Company (the “Restricted Business”), or perform management, executive or
supervisory functions with respect to, own, operate, join, control, render
financial assistance to, receive any economic benefit from, exert any influence
upon, participate in, render services or advice to, or allow any of its officers
or employees to be connected as an officer, employee, partner, member,
stockholder, consultant or otherwise with, any business or Person that competes
in whole or in part with the Restricted Business;

(b) solicit, recruit or hire any person who at any time after the date of the
Contribution Agreement becomes a Transferred Employee; provided that the
foregoing shall not prohibit the Restricted Party from (A) hiring a Transferred
Employee who responds to a general solicitation to the public of general
advertising or similar methods of solicitation by search firms not specifically
directed at Transferred Employees or (B) soliciting, recruiting or hiring any
Transferred Employee who has ceased to be employed or retained by the Company,
Acquirer or any of their respective Affiliates for at least twelve (12) months;
or

(c) approach or seek business in the Territory constituting the Restricted
Business from any Customer (as hereinafter defined), refer business in the
Territory constituting the Restricted Business from any Customer to any Person
or be paid commissions based on sales from business in the Territory
constituting the Restricted Business received from any Customer by any Person
(it being understood that, for purposes of this Section 1(c), the term
“Customer” means any Person to which the Company provided products or services
during the twelve (12) month period prior to the Closing Date; provided that the
foregoing shall not prohibit any referral of business by the Restricted Party to
the Company or Acquirer.

(d) For purposes hereof, “Territory” means and includes the following counties
in West Virginia: Marshall, Wetzel, Doddridge, Ohio, Brooke and Tyler and the
Marcellus Shale in the following counties in Ohio: Monroe and Belmont.

2. Exceptions.

Notwithstanding Section 1 to the contrary, nothing herein shall be deemed to
prohibit:

(a) the Restricted Party from owning less than five percent (5%) of any class of
securities traded on a national stock exchange issued by any Person engaged in
the Restricted Business; and

(b) the Restricted Party from acquiring the equity securities or assets of any
Person of which less than twenty percent (20%) of its revenues are attributable
to the Restricted Business.

 

2



--------------------------------------------------------------------------------

3. Enforceability and Breaches.

(a) If a court of competent jurisdiction determines that the character, duration
or geographical scope of the provisions of this Agreement are unreasonable, it
is the intention and the agreement of the Parties that these provisions shall be
construed by the court in such a manner as to impose only those restrictions on
the Restricted Party’s conduct that are reasonable in light of the circumstances
and as are necessary to assure to Acquirer the benefits of this Agreement. If,
in any judicial proceeding, a court shall refuse to enforce all of the separate
covenants of this Agreement because taken together they are more extensive than
necessary to assure to Acquirer the intended benefits of this Agreement, it is
expressly understood and agreed by the Parties that the provisions of this
Agreement that, if eliminated or reformed, would permit the remaining separate
provisions to be enforced in such proceeding, shall be deemed eliminated or
reformed as the case may be, for the purposes of such proceeding, from this
Agreement.

(b) Each Party acknowledges any breach by the Restricted Party of any provision
of this Agreement may result in irreparable injury to Acquirer. The Restricted
Party acknowledges that, in the event of such a breach, in addition to all other
remedies available at Law, Acquirer shall be entitled to seek equitable relief,
including injunctive relief, as well as such other remedies as may be available
at law and equity. The Restricted Party has independently consulted with its
counsel and after such consultation agrees that the covenants set forth in this
Agreement are reasonable and proper to protect the legitimate interest of
Acquirer.

4. Amendments and Waivers.

(a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each Party to this Agreement, or in the case of a waiver, by the
Party against whom the waiver is to be effective.

(b) No failure or delay by any Party in exercising any right, power or privilege
in connection with this Agreement shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. Except as
otherwise provided herein, the rights and remedies provided in this Agreement
shall be cumulative and not exclusive of any rights or remedies provided by Law.

5. Notices. All notices, requests and other communications to any Party pursuant
to this Agreement shall be in writing (including facsimile transmission) and
shall be given,

if to Acquirer, to:

Williams Partners L.P.

One Williams Center

Tulsa, OK 74172-0172

Attention: Senior Vice President, Corporate Strategic Development

Facsimile: (918) 573-4900

 

3



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Williams Partners L.P.

One Williams Center

Tulsa, OK 74172-0172

Attention: General Counsel

Facsimile: (918) 573-5942

and:

Gibson, Dunn & Crutcher LLP

1801 California Street

Suite 4200

Denver, CO 80202

Attention: Steven Talley

Facsimile: (303) 298-5907

if to the Restricted Party, to:

[                ]

with a copy (which shall not constitute notice) to:

[                ]

or such other address or facsimile number as such Party may hereafter specify in
writing for the purpose by notice to the other Parties. All such notices,
requests and other communications shall be deemed duly given when delivered
personally (including by courier or overnight courier with confirmation), via
facsimile (with confirmation) or delivered by an overnight courier (with
confirmation), if, in any such case, confirmation is obtained prior to 5:00 p.m.
local time in the place of receipt and such day is a Business Day. Otherwise,
any such notice, request or communication shall be deemed not to have been
received until the next succeeding Business Day.

6. Successors and Assigns; Assignment. All of the terms of this Agreement shall
be binding upon, inure to the benefit of and be enforceable by and against the
Restricted Party and its successors and permitted assigns, provided that no
Party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of each other Party.
Notwithstanding the foregoing, Acquirer may assign any of its rights and
obligations hereunder (a) to one or more wholly-owned subsidiaries or parent
entities of Acquirer (including any subsidiaries or parent entities which may be
organized subsequent to the date hereof), (b) to any successor of Acquirer, and
(c) in connection with a sale of capital stock, a sale of assets, a merger or
other disposition involving Acquirer, the Company or their respective
Affiliates.

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Texas, without regard to the conflicts
of law rules thereof.

8. Consent to Jurisdiction. The Parties agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this

 

4



--------------------------------------------------------------------------------

Agreement or the transactions contemplated hereby shall be brought in the United
States District Court for the Northern District of Texas or any Texas State
court sitting in Dallas, Texas, so long as one of such courts shall have subject
matter jurisdiction over such suit, action or proceeding, and that any cause of
action arising out of this Agreement shall be deemed to have arisen from a
transaction of business in the State of Texas, and each Party hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by Law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum. Process in any such suit,
action or proceeding may be served on any Party anywhere in the world, whether
within or without the jurisdiction of any such court. Without limiting the
foregoing, each Party agrees that service of process on such Party as provided
in Section 5 shall be deemed effective service of process on such Party.

9. Counterparts; Effectiveness; Third Party Beneficiaries. This Agreement may be
signed in any number of counterparts (including facsimile and electronic
transmission counterparts), each of which shall be an original, with the same
effect as if the signatures to this Agreement were upon the same instrument.
This Agreement shall become effective when each Party shall have received a
counterpart of this Agreement signed by the other Parties. No provision of this
Agreement is intended to confer any rights, benefits, remedies, obligations, or
liabilities upon any Person other than the Parties and their respective
successors and permitted assigns.

10. Entire Agreement. This Agreement constitutes the entire agreement among the
Parties with respect to the subject matter of this Agreement and supersedes all
prior agreements and understandings, both oral and written, among the Parties
with respect to the subject matter of this Agreement.

11. Construction. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall in no way restrict or
otherwise modify any of the terms or provisions hereof. In this Agreement, the
term “including” and words of similar import mean “including, without
limitation,” unless the context requires otherwise. Each Party and its or his
counsel have participated in the drafting of this Agreement, the language used
in this Agreement shall be deemed to be the language chosen by the Parties to
express their mutual intent, and no rule of construction to the effect that any
ambiguities shall be resolved against the drafting party shall be used to
interpret this Agreement.

[Signature page follows.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused Agreement to be duly executed
as of the date first above written.

 

WILLIAMS PARTNERS L.P. By:  

Williams Partners GP LLC,

its General Partner

  By:       Name:     Title:  

 

ENCAP ENERGY INFRASTRUCTURE

FUND, L.P.

By:     Name:   Title:  

SIGNATURE PAGE

TO

NON-COMPETITION AND NON-SOLICITATION AGREEMENT



--------------------------------------------------------------------------------

 

 

REGISTRATION RIGHTS AGREEMENT

dated as of [                ], 2012

by and between

Williams Partners L.P.

and

Caiman Energy, LLC

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Article I DEFINITIONS

     1   

Section 1.01. Definitions

     1   

Article II REGISTRATION RIGHTS

     4   

Section 2.01. Registration

     4   

Section 2.02. Registration Procedures

     6   

Section 2.03. Conditions to Offerings

     9   

Section 2.04. Suspension Period

     9   

Section 2.05. Registration Expenses

     10   

Section 2.06. Indemnification; Contribution

     11   

Section 2.07. Rule 144

     13   

Section 2.08. Transfer of Registration Rights

     13   

Article III LOCK-UP; CERTAIN OTHER MATTERS

     13   

Section 3.01. Lock-Up

     13   

Section 3.02. Transfer Agent

     13   

Section 3.03. Legends

     13   

Section 3.04. Section 16 Matters

     14   

Section 3.05. Information

     14   

Article IV REPRESENTATIONS AND WARRANTIES

     14   

Section 4.01. Representations and Warranties of the Partnership

     14   

Section 4.02. Representations and Warranties of Seller

     15   

Article V GENERAL PROVISIONS

     15   

Section 5.01. Adjustments

     15   

Section 5.02. Notices

     15   

Section 5.03. Expenses

     17   

Section 5.04. Amendments; Waivers

     17   

Section 5.05. Interpretation

     17   

Section 5.06. Severability

     17   

Section 5.07. Counterparts

     18   

Section 5.08. Entire Understanding; No Third-Party Beneficiaries

     18   

Section 5.09. Governing Law

     18   

Section 5.10. Assignment

     18   

Section 5.11. WAIVER OF JURY TRIAL

     18   

Section 5.12. Venue for Resolution of Disputes

     19   

Section 5.13. Specific Performance

     19   

Section 5.14.Termination

     19   

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT, dated as of [                ], 2012 (this
“Agreement”), by and between Williams Partners L.P., Delaware limited
partnership (the “Partnership”) and Caiman Energy, LLC, a Delaware limited
liability company (“Seller”).

RECITALS

WHEREAS, Seller and the Partnership are party to that certain Contribution
Agreement dated as of March [    ], 2012 (the “Purchase Agreement”);

WHEREAS, as a result of the closing of the transactions contemplated by the
Purchase Agreement (the “Closing”), Seller initially owns, as of the date of
this Agreement, directly or indirectly, [                ] Common Units acquired
from the Partnership as a portion of the consideration received by Seller in
connection with such transactions (the “Units”);

WHEREAS, the execution and delivery of this Agreement is a condition to the
obligations of the parties to consummate the transactions contemplated by the
Purchase Agreement; and

WHEREAS, each of the parties hereto desires to enter into this Agreement in
order to establish certain rights, restrictions and obligations relating to the
Units.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. As used in and for purposes of this Agreement, the
following terms have the following meanings:

“Affiliate” of any person means those other persons that, directly or
indirectly, control, are controlled by or are under common control with such
person.

“Agreement” has the meaning set forth in the Preamble.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.

“beneficial owner” and words of similar import have the meaning assigned to such
terms in Rule 13d-3 promulgated under the Exchange Act as in effect on the date
of this Agreement.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which commercial banks in New York, New York are authorized or required by law
to close.

“Closing” has the meaning set forth in the Recitals.

“Closing Date” means the date on which the Closing occurs.

 

1



--------------------------------------------------------------------------------

“Common Units” means, collectively, the common units representing limited
partnership interests of the Partnership.

“Equity Interests” means any type of equity ownership in the Partnership, or
right to acquire any equity ownership in the Partnership, including Common Units
or other units or a similar security, or any other interest entitling the holder
thereof to participate in distributions or otherwise granting any other
economic, voting or other rights, obligations, benefits or interests in, or
attaching to, such interests.

“Escrow Agreement” has the meaning set forth in the Purchase Agreement.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Governmental Entity” means any federal, state, local or foreign government, any
transnational governmental organization or any court of competent jurisdiction,
arbitral, administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign, or any national securities exchange or
national quotation system on which securities issued by the Partnership or any
of its Subsidiaries are listed or quoted.

“Indemnified Party” has the meaning set forth in Section 2.06(c).

“Indemnified Persons” has the meaning set forth in Section 2.06(a).

“Indemnifying Party” has the meaning set forth in Section 2.06(c).

“Inspectors” has the meaning set forth in Section 2.02(i).

“Issuer FWP” has the meaning assigned to “issuer free writing prospectus” in
Rule 433 under the Securities Act.

“Law” means any law (including common law), treaty, statute, ordinance, code,
rule, regulation, judgment, decree, order, writ, award, injunction, decree,
directive, authorization or determination enacted, entered, promulgated,
enforced or issued by any Governmental Entity.

“Lock-Up End Date” means the date that is 18 months following the Closing Date.

“Losses” means any and all losses, claims, damages, liabilities, obligations,
costs and expenses (including, without limitation, as a result of any notices,
actions, suits, proceedings, claims, demands, assessments, judgments, awards,
costs, penalties, taxes and reasonable expenses, including reasonable attorneys’
and other professionals’ fees and disbursements).

“NYSE” means the New York Stock Exchange.

“Partnership” has the meaning set forth in the Preamble.

 

2



--------------------------------------------------------------------------------

“person” is to be interpreted broadly to include any individual, savings
association, bank, trust company, corporation, limited liability company,
partnership, association, joint-stock company, business trust, labor union,
works council or unincorporated organization.

“Prospectus” means the prospectus (including any preliminary prospectus and any
final prospectus) included in any Registration Statement, as amended or
supplemented by any free writing prospectus, whether or not required to be filed
with the SEC, prospectus supplement with respect to the terms of the offering of
any portion of the Registrable Securities covered by the Registration Statement
and by all other amendments and supplements to the prospectus, and all material
incorporated by reference in such prospectus.

“Purchase Agreement” has the meaning set forth in the Recitals.

“Records” has the meaning set forth in Section 2.02(i).

“Released Units” has the meaning set forth in the Purchase Agreement.

“Registrable Securities” means all Units received pursuant to the Purchase
Agreement that are beneficially owned by Unitholder and that are (a) not subject
to the Escrow Agreement, or (b) Released Units, and any Equity Interests issued
as a dividend or other distribution with respect to, or in exchange for, or in
replacement of, such Units; provided, however, that a Registrable Security shall
cease to be a Registrable Security upon the earlier of the time (i) the
Registration Statement covering such Registrable Security has been declared
effective under the Securities Act and such Registrable Security has been sold
or disposed of pursuant to such effective Registration Statement, (ii) such
Registrable Security has been disposed of pursuant to any section of Rule 144,
(iii) such Registrable Security has been assigned, sold or otherwise transferred
in a transaction in which the transferor’s rights under this Agreement are not
assigned, or (iv) such Registrable Security has ceased to be outstanding.

“Registration Statement” means any registration statement of the Partnership
that covers Registrable Securities pursuant to the provisions of this Agreement,
including the prospectus, amendments and supplements to such registration
statement, including pre- and post-effective amendments, and all exhibits and
all material incorporated by reference in such registration statement.

“Representative” means, with respect to any person, such person’s, or such
person’s Subsidiaries’, directors, officers, employees, accountants, investment
bankers, commercial bank lenders, attorneys and other advisors or
representatives (including the employees or attorneys of such accountants,
investment bankers or attorneys).

“Rule 144” means Rule 144 promulgated under the Securities Act or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
effect as such rule.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

3



--------------------------------------------------------------------------------

“Seller” has the meaning set forth in the Preamble.

“Suspension Period” has the meaning set forth in Section 2.04(a).

“Subsidiary” means, with respect to a person, an Affiliate directly or
indirectly controlled by such person.

“Underwriter” means, with respect to any Underwritten Offering, a securities
dealer who purchases any Registrable Securities as a principal in connection
with a distribution of such Registrable Securities.

“Underwritten Offering” has the meaning set forth in Section 2.01(a).

“Underwritten Offering Request” has the meaning set forth in Section 2.01(a).

“Unitholder” means Seller together with its respective Subsidiaries that
beneficially own any Units, in each case for so long as such person beneficially
owns any such Units. When this Agreement requires Unitholder to provide notice
or give consent, such notice or consent shall be given by Seller, and not any
other person who is a member of Unitholder.

“Units” has the meaning set forth in the Recitals.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01. Registration.

(a) At any time after the Lock-Up End Date that the Registrable Securities then
held by Unitholder have not ceased to be Registrable Securities, at Unitholder’s
election and within 15 Business Days after the Partnership’s receipt of
Unitholder’s written request (which written request may be submitted as early as
15 Business Days prior to the Lock-Up End Date) (an “Underwritten Offering
Request”), the Partnership will (i) if the Partnership is then a Well Known
Seasoned Issuer (as such term is defined under the Securities Act) with an
existing effective Automatic Shelf Registration Statement at the time of receipt
of the Underwritten Offering Request, use its reasonable best efforts to file a
prospectus supplement that shall be deemed to be part of an existing effective
Automatic Shelf Registration Statement of the Partnership in accordance with
Rule 430B under the Securities Act that is useable for a resale of Registrable
Securities by Unitholder conducted pursuant to a firm commitment underwriting
(an “Underwritten Offering”), or (ii) if the Partnership does not have an
existing effective Automatic Shelf Registration Statement, file and use its
reasonable best efforts to have declared effective by the SEC a Registration
Statement containing a prospectus supplement that is useable for a resale of
Registrable Securities by Unitholder conducted pursuant to an Underwritten
Offering; provided, however that in no event shall the Partnership be required
to file a prospectus supplement or Registration Statement (as applicable) or
otherwise participate in more than a total of four Underwritten Offerings during
the term of this Agreement or more than one Underwritten Offering in any
six-month period. The Underwritten Offering Request will specify the aggregate
value of the Registrable Securities proposed by Unitholder to be included in
such Underwritten Offering (calculated based on the volume-weighted average
trading price of the Common Units

 

4



--------------------------------------------------------------------------------

for the 30 days prior to the date of the Underwritten Offering Request), which
aggregate value may not be less than $100 million or more than $275 million.
Unitholder may change the number of Registrable Securities proposed to be
offered in any Underwritten Offering at any time prior to commencement of such
offering so long as such change would not materially adversely affect the timing
or success of the Underwritten Offering or change the aggregate value of the
Registrable Securities proposed by Unitholder to be included in such
Underwritten Offering to less than $100 million or more than $275 million and
provided that the Partnership shall be entitled to reasonably delay an
Underwritten Offering as a result of such change. Unitholder will be permitted
to rescind an Underwritten Offering Request at any time prior to 10 Business
Days before the public announcement of the Underwritten Offering; provided, that
(i) Unitholder reimburses the Partnership for all reasonable, out-of-pocket
expenses incurred by the Partnership in connection with such Underwritten
Offering, (ii) such Underwritten Offering will not count as an Underwritten
Offering for purposes of determining when future Underwritten Offerings may be
requested by Unitholder pursuant to this Section 2.01(a), and (iii) Unitholder
will not be entitled to submit an Underwritten Offering Request during the two
months following the date of the rescission. In addition, any Underwritten
Offering will not count against such number of Underwritten Offerings if
(A) such offering is withdrawn (other than at the request of Unitholder) or
(B) less than 80% of the Registrable Securities requested by Unitholder to be
sold in such Underwritten Offering are sold.

(b) The Partnership will use its reasonable best efforts (i) to cause any
Registration Statement to be declared effective (unless it becomes effective
automatically upon filing) as promptly as practicable after the filing thereof
with the SEC and (ii) to keep any Registration Statement current and effective
until the completion of the Underwritten Offering registered thereon. The
Partnership further agrees to use its reasonable best efforts to supplement or
make amendments to each such Registration Statement as may be necessary to keep
such Registration Statement effective for the period referred to above,
including (A) to respond to the comments of the SEC, if any, (B) as may be
required by the registration form utilized by the Partnership for such
Registration Statement or by the instructions to such registration form, (C) as
may be required by the Securities Act, (D) as may be reasonably requested in
writing by Unitholder or any Underwriter and reasonably acceptable to the
Partnership. The Partnership agrees to furnish to Unitholder copies of any such
supplement or amendment no later than the time it is first being used or filed
with the SEC.

(c) Subject to the following sentence, the Partnership may include in any
Underwritten Offering any securities for its own account or for the account of
holders of Common Units (other than Unitholder). Notwithstanding anything to the
contrary contained herein, if the lead Underwriters of an Underwritten Offering
advise the Partnership in writing that, in their reasonable opinion the number
of Equity Interests (including any Registrable Securities) that the Partnership,
Unitholder and any other persons intend to include in any Registration Statement
is such that the success of any such offering would be materially and adversely
affected, including with respect to the price at which the securities can be
sold, then the number of Common Units or other Equity Interests to be included
in the Registration Statement for the account of the Partnership, Unitholder and
any other persons will be reduced to the extent necessary to reduce the total
number of securities to be included in any such Registration Statement to the
number recommended by such lead Underwriter; provided, however, that such
reduction shall be made: (i) first, to remove or reduce pro rata among any

 

5



--------------------------------------------------------------------------------

other holders of Common Units or other Equity Interests requested to be
registered or disposed of, as applicable, so that the total number of Equity
Interests to be included in any such offering for the account of all such
persons will not exceed the number recommended by such lead Underwriter,
(ii) second, to remove or reduce any Common Units or other Equity Interests
proposed to be offered by the Partnership for its own account and (iii) third,
to remove or reduce Registrable Securities requested to be included in the
Registration Statement for the account of Unitholder pursuant to
Section 2.01(a).

(d) The Partnership and Unitholder agree that it is in the parties interest to
work together to sell the Registrable Securities in an orderly manner. In this
regard, the Partnership may, in its sole discretion, inform Unitholder of any
primary offerings of its Common Units and, to the extent practicable in the sole
discretion of the Partnership, and subject to Unitholder being bound by a
confidentiality agreement containing a restriction on any purchase or sale of
Common Units until such offering is publicly announced, the Partnership may
offer to Unitholder the opportunity to include Registrable Securities in such
offering to allow for the orderly sale of such Units.

Section 2.02. Registration Procedures. Subject to the provisions of
Section 2.01, in connection with the registration of the sale of Registrable
Securities in an Underwritten Offering pursuant to this Agreement, the
Partnership will as promptly as reasonably practicable:

(a) furnish to Unitholder without charge, prior to the filing of a Registration
Statement, copies of such Registration Statement as it is proposed to be filed,
and thereafter such number of copies of such Registration Statement, each
amendment and supplement thereto (in each case including all exhibits thereto,
including each preliminary prospectus), copies of any and all transmittal
letters or other correspondence with the SEC relating to such Registration
Statement and such other documents in such quantities as Unitholder may
reasonably request from time to time in order to facilitate the disposition of
such Registrable Securities, and give Unitholder and its Representatives a
reasonable opportunity to review and comment on the same prior to filing any
such documents;

(b) (i) cause the Partnership’s Representatives to supply all information
reasonably requested by Unitholder, any Underwriter, or its Representatives in
connection with the Registration Statement and (ii) provide Unitholder, any
Underwriter and its Representatives with the opportunity to participate in the
preparation of such Registration Statement and the related Prospectus;

(c) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or “blue sky” laws of such jurisdictions
as Unitholder reasonably requests and do any and all other acts and things as
may be reasonably necessary or advisable to enable Unitholder to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Partnership shall in no event be required to (i) qualify
generally to do business in any jurisdiction where it is not then so qualified,
(ii) subject itself to taxation in any jurisdiction where is not otherwise then
so subject, (iii) take any action that would subject it to service of process in
suits other than those arising out of the offer and sale of the securities
covered by the Registration Statement or (iv) consent to general service of
process in any jurisdiction where it is not then so subject;

 

6



--------------------------------------------------------------------------------

(d) notify Unitholder at any time when a prospectus relating to Registrable
Securities is required to be delivered under the Securities Act, of the
happening of any event as a result of which the Prospectus included in a
Registration Statement or the Registration Statement or amendment or supplement
relating to such Registrable Securities contains an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and the Partnership will promptly
prepare and file with the SEC a supplement or amendment to such prospectus and
Registration Statement (and comply fully with the applicable provisions of
Rules 424, 430A and 430B under the Securities Act in a timely manner) so that,
as thereafter delivered to the purchasers of the Registrable Securities, such
prospectus and Registration Statement will not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

(e) advise any Underwriter(s) and Unitholder promptly and, if requested by such
persons, confirm such advice in writing, of the issuance by the SEC of any stop
order suspending the effectiveness of the Registration Statement under the
Securities Act or of the suspension by any state securities commission of the
qualification of the Registrable Securities for offering or sale in any
jurisdiction, or the initiation of any proceeding for any of the preceding
purposes. If at any time the SEC shall issue any stop order suspending the
effectiveness of the Registration Statement, or any state securities commission
or other regulatory authority shall issue an order suspending the qualification
or exemption from qualification of the Registrable Securities under state
securities or “blue sky” laws, the Partnership shall use its reasonable best
efforts to obtain the withdrawal or lifting of such order as promptly as
practicable;

(f) use its reasonable best efforts to cause such Registrable Securities to be
registered with or approved by such other Governmental Entities as may be
necessary by virtue of the business and operations of the Partnership to enable
Unitholder to consummate the disposition of such Registrable Securities;
provided, however, that the Partnership shall in no event be required to
(i) qualify generally to do business in any jurisdiction where it is not then so
qualified, (ii) subject itself to taxation in any jurisdiction where is not
otherwise then so subject, (iii) take any action that would subject it to
service of process in suits other than those arising out of the offer and sale
of the securities covered by the Registration Statement or (iv) consent to
general service of process in any jurisdiction where it is not then so subject;

(g) enter into customary agreements and use reasonable best efforts to take such
other actions as are reasonably requested by Unitholder and are consistent with
the other obligations of the Partnership hereunder in order to expedite or
facilitate any Underwritten Offering;

(h) if requested by Unitholder, promptly include in any Registration Statement
or Prospectus, pursuant to a supplement or post-effective amendment if
necessary, and subject to the provisions of this Agreement, such information as
Unitholder may reasonably request to have included therein, including any terms
of the Underwritten Offering, and make all required filings of such prospectus
supplement or post-effective amendment as soon as practicable after the
Partnership is notified of the matters to be included in such prospectus
supplement or post-effective amendment;

 

7



--------------------------------------------------------------------------------

(i) except to the extent prohibited by applicable Law and subject to entry into
a customary confidentiality agreement or arrangement, make available, after
reasonable advance notice, for inspection by Unitholder and any of its
Representatives (collectively, the “Inspectors”), during business hours at the
offices where such information is normally kept, any financial and other records
and corporate documents of the Partnership (collectively, the “Records”) as will
be reasonably necessary to enable them to conduct reasonable and customary due
diligence with respect to the Partnership and the related Registration Statement
and prospectus and request the Representatives of the Partnership and its
Subsidiaries to supply all information reasonably requested by any such
Inspector; provided, however, that Records and information obtained hereunder
will be used by such Inspectors only to conduct such due diligence;

(j) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC and make generally available to its security
holders, within the required time period, an earnings statement covering a
period of 12 months, beginning with the first fiscal quarter after the effective
date of the Registration Statement relating to such Registrable Securities (as
the term “effective date” is defined in Rule 158(c) under the Securities Act),
which earnings statement will satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder or any successor provisions thereto;

(k) use reasonable best efforts to provide and cause to be maintained a transfer
agent and registrar for all Registrable Securities covered by such Registration
Statement not later than the effective date of such Registration Statement;

(l) cooperate with Unitholder and any Underwriter to facilitate the timely
preparation and delivery of certificates representing the Registrable Securities
to be sold under the Registration Statement in a form eligible for deposit with
The Depository Trust Company not bearing any restrictive legends and not subject
to any stop transfer order with any transfer agent, and cause such Registrable
Securities to be issued in such denominations and registered in such names as
the lead Unitholder may request in writing in connection with the closing of any
sale of Registrable Securities;

(m) use its reasonable best efforts to cause such Registrable Securities to be
listed or quoted on the NYSE or, if Common Units are not then listed on the
NYSE, then on such other securities exchange or national quotation system on
which the Common Units are then listed or quoted; and

(n) The Partnership will cooperate with Unitholder and each Underwriter in
effecting any Underwritten Offering as promptly as reasonably practicable
following receipt of an Underwritten Offering Request. The Partnership and
Unitholder shall each be entitled to select one lead Underwriter in connection
with an Underwritten Offering from the list of investment banking firms set
forth on Exhibit A attached hereto, which firms have been pre-approved by
Unitholder and the Partnership. The Partnership shall reasonably assist such
managing Underwriter or Underwriters in their efforts to sell Registrable
Securities pursuant to such Underwritten Offering and, if reasonably requested
in connection therewith, shall make senior executives with appropriate seniority
and expertise reasonably available for customary “road show” or other
presentations during the marketing period for such Registrable Securities (with
an

 

8



--------------------------------------------------------------------------------

understanding that these shall be scheduled in a collaborative manner so as not
to unreasonably interfere with the conduct of the business of the Partnership).
In furtherance of the foregoing, the Partnership will use its reasonable best
efforts to obtain and deliver to each Underwriter and Unitholder a comfort
letter from the independent registered public accounting firm for the
Partnership (and additional comfort letters from the independent registered
public accounting firm for any company acquired by the Partnership whose
financial statements are included or incorporated by reference in the
Registration Statement) in customary form and covering such matters as are
customarily covered by comfort letters as such Underwriter and Unitholder may
reasonably request. The Partnership will use its reasonable best efforts to
obtain and deliver to each Underwriter and Unitholder a 10b-5 statement and
legal opinion from the Partnership’s counsel in customary form and covering such
matters as are customarily covered by 10b-5 statements and legal opinions
delivered to Underwriters in Underwritten Offerings as such Underwriter and/or
Unitholder may reasonably request.

Section 2.03. Conditions to Offerings.

(a) The obligations of the Partnership to take the actions contemplated by
Section 2.01 and Section 2.02 with respect to an offering of Registrable
Securities will be subject to the following conditions:

(i) the Partnership may require Unitholder to furnish to the Partnership such
information regarding Unitholder, the Registrable Securities or the distribution
of such Registrable Securities as the Partnership may from time to time
reasonably request in writing, in each case to the extent reasonably required by
the Securities Act and the rules and regulations promulgated thereunder, or
under state securities or “blue sky” laws; and

(ii) Unitholder, together with the Partnership and any other holders of the
Partnership’s securities proposing to include securities in any Underwritten
Offering, will enter into a customary underwriting agreement with the
Underwriter or Underwriters selected for such underwriting, as well as such
other documents customary in similar offerings.

(b) Unitholder agrees that, upon receipt of any notice from the Partnership of
the happening of any event of the kind described in Section 2.02(d) or 2.02(e)
or a condition described in Section 2.04, Unitholder will forthwith discontinue
disposition of such Registrable Securities pursuant to the Registration
Statement covering the sale of such Registrable Securities until Unitholder’s
receipt of the copies of the supplemented or amended Prospectus contemplated by
Section 2.02(d) or notice from the Partnership of the termination of the stop
order or Suspension Period.

Section 2.04. Suspension Period.

(a) Notwithstanding anything to the contrary contained in this Agreement, if the
Partnership determines in good faith (because of the existence of, or in
anticipation of, any acquisition, financing activity or other transaction
involving the Partnership, the unavailability of any required financial
statements, disclosure of information which is in its best interest not to
publicly disclose, or any other event or condition of similar significance to
the Partnership) that

 

9



--------------------------------------------------------------------------------

effecting an Underwritten Offering would be materially detrimental to the
Partnership or the holders of its Common Units, then the Partnership shall be
entitled to postpone any such Underwritten Offering for a reasonable period of
time not to exceed 60 consecutive days (or a longer period of time with the
prior written consent of Seller, which consent shall not be unreasonably
withheld) or 105 days in the aggregate in any 365-day period (a “Suspension
Period”). In the event of any such suspension pursuant to this Section 2.04(a),
the Partnership shall furnish to Seller a written notice setting forth the
estimated length of the anticipated delay. The Partnership will notify
Unitholder promptly upon the termination of the Suspension Period. Upon notice
by the Partnership to Unitholder of any determination to commence a Suspension
Period, Unitholder shall, except as required by applicable Law, including any
disclosure obligations under Section 13 of the Exchange Act, keep the fact of
any such Suspension Period strictly confidential, and during any Suspension
Period, promptly halt any offer, sale (including sales pursuant to Rule 144),
trading or transfer of any Common Units for the duration of the Suspension
Period until the Partnership has provided notice that the Suspension Period has
been terminated.

(b) After the expiration of any Suspension Period and without any further
request from a holder of Equity Interests, the Partnership shall as promptly as
reasonably practicable prepare a Registration Statement or post-effective
amendment or supplement to the applicable shelf Registration Statement or
Prospectus, or any document incorporated therein by reference, or file any other
required document so that, as thereafter delivered to purchasers of the
Registrable Securities included therein, the Prospectus will not include a
material misstatement or omission or be not effective and useable for resale of
Registrable Securities.

Section 2.05. Registration Expenses. All fees and expenses incurred by
Unitholder applicable to Registrable Securities offered for Unitholder’s account
in an Underwritten Offering (including underwriting discounts and commissions
and fees and expenses of Unitholder’s counsel) will be borne by Unitholder. All
other reasonable fees and expenses incident to an Underwritten Offering,
including all fees and expenses incurred by the Partnership in complying with
securities or “blue sky” laws, printing expenses, messenger and delivery
expenses, any registration or filing fees payable under any federal or state
securities or “blue sky” laws, the fees and expenses incurred in connection with
any listing or quoting of the securities to be registered on any national
securities exchange or automated quotation system, fees of the Financial
Industry Regulatory Authority, reasonable fees and disbursements of counsel for
the Partnership, its independent registered certified public accounting firm and
any other public accountants who are required to deliver comfort letters
(including the expenses required by or incident to such performance), transfer
taxes, fees of transfer agents and registrars, costs of insurance, the fees and
out of pocket expenses of other persons retained by the Partnership
(collectively, the “Offering Expenses”) will be borne (i) in the event the
Underwritten Offering includes only Registrable Securities offered for
Unitholder’s account, by Unitholder, and (ii) in the event the Underwritten
Offering includes Registrable Securities offered for Unitholder’s account and
Common Units offered for the Partnership’s own account or for the account of
holders of Common Units other than Unitholder, 50% by Unitholder and 50% by the
Partnership, provided, in the case of (ii), if less than 50% of the total amount
of Common Units offered in the Underwritten Offering are offered for
Unitholder’s account, then the Offering Expenses for such Underwritten Offering
will be borne by Unitholder and the Partnership pro rata, based on the
percentage of the total amount of Common Units offered for Unitholder’s account
and the percentage of the total amount of Common Units offered for the
Partnership’s own account or for the account of holders of Common Units other
than Unitholder.

 

10



--------------------------------------------------------------------------------

Section 2.06. Indemnification; Contribution. (a) In connection with any
registration of Registrable Securities pursuant to Section 2.01, the Partnership
will indemnify, defend and hold harmless Unitholder, its Affiliates, directors,
officers and shareholders and each person who controls Unitholder within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act (collectively, the “Indemnified Persons”) from and against any and all
Losses caused by any untrue or alleged untrue statement of material fact
contained in any part of any Registration Statement or any Prospectus, including
any amendment or supplement thereto, used in connection with the Registrable
Securities or any Issuer FWP, or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a prospectus, in the light of the
circumstances under which they were made) not misleading; provided, however,
that the Partnership will not be required to indemnify any Indemnified Person
for any Losses resulting from any such untrue statement or omission if such
untrue statement or omission was made in reliance on and in conformity with
information with respect to any Indemnified Person furnished to the Partnership
in writing by, or at direction of, Unitholder or any Indemnified Person
expressly for use therein.

(b) In connection with any Registration Statement, Prospectus or Issuer FWP,
Unitholder will indemnify, defend and hold harmless the Partnership, its
directors, its officers and each person, if any, who controls the Partnership
(within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act) to the same extent as the foregoing indemnity from the
Partnership to Unitholder, but only with respect to information furnished to the
Partnership in writing by, or at direction of, any Unitholder or any Indemnified
Persons expressly for use in such Registration Statement, Prospectus or Issuer
FWP.

(c) In case any claim, action or proceeding (including any governmental
investigation) is instituted involving any person in respect of which indemnity
may be sought pursuant to Section 2.06(a) or Section 2.06(b), such person (the
“Indemnified Party”) will promptly notify the person against whom such indemnity
may be sought (the “Indemnifying Party”) in writing and the Indemnifying Party
shall be entitled to participate therein and, to the extent it shall wish, to
assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Party and will pay the fees and disbursements of such counsel
related to such proceeding; provided, however, that the failure or delay to give
such notice shall not relieve the Indemnifying Party of its obligations pursuant
to this Agreement except to the extent such Indemnifying Party has been
prejudiced by such failure or delay. In any such claim, action or proceeding,
the Indemnified Party shall have the right, but not the obligation, to
participate in any such defense and to retain its own counsel, but the fees and
expenses of such counsel will be at the expense of such Indemnified Party unless
(i) the Indemnifying Party and the Indemnified Party have mutually agreed to the
retention of such counsel, (ii) the Indemnifying Party fails to assume the
defense of the claim, action or proceeding within 15 Business Days following
receipt of notice from the Indemnified Party, or (iii) the Indemnified Party and
the Indemnifying Party are both actual or potential defendants in, or targets
of, any such action and the Indemnified Party has been advised by counsel that
representation of both parties by the same counsel would be inappropriate due to
actual or potential conflicting interests between them. It is understood that
the Indemnifying Party will not, in connection with any claim, action or
proceeding or

 

11



--------------------------------------------------------------------------------

related claims, actions or proceedings in the same jurisdiction, be liable for
the reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for all such Indemnified Parties and
that all such reasonable fees and expenses will be reimbursed as they are
incurred. In the case of the retention of any such separate firm for the
Indemnified Parties, such firm will be designated in writing by the Indemnified
Parties. The Indemnifying Party will not be liable for any settlement of any
claim, action or proceeding effected without its written consent (which consent
shall not be unreasonably withheld, conditioned or delayed), but if such claim,
action or proceeding is settled with such consent or if there has been a final
judgment for the plaintiff, the Indemnifying Party agrees to indemnify the
Indemnified Party from and against any Loss by reason of such settlement or
judgment. No Indemnifying Party will, without the prior written consent of the
Indemnified Party, settle, compromise or offer to settle or compromise any
pending or threatened proceeding in respect of which any Indemnified Party is
seeking indemnity hereunder, unless such settlement includes (i) an
unconditional release of such Indemnified Party from all liability in connection
with such proceeding, (ii) no finding or admission of any violation of Law or
any violation of the rights of any person by the Indemnified Party or any of its
Affiliates can be made as the result of such action, and (iii) the sole relief
(if any) provided is monetary damages that are reimbursed in full by the
Indemnifying Party. No Indemnified Party will, without the prior written consent
of the Indemnifying Party, settle, compromise or offer to settle or compromise
any pending or threatened proceeding in respect of which any Indemnified Party
is seeking indemnity hereunder.

(d) If the indemnification provided for in this Section 2.06 from the
Indemnifying Party is unavailable to an Indemnified Party hereunder or is
insufficient in respect of any Losses referred to in this Section 2.06, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party, will
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses (i) in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions that resulted in such Losses, as well as any other relevant equitable
considerations, or (ii) if the allocation provided by clause (i) is not
permitted by applicable Law, in such proportion as is appropriate to reflect not
only the relative fault referred to in clause (i) but also the relative benefit
of the Partnership, on the one hand, and Unitholder, on the other, in connection
with the statements or omissions that resulted in such Losses, as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party and Indemnified Party will be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been taken by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action. The amount paid or payable by a party as a result of the Losses referred
to above will be deemed to include, subject to the limitations set forth in
Section 2.06(c), any reasonable legal or other out of pocket fees or expenses
reasonably incurred by such party in connection with any investigation or
proceeding.

(e) The parties agree that it would not be just and equitable if contribution
pursuant to Section 2.06(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in Section 2.06(d). No person guilty of “fraudulent
misrepresentation” (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent

 

12



--------------------------------------------------------------------------------

misrepresentation. Notwithstanding the provisions of this Section 2.06(e),
Unitholder shall not be required to contribute, in the aggregate, any amount in
excess of the amount by which the net proceeds received by Unitholder from the
sale of the Registrable Securities exceeds the amount of any damages which
Unitholder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.

(f) If indemnification is available under this Section 2.06, the Indemnifying
Party will indemnify each Indemnified Party to the fullest extent permissible
under applicable Law provided in Sections 2.06(a) and 2.06(b) without regard to
the relative fault of said Indemnifying Party or Indemnified Party or any other
equitable consideration provided for in Section 2.06(d) or Section 2.06(e). The
obligations of the Partnership under this Section 2.06 shall be in addition to
any liability that the Partnership may otherwise have to any Indemnified Person.

Section 2.07. Rule 144.

(a) The Partnership agrees that it will use its reasonable best efforts to file
the reports required to be filed by it under the Securities Act and the Exchange
Act and take such further action as Unitholder reasonably may request (including
providing Unitholder with such information as may be required in order to enable
Unitholder to make sales within the limitation of the exemptions provided by
Rule 144), all to the extent required from time to time to enable Unitholder to
sell Registrable Securities pursuant to the exemptions provided by Rule 144.

(b) Seller and the Partnership agree that Seller and its Affiliates shall not be
deemed an affiliate of the Partnership or any of its Subsidiaries under Rule 144
for purposes of this Agreement.

Section 2.08. Transfer of Registration Rights. The rights granted to Unitholder
under this Article II may not be assigned by Unitholder in whole or in part
other than to any person that acquires all of Unitholder’s Registrable
Securities; provided that the Partnership approves such transfer in writing,
which approval shall not be unreasonably withheld or delayed.

ARTICLE III

LOCK-UP; CERTAIN OTHER MATTERS

Section 3.01. Lock-Up. Unitholder agrees that the Units are subject to the
restrictions on transfer set forth in Section 5.14 of the Purchase Agreement.

Section 3.02. Transfer Agent. Seller and the Partnership agree that the
Partnership may cause the transfer agent or other registrar to enter stop
transfer instructions and implement stop transfer procedures with respect to any
transfer of Units not in compliance with Section 3.01. Any transfer or attempted
transfer of Units in violation of Section 3.01, to the fullest extent permitted
by law, be null and void ab initio.

Section 3.03. Legends. Any certificates for Units issued to Unitholder shall
bear a legend or legends (and appropriate comparable notations or other
arrangements will be made with respect to any uncertificated units) referencing
restrictions on transfer of such Units under the Securities Act and under this
Agreement which legend shall state in substance:

 

13



--------------------------------------------------------------------------------

“The securities evidenced by this certificate have been issued and sold without
registration under the United States Securities Act of 1933, as amended (the
“Securities Act”), or the securities laws of any state of the United States (a
“State Act”) in reliance upon certain exemptions from registration under said
acts. The securities evidenced by this certificate cannot be sold, assigned or
otherwise transferred within the United States unless such sale, assignment or
other transfer is (i) made pursuant to an effective registration statement under
the Securities Act and in accordance with each applicable State Act or
(ii) exempt from, or not subject to, the Securities Act and each applicable
State Act. If the proposed sale, assignment or other transfer within the United
States will be made pursuant to clause (ii) above, the holder must, prior to
such sale, assignment or other transfer, furnish to the issuer such customary
certifications, legal opinions and other information as the issuer may
reasonably require to determine that such sale, assignment or other transfer is
being made in accordance with such clause.

The securities evidenced by this certificate are subject to restrictions on
transfer set forth in a Contribution Agreement dated as of March [__], 2012,
between the Partnership and Caiman Energy, LLC (a copy of which is on file with
the Secretary of the general partner of the Partnership).”

Notwithstanding the foregoing, the holder of any certificate(s) for Units shall
be entitled to receive from the Partnership new certificates for a like number
of Units not bearing such legend (or the elimination or termination of such
notations or arrangements) upon the request of such holder at (i) such time as
such restrictions are no longer applicable, and (ii) with respect to the
restriction on transfer of such Units under the Securities Act, delivery of a
customary opinion of counsel to such holder, which opinion is reasonably
satisfactory in form and substance to the Partnership and its counsel, that the
restriction referenced in such legend (or such notations or arrangements) is no
longer required in order to ensure compliance with the Securities Act.

Section 3.04. Section 16 Matters. Seller shall comply in all material respects
with the beneficial ownership reporting requirements under Section 16 of the
Exchange Act, as such requirements may apply to its beneficial ownership of
Common Units.

Section 3.05. Information. Seller agrees to use its reasonable best efforts to
provide the Partnership with any information requested by the Partnership
regarding Seller’s consummated or planned sales of Units pursuant to this
agreement or, to the extent known by Seller, the consummated or planned sales
activity of Seller’s affiliates.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of the Partnership. The Partnership
represents and warrants to Seller as of the date hereof that:

(a) The Partnership has been duly formed and is validly existing as a limited
partnership in good standing under the Delaware Revised Uniform Limited
Partnership Act and has the limited partnership power and authority to enter
into this Agreement and to carry out its obligations hereunder.

 

14



--------------------------------------------------------------------------------

(b) This Agreement has been duly and validly authorized by the Partnership and
all necessary and appropriate action has been taken by the Partnership to
execute and deliver this Agreement and to perform its obligations hereunder.

(c) This Agreement has been duly executed and delivered by the Partnership and,
assuming due authorization and valid execution and delivery by Seller, is a
valid and binding obligation of the Partnership enforceable against the
Partnership in accordance with its terms.

Section 4.02. Representations and Warranties of Seller. Seller represents and
warrants to the Partnership as of the date hereof that:

(a) Seller and its Affiliates do not, individually or in the aggregate, own,
beneficially or of record, any Common Units other than the Units.

(b) Seller has been duly formed and is validly existing as a limited liability
company in good standing under the Delaware Limited Liability Company Act and
has the limited liability company power and authority to enter into this
Agreement and to carry out its obligations hereunder.

(c) This Agreement has been duly and validly authorized by Seller and all
necessary and appropriate action has been taken by Seller to execute and deliver
this Agreement and to perform its obligations hereunder.

(d) This Agreement has been duly executed and delivered by Seller and, assuming
due authorization and valid execution and delivery by the Partnership, is a
valid and binding obligation of Seller enforceable against it in accordance with
its terms.

ARTICLE V

GENERAL PROVISIONS

Section 5.01. Adjustments. References to numbers of Common Units contained
herein will be adjusted to account for any reclassification, exchange,
substitution, combination, split or reverse split of Equity Interests.

Section 5.02. Notices. All notices or other communications hereunder to a party
shall be deemed to have been duly given and made if in writing and (a) if served
by personal delivery, on the day of such delivery, (b) if delivered by
registered or certified mail (return receipt requested), or by a national
courier service, on the day of delivery, or (c) if sent by facsimile or email,
upon transmission of such facsimile or email (provided that the facsimile or
email is promptly confirmed with the recipient by telephone), to the person at
the address set forth below, or such other address as may be designated in
writing hereafter, in the same manner, by such person:

 

15



--------------------------------------------------------------------------------

(a) if to the Partnership, to:

Williams Partners L.P.

One Williams Center

Tulsa, Oklahoma 47172-0172

Attention: Chief Financial Officer

Telephone: (918) 573-2186

Facsimile: (918) 573-0871

Email: don.chappel@williams.com

with copies (which shall not constitute notice to the Partnership) to:

Gibson, Dunn & Crutcher LLP

1801 California Street, Suite 4200

Denver, Colorado 80202-2642

Attention: Richard M. Russo

Telephone: (303) 298-5715

Facsimile: (303) 313-2838

Email: rrusso@gibsondunn.com

The Williams Companies, Inc.

One Williams Center

Tulsa, Oklahoma 47172-0172

Attention: General Counsel

Telephone: (918) 573-0816

Facsimile: (918) 573-5942

Email: craig.rainey@williams.com

 

(b) if to Seller or Unitholder, to:

Caiman Energy, LLC

5949 Sherry Lane, Suite 1300

Dallas, Texas 75225

Attention: Tony Strehlow

Telephone: [            ]

Facsimile: (214) 580-3750

Email: [            ]

with a copy (which shall not constitute notice to Seller or Unitholder) to:

Vinson & Elkins LLP

1001 Fannin Street, Suite 2500

Houston, Texas 77002-6760

Attention: Douglas E. McWilliams

Telephone: (713) 758-3613

Facsimile: (713) 615-5725

Email: dmcwilliams@velaw.com

 

16



--------------------------------------------------------------------------------

Section 5.03. Expenses. Except as otherwise provided in this Agreement, all
costs and expenses incurred in connection with this Agreement shall be paid by
the party incurring such cost or expense.

Section 5.04. Amendments; Waivers. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by the Partnership and Seller or, in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right, power or privilege under
this Agreement shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

Section 5.05. Interpretation. In this Agreement, except as context may otherwise
require, references:

(a) to the Preamble, Recitals, Sections, or Exhibits are to the Preamble to, a
Recital or Section of, or Exhibit to, this Agreement;

(b) to this Agreement are to this Agreement and the Exhibits to it, taken as a
whole;

(c) to any agreement (including this Agreement), contract, statute or regulation
are to the agreement, contract, statute or regulation as amended, modified,
supplemented, restated or replaced from time to time (in the case of an
agreement or contract, to the extent permitted by the terms thereof); and to any
section of any statute or regulation include any successor to the section;

(d) to any Governmental Entity includes any successor to that Governmental
Entity;

(e) to a person are also to its permitted successors and assigns;

(f) to the words “hereby,” “herein,” “hereof,” “hereunder,” and similar terms
are to be deemed to refer to this Agreement as a whole and not to any specific
Section;

(g) to the words “include,” “includes,” or “including,” are to be deemed
followed by the words “without limitation.” Any singular term in this Agreement
will be deemed to include the plural, and any plural term the singular. All
pronouns and variations of pronouns will be deemed to refer to the feminine,
masculine or neuter, singular or plural, as the identity of the person referred
to may require;

(h) the table of contents and article and section headings are for reference
purposes only and do not limit or otherwise affect any of the substance of this
Agreement; and

(i) this Agreement is the product of negotiation by the parties, having the
assistance of counsel and other advisers. The parties intend that this Agreement
not be construed more strictly with regard to one party than with regard to the
other.

Section 5.06. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or

 

17



--------------------------------------------------------------------------------

enforceability of the other provisions hereof. If any provisions of this
Agreement or the application thereof to any person or entity or any
circumstance, is found by a court or other Governmental Entity of competent
jurisdiction to be invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other persons, entities or circumstances shall not be affected by
such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability, of such provision or the
application thereof, in any other jurisdiction.

Section 5.07. Counterparts. This Agreement may be executed in two or more
counterparts which may be delivered by means of facsimile or email, each of
which shall be deemed to constitute an original, but all of which together shall
be deemed to constitute one and the same instrument.

Section 5.08. Entire Understanding; No Third-Party Beneficiaries. This Agreement
(including the Exhibits hereto) represents the entire understanding of the
parties hereto with respect to the subject matter hereof and thereof and
supersedes any and all other oral or written agreements heretofore made. Nothing
in this Agreement, express or implied, is intended to confer upon any person,
other than the parties and their respective permitted successors and assigns,
any rights or remedies under or by reason of this Agreement. Only the parties
that are signatories to this Agreement (and their permitted successors and
assigns) shall have any obligation or liability under, in connection with,
arising out of, resulting from or in any way related to this Agreement or any
other matter contemplated hereby or the process leading up to the execution and
delivery of this Agreement and the transactions contemplated hereby, subject to
delivery of this Agreement and such transactions and other provisions of this
Agreement.

Section 5.09. Governing Law. This Agreement shall be governed by, and
interpreted in accordance with, the laws of the State of Texas applicable to
contracts made and to be performed entirely within such state, without regard to
the conflicts of law principles thereof to the extent that such principles would
apply the law of another jurisdiction.

Section 5.10. Assignment. Subject to Section 2.08, neither this Agreement nor
any of the rights, interests or obligations under this Agreement will be
assigned, in whole or in part, by any of the parties without the prior written
consent of the other parties hereto. Any purported assignment without such prior
written consent will be void. Subject to the preceding sentences, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
parties and their respective successors and assigns.

Section 5.11. WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT: (A) NO REPRESENTATIVE, AGENT

 

18



--------------------------------------------------------------------------------

OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER; (B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER; (C) EACH PARTY MAKES THIS WAIVER VOLUNTARILY; AND (D) EACH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.11.

Section 5.12. Venue for Resolution of Disputes. Each party hereto agrees that it
shall bring any action or proceeding in respect of any claim arising out of or
related to this Agreement and the transactions contained hereby, whether in tort
or contract or at law or in equity, exclusively, in the United States District
Court for the Northern District of Texas or any Texas State court sitting in
Dallas, Texas, and (a) irrevocably submits to the exclusive jurisdiction of such
courts, (b) waives any objection to laying venue in any such action or
proceeding in such courts, (c) waives any objection that such courts are an
inconvenient forum or do not have jurisdiction over any party hereto and
(d) agrees that service of process upon such party in any such action or
proceeding shall be effective if Notice is given in accordance with Section 5.02
of this Agreement. Each party hereto further hereby irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in such courts, and hereby irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum
or that such party is not subject to personal jurisdiction in such court.

Section 5.13. Specific Performance. Each party agrees that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed by it in accordance with their specific terms or were otherwise
breached or threatened to be breached. It is accordingly agreed that, except as
expressly set forth in this Agreement to the contrary, each party shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement in the
United States District Court for the Northern District of Texas or any Texas
State court sitting in Dallas, Texas, without bond or other security being
required, this being in addition to any other right, remedy or cause of action
to which any party is entitled under any theory of recovery whatsoever
(including, at law or in equity, in tort or any other claims).

Section 5.14. Termination. Except as otherwise provided in this Agreement, this
Agreement shall terminate upon the first date on which Unitholder ceases to hold
any Registrable Securities; provided, however, that the (a) provisions contained
in Article II of this Agreement, except Section 2.06, shall automatically
terminate upon the earlier of (i) the time when there are no longer any
Registrable Securities outstanding or (ii) the date that is 42 months following
the Closing Date; (b) the indemnity and contribution provisions contained in
Section 2.06, the representations and warranties of the Partnership and Seller
referred to in Section 4.01 and Section 4.02 shall remain operative and in full
force and effect regardless of (i) any termination of this Agreement, (ii) any
investigation made by or on behalf of any Indemnified Person or by or on behalf
of the Partnership and (iii) the consummation of the sale of the Registrable
Securities; and (c) the provisions of this Article V shall survive any
termination of this Agreement or any provision thereof. Nothing in this
Agreement shall be deemed to release any

 

19



--------------------------------------------------------------------------------

party from any liability for any willful and material breach of this Agreement
occurring prior to any termination hereof or to impair the right of any party to
compel specific performance by any other party of its obligations under this
Agreement.

[Next page is a signature page.]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

WILLIAMS PARTNERS L.P. By:   Williams Partners GP LLC,   its General Partner By:
     

Name:

Title:

CAIMAN ENERGY, LLC By:      

Name:

Title:

[Registration Rights Agreement]

 



--------------------------------------------------------------------------------

Exhibit A

Approved Underwriters

Citi

Barclays

UBS

Morgan Stanley

Wells Fargo

Bank of America Merrill Lynch

 

A-1



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”), dated [            ],
2012, is by and between Caiman Energy, LLC, a Delaware limited liability company
(“Contributor”), and [Caiman Eastern Midstream, LLC, a Delaware limited
liability company OR Williams Partners L.P., a Delaware limited partnership
(“Acquirer”)]. Contributor and Acquirer are each sometimes referred to herein
each as a “party” and collectively, as the “parties”. Capitalized terms used
herein but not otherwise defined shall have the meanings assigned such terms in
the Contribution Agreement (as defined below).

RECITALS:

A. Contributor and Acquirer have entered into that certain Contribution
Agreement (the “Contribution Agreement”), dated as of March [__], 2012, whereby
Contributor agreed to sell, assign, transfer, convey and deliver to Acquirer
100% of the outstanding limited liability company interests in Caiman Eastern
Midstream, LLC, a Delaware limited liability company (the “Company”) all on the
terms, and subject to the conditions, set forth in the Contribution Agreement.

B. In connection with the transactions contemplated by the Contribution
Agreement, and subject to the terms and conditions of this Agreement, the
parties agree that Contributor will provide Acquirer with such transition
services as may be reasonably necessary or appropriate for the ownership and
operation of the business of the Company until the end of the Service Period (as
defined below), and in order to facilitate the transition of such services to
Acquirer such that Acquirer will be reasonably capable of performing such
services without the aid of Contributor by the end of the Service Period.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and agreements set forth herein, the receipt and sufficiency of which are hereby
acknowledged, intending to be legally bound, the parties hereby agree as
follows:

1. Term and Services.

(a) Unless sooner terminated as hereinafter provided, the term of this Agreement
shall commence on the date hereof (“Effective Date”) and continue for a period
of [            ]1 months (the “Initial Service Period”), provided the Service
Period can be extended for up to [            ] additional successive one-month
periods (each such period, an “Extended Service Period”) by Acquirer giving
written notice to Contributor no less than thirty (30) days prior to the end of
the Initial Service Period and no less than ten (10) days prior to the end of
each Extended Service Period. The period of service by Contributor hereunder
whether the Initial Service Period or the Extended Service Period, or as
otherwise extended by mutual agreement, shall be referred to as the “Service
Period”.

 

1 

Parties to agree on the service periods prior to Closing.



--------------------------------------------------------------------------------

(b) From the Effective Date through the end of the Service Period, subject to
the terms and provisions of this Agreement, Contributor shall provide to
Acquirer the services set forth in Exhibit A attached hereto and incorporated
herein by reference to transition ownership and operation of the businesses of
the Company to Acquirer (the “Services”); provided that, notwithstanding
anything in this Agreement to the contrary, the Services shall not include any
services to the extent such services were, prior to the Closing, provided by one
or more of the Transferred Employees.

(c) The Services will be provided solely by the employees designated in
Exhibit B, provided that from time to time Acquirer shall have the right to
reduce the number of employees designated to provide the Services by providing a
written notice to Contributor at least ten (10) days prior to the end of any
Service Month (as defined below), with such reduction taking effect at the end
of such Service Month.

(d) The parties agree that Exhibit A and Exhibit B may be amended by mutual
agreement of the parties from time to time in accordance with Section 6(g).

2. Fees, Reimbursable Costs, and Payment.

(a) Fees. Acquirer shall (i) with respect to the Services rendered during the
Initial Service Period and the first three Extended Service Periods (if any),
pay to Contributor the fully-burdened monthly cost set forth in Exhibit B for
each employee performing the Services for Acquirer hereunder in each Service
Month (based on the allocation of each such employee’s time to performing the
Services for Acquirer as set forth on Exhibit B, as amended from time to time by
mutual agreement of the parties) and (ii) with respect to the Services rendered
during the Extended Service Periods (if any) beginning at least [            ]2
months after the Effective Date, pay to Contributor an amount equal to 1.25
times the fully-burdened monthly cost set forth in Exhibit B for each employee
performing the Services for Acquirer hereunder in each Service Month (based on
the allocation of each such employee’s time to performing the Services for
Acquirer as set forth on Exhibit B, as amended from time to time by mutual
agreement of the parties) (collectively the “Fees”). “Service Month” shall mean
the period beginning on the Effective Date and continuing until the end of the
current calendar month, and each successive calendar month thereafter, until the
end of the Service Period. In addition, Acquirer shall pay directly or reimburse
Contributor for any and all out-of-pocket costs incurred by Contributor in
providing the Services.

(b) Payment. Contributor shall submit an invoice to Acquirer within ten
(10) days following the end of each Service Month (as adjusted for any
underpayments or overpayments attributable to an earlier Service Month) of all
amounts due under Section 2(a) in the prior Service Month and Acquirer shall pay
any undisputed invoice amount within thirty (30) days following the date of
Acquirer’s receipt thereof from Contributor. Invoices shall include supporting
detail documentation for any labor, supervision, materials, equipment, and
related services rendered (including for all out-pocket-costs). Any
reimbursement payment for out-of-pocket costs not properly paid within thirty
(30) days following the date of Acquirer’s receipt of invoice from Contributor
shall bear interest at a rate equal to five percent (5%) per annum.

 

2 

Parties to agree on this period prior to Closing.

 

2



--------------------------------------------------------------------------------

(c) Audit. Contributor shall, for a period of two (2) years after the expiration
or termination of this Agreement, maintain records and other evidence sufficient
to accurately and properly reflect the performance of the Services hereunder and
the amounts invoiced by Contributor to Acquirer with respect thereto. Acquirer
shall have access at all reasonable times during such period to examine and
obtain (at Acquirer’s expense) copies of such records for the purpose of
auditing and verifying the accuracy of the invoices submitted by Contributor
regarding the amounts due Contributor.

3. Standards for the Provision of Services.

(a) Contributor shall, subject to the terms of this Agreement, devote to the
performance of the Services the personnel designated pursuant to Exhibit B (as
adjusted pursuant to Section 1(c)) and shall use its commercially reasonable
efforts to cause such employees of Contributor to continue providing the
Services during the Services Period as long as they are employed by Contributor.

(b) Contributor and Acquirer shall each designate a representative to serve as
the “contract manager” who shall have the responsibility for coordinating the
provision of the Services and the general administration of this Agreement on
behalf of Contributor and Acquirer, respectively. The names of such contract
managers are set forth on Exhibit C hereto.

(c) The Services shall be performed in accordance with applicable Law, and in a
manner and quality that are substantially consistent with Contributor’s past
practice in performing the Services for the benefit of the Company. Prior to the
commencement of any Services rendered for a Service Month, Contributor shall
submit to Acquirer a plan of the Services to be rendered and scope of work in or
for such Service Month and Contributor shall notify Acquirer of any material
deviation made to such plan during such Service Month. Contributor shall not be
liable or held accountable in damages or otherwise, for any error of judgment or
any mistake of fact or Law or for anything that Contributor does or refrains
from doing in good faith hereunder.

(d) Contributor shall (i) secure (at Acquirer’s expense) all necessary
third-party consents, permits and governmental approvals required for
Contributor to provide the Services, and (ii) report and pay all Taxes of
Contributor, including payroll, sales, use, excise and occupational taxes,
applicable to the provision of the Services by Contributor hereunder. In
addition, Contributor shall at all times comply with any applicable Permits and
Laws relating to the Services provided hereunder and shall promptly notify
Acquirer upon receiving notice of any investigation or notice regarding any
noncompliance or alleged violation with respect thereto which result from
Contributor providing the Services.

(e) Acquirer shall furnish, or cause to be furnished, to Contributor such
access, information, documentation, services and materials as are reasonably
requested by Contributor to enable Contributor to perform the Services.

(f) In providing the Services, Contributor shall not be obligated to acquire
new, additional, replacement or different personnel, equipment or resources, or
to provide services incidental to or ancillary to the Services. Contributor may
use contractors, subcontractors,

 

3



--------------------------------------------------------------------------------

vendors or other third parties to provide some or all of the Services to be
provided by Contributor; provided however that Contributor shall remain
responsible for the performance of such subcontractor as it Contributor were
performing such services itself.

(g) It is understood and agreed that Contributor is not a professional provider
of the types of services included in the Services. The Services will not
necessarily be uninterrupted or error-free. Contributor’s obligation hereunder
is to use reasonable efforts to perform the Services effectively and efficiently
and to address any defects in the Services, all within the constraints of
available personnel and other resources. It is understood and agreed that
Contributor’s personnel performing the Services have other responsibilities for
Contributor and its Affiliates, and will only dedicate the allocation of time as
set forth in Exhibit B.

(h) IT IS SPECIFICALLY UNDERSTOOD AND AGREED BY THE PARTIES THAT THERE ARE NO
WARRANTIES OR REPRESENTATIONS WITH RESPECT TO THE PROVISION OF SERVICES BY
CONTRIBUTOR HEREUNDER, WHETHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,
WHICH ARE SPECIFICALLY DISCLAIMED.

(i) Contributor shall not be required to purchase any equipment in order to
provide the Services. If Contributor and Acquirer agree that Contributor will
require additional equipment to provide the Services, (including but not limited
to hardware, software and associated software licensing fees), Acquirer shall
reimburse Contributor at 100% of the actual paid-out costs incurred by
Contributor for such items in accordance with Section 2(b); provided that upon
termination of this Agreement such items shall be transferred by Contributor to
Acquirer.

(j) Neither Contributor nor any of its Affiliates will be required to perform or
to cause to be performed any of the Services for the benefit of any third party
or any Person other than the Company and Acquirer (to the extent relating to the
Company’s business).

 

4. Termination of the Services.

(a) Option to Terminate Services. Acquirer may elect for any reason, by giving
written notice to Contributor at least five (5) Business Days in advance, to
terminate the provision by Contributor of any or all categories of the Services
(set forth on Exhibit A hereto) provided to Acquirer; provided, however, that
Acquirer shall remain liable for and shall pay the Fees accrued until the end of
the period agreed upon pursuant to Section 1(c). Contributor shall submit to
Acquirer the final invoice for the Services rendered within sixty (60) days of
notice to terminate the Services.

(b) Contributor’s Right to Suspend Performance. Contributor shall have the right
to suspend the performance of the Services under this Agreement if Acquirer
fails to make payments due, owing and not disputed in good faith, to Contributor
as required under this Agreement and such failure has not been cured within
fifteen (15) days after delivery of written notice of such failure to Acquirer.

 

4



--------------------------------------------------------------------------------

(c) Effect of Termination. Applicable provisions of this Agreement shall survive
expiration or early termination of this Agreement to the extent necessary to
enforce or complete the duties, obligations or responsibilities of the parties
arising prior to such expiration or termination and, as applicable, to provide
for final billings related to the period prior to expiration or termination and
indemnification obligations provided in this Agreement.

5. Relationships Among the Parties. Contributor shall be an independent
contractor with respect to the Services it provides hereunder. Nothing in this
Agreement shall cause the relationship between Contributor and Acquirer or any
of its Affiliates to be deemed to constitute an agency, partnership, or joint
venture, or to cause either of Contributor or Acquirer or any of its Affiliates
to be treated as a co-employer with respect to employees, or to cause
Contributor or any of its Affiliates to have any burdens or obligations of
ownership or similar responsibilities with respect to the Purchased Interests
after the Closing. None of Contributor or any of its respective officers or
employees shall have or hold themselves out as having any right, power or
authority to make any warranty or representation on behalf of Acquirer, contract
for Acquirer, or commit Acquirer to any obligation or undertaking other than
actions taken reasonably by Contributor in connection with an emergency
situation of which Contributor notifies Acquirer within a reasonable time after
its occurrence. The parties hereby acknowledge and agree that the terms of this
Agreement and provision of the Services under this Agreement in no way provide
or require that (a) Contributor or any of its Affiliates in any way sponsor,
maintain, contribute to, or have any obligation (fiduciary or otherwise) with
respect to any compensation or any benefit plan, program, policy and/or
arrangement (whether governed by ERISA, securities laws, or otherwise) with
respect to any employees of Acquirer providing the Services or (b) Acquirer or
any of its Affiliates in any way sponsor, maintain, contribute to, or have any
obligation (fiduciary or otherwise) with respect to any compensation or any
benefit plan, program, policy and/or arrangement (whether governed by ERISA,
securities laws, or otherwise) with respect to any employees of Contributor
providing the Services; provided that Acquirer acknowledges that the fully
burdened cost of each employee performing the Services hereunder includes a
component attributable to the benefits and insurance provided by or on behalf of
Contributor to such employee.

6. Indemnification and Limitation of Liability.

(a) For Services provided after the end of the Initial Service Period, subject
to the terms and conditions of this Section 6, Acquirer hereby releases and
agrees to defend, indemnify, and hold harmless Contributor, its affiliates, and
their respective officers, directors, shareholders, members, employees,
representatives, agents and trustees (“Contributor Indemnified Parties”), from
and against any and all losses or damages caused by, arising out of, or in
connection with the performance of the Services after the Initial Service Period
(other than in the case of Contributor’s willful misconduct), arising during the
Service Period (other than the Initial Service Period), or after completion of
the Service Period (other than the Initial Service Period), and in any manner
directly or indirectly caused, occasioned or contributed to, in whole or in
part, or claimed to be caused, occasioned or contributed to, in whole or in
part, by the following:

(i) The sole negligence or fault, whether active or passive, of Contributor
Indemnified Parties, their respective contractors, subcontractors and/or vendors
(or any of their respective owners, directors, officers, employees or agents),
or of any third party;

 

5



--------------------------------------------------------------------------------

(ii) The concurrent negligence or fault, whether active or passive, of any
combination of Contributor Indemnified Parties, Contributor, or its contractors,
subcontractors and/or vendors, or any third party (or any of their respective
owners, directors, officers, employees or agents); or

(iii) Where liability with or without fault is imposed or sought to be imposed,
on the basis of any theory of strict liability by operation of law.

(b) IT IS THE INTENTION OF THE PARTIES THAT THE EXCULPATION, DEFENSE AND
INDEMNITY OBLIGATIONS OF CONTRIBUTOR UNDER THIS SECTION 6 ARE WITHOUT REGARD TO
WHETHER THE NEGLIGENCE, FAULT OR STRICT LIABILITY OF A CONTRIBUTOR INDEMNIFIED
PARTY IS A CONTRIBUTORY FACTOR, AND SUCH OBLIGATIONS ARE INTENDED TO PROTECT AND
INDEMNIFY THE CONTRIBUTOR INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL
LIABILITY ARISING FROM THE PERFORMANCE OF THIS AGREEMENT, INCLUDING LIABILITY
BASED ON OR RESULTING FROM THE SOLE OR CONCURRENT NEGLIGENCE, FAULT OR STRICT
LIABILITY OF THE CONTRIBUTOR INDEMNIFIED PARTIES; PROVIDED THAT NOTHING HEREIN
SHALL PROTECT OR INDEMNIFY A CONTRIBUTOR INDEMNIFIED PARTY FROM LIABILITY BASED
ON OR RESULTING FROM ITS WILLFUL MISCONDUCT.

(c) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, NONE OF THE
ACQUIRER OR ANY OF ITS RESPECTIVE AFFILIATES SHALL BE ENTITLED TO CONSEQUENTIAL,
SPECIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT AND THE SERVICES
CONTEMPLATED HEREBY AND THE ACQUIRER, FOR ITSELF AND ON BEHALF OF ITS
AFFILIATES, HEREBY EXPRESSLY WAIVES ANY RIGHT TO CONSEQUENTIAL, SPECIAL OR
PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT AND THE SERVICES CONTEMPLATED
HEREBY. THE FOREGOING LIMITATION SHALL NOT APPLY TO ANY LIABILITY BASED ON OR
RESULTING FROM THE WILFUL MISCONDUCT OF CONTRIBUTOR.

7. Access to Facilities. To the extent reasonably required for employees of
Contributor to perform the Services, Acquirer shall permit Contributor and its
agents, contractors, subcontractors, servants and employees reasonable access to
facilities owned or operated by the Company, and electronic access to operating
data necessary for Contributor to perform the Services, subject to the usual and
customary safety and security restrictions developed, observed and enforced in
the ordinary course at such facilities.

8. Other Provisions.

(a) Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof, and
supersedes all prior written or oral and all contemporaneous oral agreements,
understandings and negotiations among the parties with respect to the subject
matter hereof, except for the Contribution Agreement, the documents and
instruments and other agreements specifically referred to therein or delivered
pursuant thereto, including the Exhibits, Schedules, and ancillary agreements
thereto insofar as they are applicable with respect to the parties.

 

6



--------------------------------------------------------------------------------

(b) Notices. All notices, requests, demands and other communications required or
permitted to be given under this Agreement shall be deemed to have been duly
given if in writing sent via personal delivery, or by overnight delivery service
or facsimile transmission (with confirmed receipt) addressed as follows:

If to Contributor, to:

Caiman Energy, LLC

5949 Sherry Lane, Suite 1300

Dallas, TX 75225

Attention: Tony Strehlow

Facsimile: (214) 580-3750

with a copy (which shall not constitute notice) to:

Vinson & Elkins LLP

1001 Fannin St., Suite 2500

Houston, TX 77002-6760

Attention: Douglas E. McWilliams

Facsimile: (713) 615-5725

If to Acquirer, to:

Williams Partners L.P.

One Williams Center

Tulsa, Oklahoma 74172-0172

Attention: Senior Vice President, Corporate Strategic Development

Fax: (918) 573-4900

with a copy (which shall not constitute notice) to:

Williams Partners L.P.

One Williams Center

Tulsa, Oklahoma 74172-0172

Attention: General Counsel

Fax: (918) 573-5942

Gibson, Dunn & Crutcher LLP

1801 California Street

Suite 4200

Denver, CO 80202

Attention: Steven Talley

Facsimile: (303) 298-5907

Any party may change the address to which the communications are to be directed
to it by giving notice to the other parties in the manner provided in this
Section 6(b).

 

7



--------------------------------------------------------------------------------

(c) Force Majeure. Contributor’s obligations to provide the Services shall be
suspended during the period, and to the extent that Contributor is prevented or
hindered, in whole or in part, from complying therewith by any cause beyond its
reasonable control, including, without limitation, extreme weather, fire, flood,
earthquakes, other elements of nature or acts of God, civil disturbances, riots,
rebellions, revolutions, accidents, labor disputes, loss of employees (due to
death, injury, attrition or otherwise), court orders, acts of a governmental
entity, acts of war, terrorist activity, or conditions arising out of or
attributable to war (whether declared or undeclared) or terrorist activity,
significant spread of contagious diseases, or shortages of equipment, materials,
labor or other resources (in each case, a “Force Majeure Event”). In such event,
Contributor shall give written notice of suspension to Acquirer as soon as
reasonably practicable, specifying the Force Majeure Event and the Services
affected and stating the date and extent of such suspension. Contributor shall
use commercially reasonable efforts to resume the suspended Services as soon as
reasonably practicable, and shall notify Acquirer in writing of the date of
resumption of the provision of the Services.

(d) Transfer and Assignment; Successors. Without the prior written consent of
the other parties, which consent may be withheld in such other party’s sole
discretion, this Agreement and the rights and obligations hereunder shall not be
assigned by any party. Subject to the foregoing, this Agreement shall be binding
upon, and inure to the benefit of, the respective successors and permitted
assigns of each of the parties.

(e) Headings. The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Texas, without regard to the conflicts
of law rules thereof. Each of the parties irrevocably agrees that any legal
action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby brought by any other party or its successors or
assigns shall be brought be brought in the United States District Court for the
Northern District of Texas or any Texas State court sitting in Dallas, Texas so
long as one of such courts shall have subject matter jurisdiction over such
suit, action or proceeding, and that any cause of action arising out of this
Agreement shall be deemed to have arisen from a transaction of business in the
State of Texas, and each of the parties hereby irrevocably submits to the
exclusive jurisdiction of the aforesaid courts (and of the appropriate appellate
courts therefrom) for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby. Each of the
parties agrees not to commence any action, suit or proceeding relating thereto
except in the courts described above in Texas, other than actions in any court
of competent jurisdiction to enforce any judgment, decree or award rendered by
any such court. Each of the parties further agrees that notice as provided
herein shall constitute sufficient service of process and the parties further
waive any argument that such service is insufficient. Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (a) any claim that it is not personally subject to the jurisdiction of
the courts described herein for any reason, (b) that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment,

 

8



--------------------------------------------------------------------------------

attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper, or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

(g) Amendments; Waiver. This Agreement cannot be terminated, altered or amended
except pursuant to an instrument in writing signed by all the parties. No waiver
by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. No failure
to exercise, or delay in exercising, any right, remedy, power or privilege
arising from this Agreement shall operate or be construed as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

(h) No Third Party Beneficiaries. Nothing in this Agreement is intended or shall
be construed to give any Person, other than the parties, their successors and
permitted assigns, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision contained herein.

(i) Negotiated Agreement. This Agreement has been negotiated by the parties and
the fact that any draft will have been prepared by any party shall not give rise
to any presumption for or against any party or be used in any respect or forum
in the construction or interpretation of this Agreement or any of its
provisions.

(j) Reasonable Cooperation. During the Service Period, each of the parties shall
reasonably cooperate with each other to perform its obligations under this
Agreement.

(k) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which shall constitute
collectively, one instrument.

(l) Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, by execution of this Agreement each party agrees
to execute and deliver such additional documents and instruments as may be
necessary or appropriate to effectuate, carry out and perform all of the terms,
provisions and conditions of this Agreement.

[Signatures page follows.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed as of the date first above written.

 

CAIMAN ENERGY, LLC By:     Name:   Title:  

 

WILLIAMS PARTNERS L.P. By:   Williams Partners GP LLC,   its General Partner

 

  By:       Name:     Title:  

SIGNATURE PAGE

TO

TRANSITION SERVICES AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

SERVICES

[Scope of Services under continuing review by Acquirer, including the extent, if
any, of consultation services to be provided by current Caiman senior management
team.]

 

Engineering, Construction & Operations

1. Operations

2. Maintenance

3. Procurement

4. Wellhead Connections

5. Gathering System Expansion

6. Permitting

7. Contracting

8. Project Management

9. System Modeling

10. Capital Budgeting

11. O&M Planning

12. Drilling Schedule Confirmation

13. Gathering Location Planning

14. Land Management

15. Measurement

Commercial Services

16. Customer Service

17. Contract Administration

18. Business Development

19. Gas Control

20. GIS / Mapping

21. Gas Control

Accounting & Finance

22. Revenue, billings and collections

23. Expenses, payables and payments

24. Gas Accounting

25. Planning (Budgeting & Forecasting)

26. Audit

27. Credit

28. Statements & Invoicing for services provided

29. Preparation of Periodic Financial Statements

30. Project Accounting

31. Information Technology

32. Financial Analysis

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

ALLOCATED EMPLOYEES

 

Name

  

Job Title

  

Fully Burdened Cost

  

Allocation of time to the Services

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

CONTRACT MANAGERS

Contributor:

[            ]

Acquirer:

[TBD]

Exhibit C